[strl033118exhibit1064001.jpg]
THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT This THIRD AMENDMENT TO LOAN AND
SECURITY AGREEMENT (this “Amendment”), dated as of April 3, 2018, is entered
into by and among Sterling Construction Company, Inc., a Delaware corporation
(the “Borrower”), Wilmington Trust, National Association, as agent (the “Agent”)
for the lenders identified on Schedule 2 to the Loan Agreement (as defined
below) (the “Lenders”) and the Lenders, and with respect to Sections 4.2 and 4.3
hereto only, the Persons listed on the signature pages hereto as Guarantors (the
“Guarantors” and, together with the Borrower, collectively, the “Loan Parties”).
R E C I T A L S WHEREAS, the Borrower, the Guarantors, the Agent and the Lenders
are parties to that certain Loan and Security Agreement, dated as of April 3,
2017, providing for certain extensions of credit to Borrower as provided therein
(as amended prior to the date hereof, the “Existing Loan Agreement”; and the
Existing Loan Agreement, as the same is amended hereby and may be further
amended, supplemented or otherwise modified from time to time, including by this
Amendment, is referred to herein as the “Loan Agreement”); and WHEREAS, the
Borrower has requested that the Lenders amend certain provisions of the Existing
Loan Agreement and by execution of this Amendment, each of the undersigned is
agreeing to certain amendments to the Existing Loan Agreement as more fully set
forth herein; NOW, THEREFORE, in consideration of the premises and the
agreements, provisions and covenants herein contained, the parties hereto agree
as follows: Section 1. Defined Terms. Each capitalized term used herein but not
otherwise defined herein has the meaning given such term in the Loan Agreement.
Unless otherwise indicated, all section references in this Amendment refer to
sections of the Existing Loan Agreement. Section 2. Amendment to Loan Agreement.
The Existing Loan Agreement is, subject to the satisfaction of the conditions
precedent set forth in Section 3 hereof, hereby amended as of the date set forth
above to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double underlined text
(indicated textually in the same manner as the following example: double
underlined text) as set forth in the Loan Agreement attached hereto as Annex I.
Section 3. Effectiveness. This Amendment shall become effective as of the date
on which the following conditions precedent shall have been satisfied: 3.1 The
Agent shall have received duly executed counterparts of this Amendment from
Borrower, each Guarantor and each Lender required to execute such Amendment, in
each case, party hereto. 3.2 The Loan Parties shall pay to the Agent and
Lenders, in each case, all costs and expenses described in Section 4.8 hereof.
KE 52826626.4



--------------------------------------------------------------------------------



 
[strl033118exhibit1064002.jpg]
3.3 The representations and warranties set forth in Section 4.2 hereof must be
true and correct in all material respects (without duplication of materiality
qualifiers) as of the date hereof. Section 4. Miscellaneous. 4.1 Confirmation.
The provisions of the Existing Loan Agreement, as amended by this Amendment, and
each other Loan Document shall remain in full force and effect following the
effectiveness of this Amendment and are hereby ratified and confirmed as so
amended. This Amendment shall not constitute a novation or satisfaction and
accord of the Loan Agreement and/or other Loan Document, but shall constitute an
amendment thereof. Each reference in the Loan Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Loan Agreement as amended by this Amendment, and each reference
herein or in any other Loan Document to the “Loan Agreement” shall mean and be a
reference to the Loan Agreement as amended and modified by this Amendment. 4.2
Ratification and Affirmation of Loan Party Obligations; Representations and
Warranties of the Loan Parties. Each of the Loan Parties hereby (a) acknowledges
the terms of and consents to this Amendment; (b) ratifies and affirms its
obligations under, and acknowledges, renews and extends its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect, including as
expressly amended hereby, and the Loan Agreement and the other Loan Documents
shall constitute the legal, valid, binding and enforceable obligations of such
Loan Party party thereto; and (c) represents and warrants to the Lenders that as
of the date hereof, after giving effect to the terms of this Amendment: (i) all
of the representations and warranties contained in each Loan Document to which
it is a party are true and correct in all material respects (or, with respect to
representations and warranties qualified by materiality, in all respects),
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, such representations and warranties
shall continue to be true and correct as of such specified earlier date and (ii)
no Default or Event of Default has occurred and is continuing or will result
from the execution, delivery or performance of this Amendment. Each Loan Party,
as debtor, grantor, pledgor, guarantor, assignor, or in any other similar
capacity in which such Loan Party grants liens or security interests in its
property or otherwise acts as accommodation party or guarantor, as the case may
be, hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under each of the Loan Documents to which
it is a party (after giving effect hereto) and (ii) to the extent such Loan
Party granted liens on or security interests in any of its property pursuant to
any such Loan Document as security for or otherwise guaranteed the Obligations
under or with respect to the Loan Documents, ratifies and reaffirms such
guarantee and grant of security interests and liens and confirms and agrees that
such security interests and liens hereafter secure all of the Obligations as
amended hereby. To the extent any terms and conditions in any of the other Loan
Documents shall contradict or be in conflict with any terms or conditions of the
Loan Agreement, after giving effect to this Amendment, such terms and conditions
are hereby deemed modified and amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified and amended hereby. 2 KE 52826626.4



--------------------------------------------------------------------------------



 
[strl033118exhibit1064003.jpg]
4.3 Reaffirmation of Guarantor Obligations. Each Guarantor consents to the
execution and delivery by Borrower and the other Loan Parties of this Amendment
and the consummation of the transactions described herein, and ratifies and
confirms the terms of the Guaranty to which such Guarantor is a party with
respect to the indebtedness now or hereafter outstanding under the Loan
Agreement as amended hereby and all promissory notes issued thereunder. Each
Guarantor acknowledges that, notwithstanding anything to the contrary contained
herein or in any other document evidencing any indebtedness of Borrower or any
other Loan Party to the Lenders or any other obligation of Borrower or any other
Loan Party, or any actions now or hereafter taken by the Agent or the Lenders
with respect to any obligation of Borrower or any other Loan Party, the Guaranty
to which such Guarantor is a party (a) is and shall continue to be a primary
obligation of such Guarantor, (b) is and shall continue to be an absolute,
unconditional, continuing and irrevocable guaranty of payment and (c) is and
shall continue to be in full force and effect in accordance with its terms.
Nothing contained herein to the contrary shall release, discharge, modify,
change or affect the original liability of any Guarantor under the Guaranty to
which such Guarantor is a party. 4.4 Counterparts. This Amendment may be
executed by one or more of the parties hereto in any number of separate
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of this Amendment by facsimile
or electronic transmission in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart hereof; provided that, upon
request of any party hereto, such facsimile or electronic transmission shall be
promptly followed by the original thereof. 4.5 NO ORAL AGREEMENT. THIS
AMENDMENT, THE EXISTING LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN
CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES. 4.6 GOVERNING LAW. THIS AMENDMENT (INCLUDING,
BUT NOT LIMITED TO, THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. 4.7
Effect of This Agreement. This Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of any Lender or Agent under the Loan Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Loan
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Loan Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall constitute
a Loan Document for all purposes of the Loan Agreement. 3 KE 52826626.4



--------------------------------------------------------------------------------



 
[strl033118exhibit1064004.jpg]
4.8 Payment of Expenses. In accordance with Section 11.03 of the Loan Agreement,
the Borrower agrees to pay or reimburse the Agent and the Lenders for all of
their costs and expenses incurred in connection with this Amendment and any
other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees, costs
and expenses of counsel to each of the Agent and the Lenders. 4.9 Severability.
Any provision of this Amendment which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. 4.10 Successors and Assigns. This Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. [SIGNATURE PAGES FOLLOW] 4 KE 52826626.4



--------------------------------------------------------------------------------



 
[strl033118exhibit1064005.jpg]




--------------------------------------------------------------------------------



 
[strl033118exhibit1064006.jpg]




--------------------------------------------------------------------------------



 
[strl033118exhibit1064007.jpg]




--------------------------------------------------------------------------------



 
[strl033118exhibit1064008.jpg]




--------------------------------------------------------------------------------



 
[strl033118exhibit1064009.jpg]




--------------------------------------------------------------------------------



 
[strl033118exhibit1064010.jpg]




--------------------------------------------------------------------------------



 
[strl033118exhibit1064011.jpg]
Annex I Amended Loan Agreement A-1 KE 52826626.4



--------------------------------------------------------------------------------



 
[strl033118exhibit1064012.jpg]
Conformed Copy as of SecondThird Amendment (January 9April 3, 2018) LOAN AND
SECURITY AGREEMENT Dated as of April 3, 2017 among STERLING CONSTRUCTION
COMPANY, INC., as Borrower, CERTAIN SUBSIDIARIES OF THE BORROWER PARTY HERETO,
as Guarantors, THE LENDERS PARTY HERETO and WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Agent ___________________________________________ TCB CAPITAL
MARKETS, as Lead Arranger ___________________________________________ KE
52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064013.jpg]
LIST OF EXHIBITS AND SCHEDULES Schedule 1 List of Guarantors Schedule 2 List of
Lenders Schedule 3 Collateral Enhancement Requirement[Reserved] Schedule 4
Permitted Dispositions Schedule 5 Permitted Indebtedness Schedule 6 Permitted
Investments Schedule 7 Permitted Liens Schedule 8 UCC Filing Offices Schedule 9
Collective Bargaining Agreements Schedule 10 Post-Closing Obligations Exhibit A
Form of Secured Promissory Note Exhibit B Collateral Description Exhibit C Form
of Landlord Waiver Exhibit D Form of Solvency Certificate Exhibit E Form of
Intellectual Property Security Agreement Exhibit F Form of Assignment and
Assumption Agreement Exhibit G Form of Notice of Borrowing Exhibit H Form of
Joinder Agreement Exhibit I Reserved Exhibit J Reserved Exhibit K Form of
Compliance Certificate Exhibit L-1 Form of U.S. Tax Compliance Certificate
Exhibit L-2 Form of U.S. Tax Compliance Certificate Exhibit L-3 Form of U.S. Tax
Compliance Certificate Exhibit L-4 Form of U.S. Tax Compliance Certificate
Exhibit M Form of Mortgage Exhibit N Form of Guaranty Exhibit O Form of
Assignment of Claims Under Government Contract KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064014.jpg]
LOAN AND SECURITY AGREEMENT This LOAN AND SECURITY AGREEMENT, dated as of April
3, 2017, is entered by and between Sterling Construction Company, Inc., a
Delaware corporation (the “Borrower”); the guarantors identified on Schedule 1
hereto (such guarantors, together with any entities required to become
Guarantors pursuant to the Joinder Requirements, are referred to hereinafter
each individually as a “Guarantor” and collectively as the “Guarantors” and
together with the Borrower as the “Loan Parties”) and Wilmington Trust, National
Association, as agent (“Agent”) for the lenders identified on Schedule 2 hereto
(such lenders, together with their respective successors and assigns are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), and the Lenders. W I T N E S S E T H: WHEREAS, the Borrower
(“Purchaser”) has entered into that certain Stock Purchase Agreement dated as of
March 8, 2017 (the “Acquisition Agreement”) with the sellers identified on
Exhibit A therein (each, a “Seller” and collectively, the “Sellers”) and the
Sellers’ Representative (as defined therein), providing for the acquisition of
all of the issued and outstanding shares of common stock of each of Tealstone
Residential Concrete, Inc., a Texas corporation (“Tealstone Residential”), and
Tealstone Commercial, Inc., a Texas corporation (together with Tealstone
Residential, collectively, the “Tealstone Entities”) (such acquisition, the
“Closing Date Acquisition”); WHEREAS, the Borrower desires to obtain financing
for the Closing Date Acquisition, as well as to refinance certain existing
indebtedness, to finance working capital and pay fees, costs and expenses
associated therewith; WHEREAS, the Lenders have agreed to extend term loans to
the Borrower in an aggregate principal amount not to exceed $85,000,000;
WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Agent, for the benefit of the Agent and the Lenders, a first priority lien
on substantially all of its assets; WHEREAS, each of the Guarantors has agreed
to guarantee the Obligations of the Borrower and to secure their respective
Obligations by granting to the Agent, for the benefit of the Agent and the
Lenders, a first priority lien on substantially all of their assets; and NOW,
THEREFORE, in consideration of the covenants, conditions and agreements set
forth herein and intending to be legally bound, the parties hereto hereby agree
as follows: ARTICLE 1. DEFINITIONS The following capitalized terms shall have
the meanings set forth below: “Accounts” shall mean all accounts (as defined in
the Code), payment intangibles (as defined in the Code) and other obligations
owed Borrower in connection with its sale or lease of goods, the licensing of
Intellectual Property or the provision of services. “Achieved Collateral
Enhancement Value” shall have the meaning given such term in Schedule 3 hereto.
“Acquisition Agreement” shall have the meaning given such term in the Recitals.
“Acquisition Documentation” shall mean the material acquisition documentation
contemplating, or entered into in connection with, the Closing Date Acquisition
or any Permitted Acquisition, as applicable, including any acquisition agreement
and any other material document or agreement related thereto or entered into in
connection therewith. “Act” shall have the meaning given such term in Section
11.18. 1 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064015.jpg]
“Affiliate” shall mean, with respect to any Person, any Person that owns or
controls directly or indirectly nineteen and ninety-nine one hundredths of one
percent (19.99%) or more of the Equity Securities of such Person, any Person
that controls or is controlled by or is under common control with such Person or
any Affiliate of such Person and each of such Person’s officers, directors,
members, joint venturers or partners. When used with respect to a Lender,
Affiliate shall also include any Affiliate of Agent. “Affiliated Entity” shall
mean each of (a) Myers & Sons Construction, L.P., a California limited
partnership (“Myers”), (b) Road and Highway Builders, LLC, a Nevada limited
liability company (“RHB LLC”), (c) Road and Highway Builders Inc., a Nevada
corporation (“RHB Inc.”) and (d) Sterling Hawaii Asphalt, LLC, a Hawaii limited
liability company (“Sterling Hawaii”). “Agent Fee Letter” shall mean that
certain fee letter agreement, dated on or about the date hereof, by and between
the Agent and the Borrower. “Agent Indemnitee” shall have the meaning given such
term in Section 10.10. “Approved Fund” shall mean any Fund that is administered
or managed by (a) a Lender, (b) an Affiliate of a Lender (c) an entity or an
Affiliate of an entity that administers or manages a Lender, or (d) the same
investment advisor or an advisor under common control with such Lender,
Affiliate or advisor, as applicable. “Bail-In Action” shall mean the exercise of
any Write-Down and Conversion Powers by the applicable EEA Resolution Authority
in respect of any liability of an EEA Financial Institution. “Bail-In
Legislation” shall mean, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule. “Bonding
Company” shall mean Travelers Casualty and Surety Company of America or any
other bonding company listed in the Department of Treasury’s listing of approved
sureties as of the most recent date for which financial statements have been
delivered to Agent and Lenders pursuant to Sections 6.01(a), (b) or (c). “Books”
shall mean books and records (including each Loan Party’s Records indicating,
summarizing, or evidencing such Loan Party’s assets (including the Collateral)
or liabilities, each Loan Party’s Records relating to such Loan Party’s business
operations or financial condition, and each Loan Party’s goods or General
Intangibles related to such information). “Business Day” shall mean any day,
except a Saturday, a Sunday or any other day on which commercial banks are
authorized or required to close in the State of California or the State of New
York. “Capital Lease Obligations” shall mean as to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for the purposes of this Loan Agreement, the amount of such obligations at
any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP. “Cash Collateral Liquidity” shall mean, at any time, the
aggregate amount of unrestricted cash and cash equivalents held in accounts of
the Borrower and the Guarantors that are subject to a control agreement in favor
of the Agent. “CFC” shall mean a controlled foreign corporation as such term is
defined in Section 957 of the IRC. “Change in Law” shall mean the occurrence,
after the date of this Loan Agreement, of any of the following: (a) the adoption
or taking effect of any law, rule, regulation or treaty, (b) any change in any
law, rule, regulation or treaty or in the administration, implementation,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any 2 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064016.jpg]
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued. “Change of Control” shall mean an event or series of events
by which: (a) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan), becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the Equity Securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such Equity
Securities that such “person” or “group” has the right to acquire pursuant to
any option right); (b) during any period of 12 consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; (c) any “change in control”
(or comparable term) or mandatory redemption event or similar event occurs under
any agreement governing Material Indebtedness of any Loan Party or any of its
Subsidiaries; (d) all or substantially all of the Borrower’s and its
Subsidiaries’ consolidated assets are sold, transferred or disposed; or (e)
Borrower (directly or indirectly) ceasing to own and control 100% of the
economic and voting interests of each class of the outstanding Equity Securities
of each of its wholly-owned Subsidiaries, free and clear of all Liens (other
than the (i) Liens in favor of the Agent to secure the Obligations hereunder,
(ii) Liens existing in such Person’s organizational documents in effect as of
the date hereof or (iii) restrictions on transfer under applicable federal and
state securities laws), except where such failure is as a result of a
transaction expressly permitted hereunder. “Charter” shall have the meaning
given such term in Section 4.01(a)(iii). “Claim” shall have the meaning given
such term in Section 11.04. “Closing Date” shall mean the date on which the
conditions precedent set forth in Article IV4 shall have been satisfied.
“Closing Date Acquisition” shall have the meaning given such term in the
recitals hereof. “Closing Date Earn-Out” shall mean the “Earn-Out Payments” as
defined in the Acquisition Agreement as in effect on the Closing Date. “Closing
Date Deferred Payments” shall mean the “Deferred Payments” as defined in the
Acquisition Agreement as in effect on the Closing Date. “Closing Date Seller
Notes” shall mean the “Promissory Notes” as defined in the Acquisition Agreement
as in effect on the Closing Date, which Promissory Notes shall be subordinated
to the Obligations in all respects, including in respect of payment, pursuant to
the Subordination Agreement, and if so subordinated, such Closing Date Seller
Notes shall constitute Subordinated Debt. “Closing Date Subordination Agreement”
shall mean that certain Subordination Agreement, dated as of the Closing Date,
by and among the Agent, for the Lenders, and the Creditors (as defined therein)
with respect to the Closing Date Seller Notes. 3 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064017.jpg]
“Code” shall mean the Uniform Commercial Code as in effect from time to time in
the state of New York, and any successor statute, as in effect from time to time
(except that terms used herein which are defined in the Uniform Commercial Code
as in effect in the State of New York on the date hereof shall continue to have
the same meaning notwithstanding any replacement or amendment of such statute
except as Agent or the Required Lenders may otherwise determine). “Collateral”
shall mean property described on Exhibit B attached hereto and the Real Property
subject to the Mortgages; provided that the Excluded Property shall not become
Collateral until such time as (a) the Liens thereon in favor of Myers and RHB
LLC as of the Closing Date are (i) terminated, discharged or released in their
entirety or (ii) subordinated to the Liens securing the Obligations or (b) each
of Myers and RHB subordinate their respective Liens in the Excluded Property to
the Liens of the Agent securing the Obligations, in which case, such Excluded
Property shall automatically and immediately become and be deemed a part of the
Collateral. “Collateral Agency Agreement” shall mean the Collateral Agency
Agreement dated on or about the date hereof among Corporation Service Company
(the “Vehicle Collateral Agent”), the Agent and the Borrower. “Collateral
Enhancement Requirement” shall have the meaning given such term in Schedule 3
hereto. “Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C.
§ 1 et seq.), as amended from time to time, and any successor statute.
“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes. “Consolidated Capital Expenditures” shall mean, for any
period, the aggregate amount of all expenditures (whether paid in cash or
accrued as a liability and including any expenditures resulting in Capital Lease
Obligations) on used equipment of the Loan Parties and their respective
Subsidiaries during such period determined on a consolidated basis that, in
accordance with GAAP, are or should be included in “purchase of property and
equipment” or similar items reflected in the consolidated statement of cash
flows of the Loan Parties and their respective Subsidiaries. “Consolidated
Current Assets” shall mean, as at any date of determination, the total assets of
the Loan Parties and their respective Subsidiaries which may properly be
classified as current assets (excluding deferred tax assets) on a consolidated
balance sheet of the Loan Parties and their respective Subsidiaries in
accordance with GAAP, excluding cash and cash equivalents; provided that
Consolidated Current Assets shall be calculated without giving effect to the
impact of purchase accounting. “Consolidated Current Liabilities” shall mean, as
at any date of determination, the total liabilities (excluding deferred taxes
and taxes payable) of the Loan Parties and their respective Subsidiaries which
may properly be classified as current liabilities (other than the current
portion of any Loans and other long-term liabilities, and accrued interest
thereon) on a consolidated balance sheet of the Loan Parties and their
respective Subsidiaries in accordance with GAAP; provided that Consolidated
Current Liabilities shall be calculated without giving effect to the impact of
purchase accounting. “Consolidated EBITDA” shall mean for any period,
Consolidated Net Income, plus (i) the sum, without duplication, of the amounts
for such period, but solely to the extent decreasing Consolidated Net Income for
such period, of: (a) Consolidated Interest Expense, plus (b) provisions for
Taxes based on income, plus (c) non-cash expenses resulting from write-downs of
assets (other than inventory, accounts receivable or other current assets) and
the impairment of goodwill, plus 4 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064018.jpg]
(d) non-cash non-recurring losses (including losses on asset sales and
extinguishment of debt), plus (e) total depreciation expense, plus (f) total
amortization expense, plus (g) non-cash stock-based compensation expense, plus
(h) to the extent less than Twelve Million Dollars ($12,000,000) is received
from the NTTA Matter, an amount equal to the difference between Twelve Million
Dollars ($12,000,000) and such amount so received; provided that, such add-back
pursuant to this clause (i)(h) shall be taken in the fiscal quarter in which
such amount is received by the Borrower, plus (i) one-time non-recurring costs
and expenses incurred in connection with the Transactions in an amount not to
exceed Six Million Dollars ($6,000,000) to the extent disclosed to Agent and the
Lenders in a sources of uses or funds flow on or prior to the Closing Date; and
minus (ii) the sum, without duplication, of the amounts for such period, but
solely to the extent increasing Consolidated Net Income for such period, of: (a)
non-cash non-recurring gains (including gains on asset sales and extinguishment
of debt), plus (b) interest income, plus (c) any benefit, including income tax
credits and refunds, from income taxes (including franchise, gross receipts and
single business taxes imposed in lieu of income taxes), plus (d) to the extent
more than Twelve Million Dollars ($12,000,000) is received from the NTTA Matter,
an amount equal to the difference between Twelve Million Dollars ($12,000,000)
and such amount so received; provided that, such deduction pursuant to this
clause (ii)(d) shall be taken in the fiscal quarter in which such amount is
received by the Borrower, plus (e) any amount shown on the consolidated
statement of cash flows of Borrower on the line item “distributions to
non-controlling interest owners”. For the avoidance of doubt, Consolidated
EBITDA (and all component terms or definitions used therein) shall be calculated
in accordance with Borrower’s historical numbers set forth in its publicly filed
Form 10-K or Form 10-Q or any other periodic or special report or registration
statement which Borrower has filed with the SEC or with any national securities
exchange, as more specifically set forth on Schedule 3 hereto.. For the purposes
of calculating Consolidated EBITDA in connection with determining the Total
Secured Leverage Ratio or for the calculation of Consolidated EBITDA pursuant to
Section 6.17(f), in each case, for any measurement period, if at any time during
such measurement period Borrower or any of its Subsidiaries shall have made a
Closing Date Acquisition or Permitted Acquisition, Consolidated EBITDA for such
measurement period shall be calculated after giving pro forma effect thereto (as
if any such Closing Date Acquisition or Permitted Acquisition occurred on the
first day of such measurement period). “Consolidated Interest Expense” shall
mean for any period, total cash interest expense (including that attributable to
Capital Lease Obligations) of the Loan Parties and their respective Subsidiaries
for such period with respect to all outstanding Indebtedness of the Loan Parties
and their respective Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under swap agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP). “Consolidated Net Income” shall mean for any period, the
consolidated net income (or loss) of the Loan Parties and their respective
Subsidiaries, determined on a consolidated basis in accordance with GAAP, which
shall 5 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064019.jpg]
be set forth in the Borrower’s publicly filed financial statements as the “Net
Income” or “Net Loss” line item; provided that there shall be excluded, without
duplication, the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with any Loan Party or
any of their respective Subsidiaries. “Consolidated Secured Indebtedness” shall
mean, as of any date of determination, the aggregate amount of Indebtedness of
the Loan Parties and their respective Subsidiaries that, as of such date, is
secured by a Lien on any asset or property of the Loan Parties or any of their
respective Subsidiaries. “Contract Backlog” shall mean an amount equal to the
average of (a) the “Backlog” or “Contract Backlog” amount, multiplied by (b)
gross margin included in such “Backlog” or “Contract Backlog”, in each case,
calculated on a basis consistent with historical reporting practices reflected
in, and for the four fiscal quarter period most recently ended in, Borrower’s
latest Form 10-Q or Form 10-K; provided that, no amount for Tealstone
Residential shall be included in such calculation; provided, further, that to
the extent any business, division or assets are divested or disposed of, or
acquired, merged, consolidated or amalgamated, in each case, as permitted
hereunder, such calculation shall be made after giving pro forma effect to the
portion of “Backlog” or “Contract Backlog” attributed to such business, division
or assets which is the subject of such divestiture, disposition, acquisition,
merger, consolidated or amalgamation. “Contractual Obligation” of any Person
shall mean, any indenture, note, security, deed of trust, mortgage, security
agreement, lease, license, sublicense, guaranty, instrument, contract, agreement
or other form of obligation or undertaking to which such Person is a party or by
which such Person or any of its property is bound. “Copyrights” shall mean any
and all copyright rights, copyright applications, copyright registrations and
like protections in each work or authorship and derivative work thereof, whether
published or unpublished and whether or not the same also constitutes a trade
secret, now or hereafter existing, created, acquired or held. “Default” shall
mean any event or circumstance not yet constituting an Event of Default but
which, with the giving of any notice or the lapse of any period of time or both,
would become an Event of Default. “Default Rate” shall mean, as of any date of
determination, an interest rate per annum equal to two percent (2%) in excess of
the rate per annum otherwise applicable on such date. “ECF Declined Amount”
shall have the meaning set forth in Section 2.02(d)(iii)(C). “ECF Prepayment
Offer” shall have the meaning set forth in Section 2.02(d)(iii)(A). “ECF
Prepayment Offer Date” shall have the meaning set forth in Section
2.02(d)(iii)(A). “EEA Financial Institution” shall mean (i) any credit
institution or investment firm established in any EEA Member Country which is
subject to the supervision of an EEA Resolution Authority, (ii) any entity
established in an EEA Member Country which is a parent of an institution
described in clause (i) of this definition, or (iii) any financial institution
established in an EEA Member Country which is a Subsidiary of an institution
described in clauses (i) or (ii) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” shall mean any of
the member states of the European Union, Iceland, Liechtenstein and Norway. “EEA
Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Enhanced Rate” shall mean, as of any date of
determination, an interest rate per annum equal to the sum of (i) an amount
equal to (a) one and one-half percent (1.50%) multiplied by (b) a fraction the
numerator of which is the Achieved Collateral Enhancement Value, and the
denominator of which is the Collateral Enhancement Requirement, and (ii) the
rate per annum otherwise applicable on such date. 6 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064020.jpg]
“Enhanced Rate Adjustment” shall mean, in the event the Collateral Enhancement
Value is not satisfied on or prior to the first anniversary of the Closing Date,
Borrower shall pay interest on outstanding Obligations at a per annum rate equal
to the Enhanced Rate. “Environmental Claims” shall mean any and all liabilities,
administrative, regulatory or judicial actions, suits, demands, demand letters,
Claims, liens, notices of noncompliance or violation, investigations or
proceedings relating in any way to any Environmental Law, including, but not
limited to, (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from the release or threatened
release of Hazardous Materials or arising from alleged injury or threat of
injury from the release or threatened release of Hazardous Materials.
“Environmental Law” shall mean any past, present or future Requirement of Law
relating to pollution, the protection of the environment or human or public
health or safety, or natural resources. “Equity Securities” of any Person shall
mean (i) all common stock, preferred stock, participations, shares, partnership
interests, membership interests or other equity interests in and of such Person
(regardless of how designated and whether or not voting or non-voting) and (ii)
all warrants, options and other rights to acquire any of the foregoing. “ERISA”
shall mean the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” shall mean any Person that is treated at a relevant time as a
single employer with any Loan Party pursuant to Section 414(b) or (c) of the IRC
(and Sections 414(m) and (o) of the IRC for purposes of provisions relating to
Section 412 of the IRC). “ERISA Event” shall mean (a) any of the events set
forth in Section 4043(c) of ERISA occurs with respect to a Pension Plan, other
than events for which the thirty-day notice period has been waived by
Governmental Rule, (b) the withdrawal of any Loan Party or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
such entity was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a substantial cessation of operations by such Loan Party or ERISA
Affiliate that is treated as such a withdrawal from a Pension Plan under Section
4062(e) of ERISA; (c) a complete or partial withdrawal (as defined in Section
4203 and 4205 of ERISA, respectively) by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan, the assertion by a Multiemployer Plan that a Loan
Party or any ERISA Affiliate has incurred withdrawal liabilities (as described
in Section 4201 of ERISA), or notification to a Loan Party or ERISA Affiliate by
a Multiemployer Plan sponsor that such Multiemployer Plan is or is expected to
become insolvent or experience a mass withdrawal (as such terms are defined in
Title IV of ERISA); (d) a failure by a Loan Party or any ERISA Affiliate to make
required contributions to a Pension Plan or Multiemployer Plan; (e) the filing
by the Pension Plan sponsor of a notice of intent to terminate or the treatment
by the PBGC of a plan amendment as a termination of a Pension Plan under Section
4041 of ERISA; (f) the institution by the PBGC of proceedings to terminate a
Pension Plan; (g) the determination by the Pension Plan or Multiemployer Plan
actuary that any Pension Plan is considered an “at-risk” plan or a Multiemployer
Plan is in “endangered” or “critical” status within the meaning of Sections 430,
431 and 432 of the IRC or Sections 303, 304 and 305 of ERISA; (h) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate; (i) any failure of a Plan intended to meet the requirements of
qualification under Section 401(a) of the IRC to so qualify; and (j) any other
event that would reasonably be expected to result in a material liability or
obligation to any Loan Party under ERISA or the IRC with respect to a Plan. “EU
Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time. “Event of Default” shall have the meaning set forth in
Article 9 of this Loan Agreement. 7 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064021.jpg]
“Event of Loss” shall mean the theft, loss, physical destruction or damage,
seizure, taking or similar event with respect to any property or assets owned by
any Loan Party or any of its Subsidiaries which results in the receipt by any
Loan Party or any of its Subsidiaries of any cash insurance proceeds or
condemnation award payable by reason thereof, whether by a third party or any
Governmental Authority. “Excluded Accounts” shall mean those deposit or other
bank accounts that are used (a) solely by the Loan Parties to fund payroll, (b)
to cash collateralize letter of credit obligations in the aggregate amount
outstanding at any time not to exceed $5,000,000 and (c) solely as a cash
management account for Project Specific JVs to fund the initial capitalization
of project costs or the ongoing operational costs of the project for which such
Project Specific JV was created or formed. “Excluded Property” means the
“Collateral Security” as defined in each of those certain Deeds of Trust,
Security Agreements, Assignments of Rents and Financing Statements, dated as of
March 11, 2016, granted by Texas Sterling Construction Co. in favor of
Christopher B. Welsh, Trustee, for the benefit of RHB LLC and Myers for property
commonly known as (a) 3475 High River Rd., Fort Worth, Texas 76115, (b) 20800
Fernbush Lane, Houston, Texas 77073, (c) St. Hedwig Rd., San Antonio, Texas
78220 and (d) 5638 FM 1346, San Antonio, Texas 78220. “Excess Cash Flow” shall
mean for any fiscal quarter (or other period specified herein) of the Borrower,
the excess, if any, of (a) the sum of (i) Consolidated EBITDA for such period
plus (ii) proceeds received by the Loan Parties or any of its Subsidiaries from
Transfers (except, in each case and without duplication, to the extent any such
proceeds (A) arise from the Permitted Dispositions and/or the NTTA Matter and
are used to prepay the Loans pursuant to Section 2.02(d)(i)(B) or (B) are used
to prepay the Loans, are reinvested or otherwise remain available to be
reinvested pursuant to Section 2.02(d)(ii)(C)), minus, (b) without duplication
(and only to the extent added back or not deducted in determining Consolidated
EBITDA for such period): (i) Consolidated Interest Expense (excluding any
Consolidated Interest Expense associated with intercompany Indebtedness) paid in
cash by the Loan Parties or any of its Subsidiaries (other than interest
income), minus (ii) the aggregate amount actually paid by the Loan Parties or
any of its Subsidiaries in cash before the date the Excess Cash Flow payment for
such period is actually made (provided that any amount so deducted in respect of
any period is not also deducted in respect of any subsequent period) on account
of taxes accrued in respect of such period based on income of the Loan Parties
or any of its Subsidiaries (other than Tax refunds, credits and benefits), minus
(iii) the aggregate amount actually paid by the Loan Parties or any of its
Subsidiaries in cash before the date the Excess Cash Flow payment for such
period is actually made (provided that any amount so deducted in respect of any
period is not also deducted in respect of any subsequent period) on account of
Consolidated Capital Expenditures to the extent paid in cash (but excluding the
principal amount of Loans or other Indebtedness incurred in connection with such
expenditures, any such expenditures financed with the proceeds of any issuance
of Equity Securities or any amount reinvested pursuant to Section
2.02(d)(ii)(C)) and any such expenditures financed with insurance proceeds
related to any Event of Loss), minus (iv) any extraordinary, unusual,
non-recurring or non-operating cash loss or expense paid or incurred by the Loan
Parties or any of its Subsidiaries during such period, minus (v) any internally
generated cash paid by the Loan Parties or any of its Subsidiaries in connection
with the Closing Date Acquisition, the Transactions and/or any other acquisition
permitted hereunder; and adding or subtracting, as the case may be, decreases
(which, if negative, shall be the absolute value of the difference) or increases
(if positive) in Net Working Capital (such adjustments, the “Net Working Capital
Adjustment”) during such period (measured as of the first and last days of such
period). 8 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064022.jpg]
“Excluded Swap Obligation” shall mean, with respect to any Loan Party (other
than the direct counterparty of such Swap Obligation), any Swap Obligation of a
Loan Party (other than the direct counterparty of such Swap Obligation) if, and
to the extent that, all or a portion of the Guaranty of such Loan Party of, or
the grant by such Loan Party of a security interest to secure, such Swap
Obligation (or any Guaranty thereof) is or becomes illegal or unlawful under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guaranty of such Loan Party or the grant of such security interest
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty or security interest is or becomes illegal or
unlawful. “Excluded Taxes” shall mean, with respect to a Recipient of any
payment to be made by or on account of any Obligation of any Loan Party, (a)
Taxes imposed on or measured by its net income (however denominated), franchise
Taxes imposed on it, and branch profits Taxes, in each case, (i) imposed by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located (“Lending
Office”), or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
any U.S. federal withholding Tax that is imposed on amounts payable to or for
the account of such Lender pursuant to a law in effect at the time such Lender
becomes a party hereto (for the avoidance of doubt, whether as an original party
hereto or as an assignee) (or designates a new Lending Office), except to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Loan Parties with respect to such withholding Tax pursuant to
Section 2.05, (c) Taxes attributable to a failure of a Recipient to comply with
Section 2.05(f), and (d) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Bonding Letter” shall mean that certain letter dated as of March 3,
2017, provided by Travelers Casualty and Surety Company of America to the
Borrower, and delivered to Oaktree prior to the Closing Date. “Extraordinary
Receipts” shall mean any payments received by a Loan Party or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.02(d)(i) )consisting of (a) proceeds of
judgments, proceeds of settlements or other consideration of any kind in
connection with any cause of action, (b) indemnity payments (other than to the
extent such indemnity payments are (i) immediately payable to a Person that is
not an Affiliate of a Loan Party or any of its Subsidiaries, or (ii) received by
a Loan Party or any of its Subsidiaries as reimbursement for any payment
previously made to such Person), and (c) any purchase price adjustment (other
than a working capital adjustment) received in connection with any acquisition
or purchase agreement. “FATCA” shall mean Sections 1471 through 1474 of the IRC,
as of the date of this Loan Agreement (or any amended or successor version that
is substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, or any
intergovernmental agreement between a non-U.S. jurisdiction and the United
States with respect to the foregoing. “Fee Letter” shall mean that certain fee
letter agreement, dated as of March 8, 2017, by and between Oaktree and the
Borrower. “Financial Covenants” shall have the meaning given such term in
Section 6.17. “Financial Statements” shall mean, with respect to any accounting
period for any Person, statements of operations, cash flows and, with respect to
audited statements only, stockholder’s equity of such Person for such period,
and a balance sheet of such Person as of the end of such period, setting forth
in each case in comparative form figures for the corresponding period in the
preceding fiscal year if such period is less than a full fiscal year or, if such
period is a full fiscal year, corresponding figures from the preceding fiscal
year, all prepared in reasonable detail and in accordance with GAAP, except, in
the case of unaudited Financial Statements, for the absence of footnotes and
normal year-end adjustments. Unless otherwise indicated, each reference to
Financial Statements of any Person shall be deemed to refer to Financial
Statements prepared on a consolidated basis. 9 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064023.jpg]
“Foreign Assets Control Regulations” shall have the meaning given such term in
Section 7.15. “Foreign Holder” shall mean any Recipient that is not a U.S.
Person. “Fund” shall mean any Person (other than a natural person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business. “Funding Date” shall mean any date on which any Loan is made to or on
account of Borrower under this Loan Agreement. “GAAP” shall mean generally
accepted accounting principles in the United States of America as in effect from
time to time as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
the statements and pronouncements of the Financial Accounting Standards Board
which are applicable to the circumstances as of the date of determination
consistently applied. Notwithstanding anything to the contrary contained herein,
all financial statements delivered hereunder shall be prepared, and all
financial covenants contained herein shall be calculated, without giving effect
to any election under the Statement of Financial Accounting Standards No. 159
(or any similar accounting principle) permitting a Person to value its financial
liabilities or Indebtedness at the fair value thereof. “Governmental Official”
shall mean any officer or employee of a Governmental Authority or any
department, agency or instrumentality thereof, including state-owned entities,
or of a public organization or any person acting in an official capacity for or
on behalf of any such government, department, agency, or instrumentality or on
behalf of any such public organization. “Governmental Authority” shall mean any
domestic or foreign national, state or local government, any political
subdivision thereof, any department, agency, authority or bureau of any of the
foregoing, or any other entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.
“Governmental Rule” shall mean any law (including common law), rule, regulation,
ordinance, order, code interpretation, judgment, decree, directive, guidelines,
policy or similar form of decision of any Governmental Authority. “Guaranty”
shall mean that certain Guaranty in favor of the Agent, for the benefit of the
Agent and the Lenders, executed by the Guarantors, in substantially the form
attached hereto as Exhibit N, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time. “Hazardous Materials”
shall mean any chemical, material, or substance for which liability or standards
of conduct may be imposed, or that is defined, listed, regulated, or otherwise
classified as a contaminant, pollutant, toxic pollutant, toxic, infectious or
hazardous substance, extremely hazardous substance or chemical or hazardous
waste, under Environmental Laws, including any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
noise, odor or mold. “Indebtedness” of any Person shall mean and include the
aggregate amount of, any liability, whether or not contingent, without
duplication, consisting of: (i) all obligations of such Person for borrowed
money (whether or not the recourse of the lender is to the whole of the assets
of such Person or only to a portion thereof) and all Obligations (including,
without limitation, any Prepayment Premium or Make-Whole Amount), (ii) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, (iii) all obligations of such Person to pay the deferred
purchase price of property or services (whether contingent or otherwise,
including, without limitation, all earn-out obligations (determined as the
greater of (x) the amount required to be shown as a liability in accordance with
GAAP at the time of the closing of the applicable acquisition pursuant to which
such earn-out obligation arises and (y) the amount of such earn-out obligation
actually paid in connection with the subject transaction) and similar deferred
payment obligations) (other than accounts payable to a trade creditor incurred
in the ordinary course of business of such Person determined in accordance with
GAAP and payable in accordance with customary trade practices), (iv) all
obligations under Capital Lease Obligations of such Person, (v) all obligations
or liabilities of others 10 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064024.jpg]
secured by a lien on any asset of such Person, whether or not such obligation or
liability is assumed, (vi) all guaranties of such Person of the obligations of
another Person or any contractual obligation, contingent or otherwise, of such
Person to pay or be liable for the payment of any indebtedness described in this
definition of another Person, including, without limitation, any such
indebtedness, directly or indirectly guaranteed, or any agreement to purchase,
repurchase, or otherwise acquire such indebtedness, obligation or liability or
any security therefor, or to provide funds for the payment or discharge thereof,
or to maintain solvency, assets, level of income, or other financial condition,
(vii) all obligations created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
if the rights and remedies of the seller or lender under such agreement upon an
event of default are limited to repossession or sale of such property), (viii)
all reimbursement and other payment obligations, contingent or otherwise, in
respect of surety bonds (whether bid, performance or otherwise), letters of
credit, banker’s acceptances, drafts or similar documents or instruments issued
for such Person’s account, (ix) all obligations with respect to redeemable stock
and redemption or repurchase obligations under any Equity Securities or other
equity securities issued by such Person (including any obligation to pay
dividends, other than dividends payable in shares of common stock), (x) all
obligations, liabilities and indebtedness of such Person (marked to market)
arising under swap agreements, cap agreements and collar agreements and other
agreements or arrangements designed to protect such person against fluctuations
in interest rates or currency or commodity values, (xi) all obligations owed by
such Person under license agreements with respect to non-refundable, advance or
minimum guarantee royalty payments, (xii) to the extent not bonded by a Bonding
Company, indebtedness or obligations of any partnership or joint venture in
which such Person is a general partner or a joint venturer to the extent such
Person is liable therefor pursuant to a contractual obligation or as a result of
such Person’s ownership interest in such entity, except for the avoidance of
doubt, any direct or indirect Subsidiary of such Person and (xiii) the principal
and interest portions of all rental obligations of such Person under any
synthetic lease or similar off-balance sheet financing where such transaction is
considered to be borrowed money for tax purposes but is classified as an
operating lease in accordance with GAAP. “Indemnified Person” shall have the
meaning given such term in Section 11.04. “Indemnified Taxes” shall mean (a)
Taxes imposed on or with respect to any payment made by or on account of any
Obligation of any Loan Party under any Transaction Document, other than Excluded
Taxes, and (b) to the extent not otherwise described in clause (a), Other Taxes.
“Information Declination Notice” shall have the meaning given such term in
Section 6.01. “Intellectual Property” shall mean: (i) all inventions, designs,
know-how, methods, processes, drawings, specifications or other data or
information and all memoranda, notes and records with respect to any research
and development, and all embodiments or fixations thereof whether tangible or
intangible form; (ii) Copyrights, Trademarks, Patents and mask works; (iii) any
and all trade secrets, and any and all intellectual property rights in computer
software and computer software products; (iv) any and all design rights; (v) any
and all claims for damages by way of past, present and future infringement of
any of the rights included above, with the right, but not the obligation, to sue
for and collect such damages for said use or infringement of the intellectual
property rights identified above; (vi) all licenses or other rights to use any
of the Copyrights, Patents, Trademarks, mask works, or any other property rights
described above; (vii) all amendments, renewals and extensions of any of the
Copyrights, Trademarks, Patents or mask works; and (viii) all proceeds and
products of the foregoing. “Intellectual Property Security Agreement” shall mean
each Intellectual Property Security Agreement executed and delivered by one or
more Loan Parties and Agent, in substantially the form of Exhibit E. “Interest
Period” shall mean the period commencing on the Closing Date or the applicable
date that the previous Interest Period is continued or the date on which the
Borrower selects a new Interest Period pursuant to Section 2.02(b) and ending on
the date one, two, three or six months thereafter, as determined pursuant to
Section 2.02(b); provided that any Interest Period that would otherwise end on a
day that is not a Business Day shall be extended to the next succeeding Business
Day. “Interest Rate Agreement” shall mean any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, interest rate
hedging agreement or other similar agreement or arrangement, each of which is
(a) for the purpose of hedging the interest rate exposure associated with the
Loan Parties’ and their respective Subsidiaries’ operations, and (b) not for
speculative purposes. 11 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064025.jpg]
“Investment” shall mean the purchase, acquisition or beneficial ownership of any
Equity Securities, or any obligations, Indebtedness or other interest in, or all
or substantially all of the assets of, any Person, or the making of any advance,
loan, extension of credit or capital contribution to, or any other investment
in, any Person. “IRC” shall mean the Internal Revenue Code of 1986, as in effect
from time to time, and regulations promulgated thereunder. “Joinder
Requirements” shall have the meaning given such term in Section 6.10. “Landlord
Waiver” shall mean the Landlord Waiver substantially in the form attached as
Exhibit C hereto. “Lending Office” shall have the meaning given such term in the
definition of Excluded Taxes. “LIBOR Rate” shall mean for any Interest Period,
(i) the rate per annum appearing on the page of the Reuters Screen which
displays the London interbank offered rate administered by ICE Benchmark
Administration Limited (such page currently being the LIBOR01 page) (the “LIBOR
Rate”) for deposits with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 a.m. (London, England time), two Business
Days prior to the commencement of such Interest Period, or (ii) in the event the
rate referenced in the preceding clause (i) does not appear on such page or
service or if such page or service shall cease to be available, the rate
determined by the Agent (acting at the direction of the Required Lenders) or the
Required Lenders to be the offered rate on such other page or other service
which displays the LIBO Rate for deposits with a term equivalent to such
Interest Period in Dollars, determined as of approximately 11:00 a.m. (London,
England time) two Business Days prior to the commencement of such Interest
Period; provided, that, the LIBOR Rate shall not be less than 1.00% per annum.
“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale agreement, capital lease or other
title retention agreement, or any agreement to provide any of the foregoing, and
the filing of any financing statement or similar instrument under the Code or
comparable law of any jurisdiction. “Loan”, “Loans” or “Term Loan” or “Term
Loans” shall mean the loans now or hereafter made by or on behalf of any Lender
or by Agent for the account of any Lender pursuant to this Loan Agreement as set
forth in Article 2 hereof. “Loan Agreement” shall mean this Loan and Security
Agreement, as amended, restated, amended and restated, modified or supplemented
from time to time. “Loan Documents” shall mean, collectively, the Loan
Agreement, the Guaranty, the Pledge Agreement, the Notes, the Intellectual
Property Security Agreements, the Perfection Certificate, the Landlord Waivers,
the Mortgages, the Agent Fee Letter, the Fee Letter, the Collateral Agency
Agreement, any Subordination Agreement, and the other documents or agreements
executed in connection herewith or therewith including any other collateral or
security document or agreement executed by a Loan Party in favor of Agent, for
the benefit of the Agent and the Lenders, in each case, as amended, restated,
amended and restated, modified or supplemented from time to time. “Loan Party”
shall have the meaning given such term in the recitals hereof. “Loan Party
Registered Intellectual Property” shall have the meaning given such term in
Section 5.15. “Loan Party Intellectual Property” shall have the meaning given
such term in Section 5.15. “Loan Party Intellectual Property Licenses” shall
have the meaning given such term in Section 5.15. “Loan Percentage” shall mean,
with respect to a Lender, the percentage of each Loan specified opposite such
Lender’s name on Schedule 2 hereto. 12 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064026.jpg]
“LTIP” shall mean the Borrower’s 2017 Incentive Compensation Plan, as approved
by the stockholders of the Borrower, as amended, restated or otherwise modified
from time to time so long as such amendment, restatement or modification is
approved by the requisite vote of the stockholders of the Borrower, to the
extent required by applicable law or the organizational documents of the
Borrower. “Make-Whole Amount” shall mean, on any date of prepayment of all or
any portion of the Loans, an amount in cash equal to (a) the present value, as
determined by the Agent (acting at the direction of the Required Lenders) or the
Required Lenders in consultation with the Borrower, of all required interest
payments (calculated at the Default Rate if such Make-Whole Amount is due as a
result of an acceleration of the Loans) due on the portion of the Loans that are
prepaid from the date of prepayment through and including the second anniversary
of the Closing Date plus (b) the prepayment premium that would be due under
Section 2.02(e) if such prepayment were made on the first date after the second
anniversary of the Closing Date, in each case, discounted to the date of
prepayment on a quarterly basis (assuming a 360-day year and actual days
elapsed) at a rate equal to the sum of the Treasury Rate plus 0.50%. “Material
Adverse Effect” shall mean a material adverse effect on (i) the business,
assets, performance, operations or financial or other condition of the Loan
Parties and their respective Subsidiaries, taken as a whole; (ii) the ability of
the Loan Parties and their respective Subsidiaries to pay or perform the
Obligations in accordance with the terms of this Loan Agreement and the other
Transaction Documents and to avoid an Event of Default under any Transaction
Document; (iii) the legality, validity, enforceability, perfection or priority
of the Liens of Agent upon the Collateral; (iv) the Collateral or its value; or
(v) the rights and remedies of any Lender under this Loan Agreement and the
other Transaction Documents. “Material Indebtedness” shall mean, with respect to
any Person, Indebtedness (other than the Obligations) of such Person in an
aggregate principal amount exceeding $5,000,000. “Material Titled Assets” shall
have the meaning given such term in Section 6.08(a). “Minority Subsidiary” shall
mean any entity in which a Person, directly or indirectly, beneficially owns 50%
or less of the Equity Securities. “Mortgages” shall mean all mortgages, deeds of
trust, or deeds to secure debt, as applicable, delivered with respect to the
Real Property substantially in the form of Exhibit M (with such changes as are
reasonably approved by the Required Lenders to account for local law matters),
as they may be amended, supplemented or otherwise modified from time to time.
“Multiemployer Plan” shall mean any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA and subject to Title IV of ERISA to which a Loan
Party or any ERISA Affiliate makes or is obligated to make contributions, or
with respect to which any Loan Party or ERISA Affiliate has or could reasonably
be expected to have any liability or obligation. “Myers” shall have the meaning
given such term in the definition of “Affiliated Entity.” “Negotiable
Collateral” shall mean letters of credit, letter-of-credit rights, instruments,
promissory notes, drafts and documents (as each such term is defined in the
Code). “Net Cash Proceeds” shall mean (a) in connection with any Transfer or
Event of Loss, the proceeds thereof in the form of cash and cash equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received), net of attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any asset that is the subject of such Transfer or Event of Loss (other than any
Lien pursuant to any Loan Document) and other customary and reasonable fees and
expenses actually incurred in connection therewith and net of Taxes paid and the
Borrower’s reasonable and good faith estimate of income, franchise, sales, and
other applicable Taxes required to be paid by any Loan Party or any of its
respective Subsidiaries in connection with such Transfer or Event of Loss in the
taxable year that such Transfer or Event of Loss is consummated, the computation
of which shall, in each such case, take into 13 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064027.jpg]
account the reduction in Tax liability resulting from any available operating
losses and net operating loss carryovers, Tax credits, and Tax credit carry
forwards, and similar Tax attributes and, with respect to any Transfer, net of
amounts provided as a reserve, in accordance with GAAP, against any liabilities
under any indemnification obligations associated with such Transfer (provided
that, to the extent and at the time any such amounts are released from such
reserve, such amounts shall constitute Net Cash Proceeds), and (b) in connection
with any issuance or sale of Equity Securities (other than under the LTIP) or
any incurrence of Indebtedness (other than the Loans), the cash proceeds
received from such issuance or incurrence, net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary and reasonable fees and expenses actually incurred in connection
therewith. “Net Working Capital” shall mean, at any time, Consolidated Current
Assets at such time minus Consolidated Current Liabilities at such time. “Net
Working Capital Adjustment” shall have the meaning ascribed to such term in the
definition of “Excess Cash Flow”. “NTTA Matter” shall mean any settlement of any
claim that the Borrower and/or any of its Subsidiaries (including Texas Sterling
Construction Co., a Delaware corporation) holds against, or relating to, the
North Texas Transit Authority. “Note” shall mean a promissory note or notes of
Borrower substantially in the form attached as Exhibit A hereto. “Oaktree” shall
mean Oaktree Capital Management, L.P., on behalf of the funds and accounts
within its Strategic Credit Strategy, and its successor, and permitted assigns.
“Obligations” shall mean and include all loans, advances, debts, liabilities,
and obligations, including, without limitation, the noncancelable obligation to
make each payment scheduled to be made under each subsection of Section 2.02,
howsoever arising, owed by Loan Parties to Agent or any Lender and/or any of
their Affiliates of every kind and description (whether or not evidenced by any
note or instrument and whether or not for the payment of money), whether as
principal, surety, endorser, guarantor or otherwise, now existing or hereafter
arising under or pursuant to the terms of this Loan Agreement or the other
Transaction Documents, including, without limitation, all principal, interest,
premium (including, without limitation, any Prepayment Premium or Make-Whole
Amount), fees, charges, expenses, attorneys’ fees and costs and accountants’
fees and costs chargeable to and payable by the Loan Parties hereunder and
thereunder, in each case, whether direct or indirect, absolute or contingent,
due or to become due, and whether or not arising after the commencement of a
proceeding under Title 11 of the United States Code (11 U.S.C. Section 101 et
seq.), as amended from time to time (including post-petition interest), or any
similar statute (including the payment of interest and other amounts which would
accrue and become due but for the commencement of such case, whether or not such
amounts are allowed or allowable in whole or in part in such case) and whether
or not allowed or allowable as a claim in any such proceeding and whether direct
or indirect, absolute or contingent, joint or several, due or not due, primary
or secondary, liquidated or unliquidated, or secured or unsecured; provided
that, notwithstanding anything to the contrary, the Obligations of any Guarantor
shall exclude any Excluded Swap Obligations solely of such Guarantor. “OFAC”
shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control. “Other Taxes” shall mean any present or future stamp or documentary
Taxes or any other excise or recording Taxes, charges or similar levies which
arise from any payment made hereunder or from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, this Loan Agreement or
any other Transaction Documents except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.08). “Patents” shall mean all patents, patent applications
and like protections, including without limitation improvements, divisions,
continuations, renewals, reissues, extensions and continuations-in-part of the
same, now or hereafter existing, created, acquired or held. 14 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064028.jpg]
“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any of its principal functions under ERISA. “Pension Plan” shall
mean any employee pension benefit plan within the meaning of Section 3(2) of
ERISA (other than a Multiemployer Plan) that is maintained or is contributed to
by a Loan Party or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
IRC. “Perfection Certificate” shall mean the Perfection Certificate delivered by
the Loan Parties to Agent and Lenders as of the Closing Date, as amended,
restated, amended and restated, modified, supplemented or updated from time to
time. “Permitted Acquisition” shall mean an acquisition, directly or indirectly,
by Borrower of the assets or equity interests of a Person and its respective
Subsidiaries pursuant to a purchase, sale, merger or other similar acquisition
agreement in form and substance acceptable to the Required Lenders, and subject
to the satisfaction or waiver in writing by the Required Lenders in their sole
discretion of the conditions set forth below: (a) such acquisition shall be
structured as (a) an asset acquisition by the Borrower or Subsidiary of Borrower
that is a Loan Party, (b) a merger or consolidation of the target with and into
Borrower or a Subsidiary of Borrower that is a Loan Party, with Borrower or such
Subsidiary, as applicable, as the surviving entity in such merger or
consolidation, or (c) a purchase by the Borrower or a Subsidiary of Borrower
that is a Loan Party of 100% of the Equity Securities of the target; (b) the
Total Consideration paid or payable in connection with such acquisition shall
not exceed a total of $50,000,000 in the aggregate, or individually, for each
such transaction (or series of related transactions); provided, that, such
consideration shall only be permitted to be paid with (i) the cash proceeds
received by Borrower from a substantially concurrent issuance of Equity
Securities consisting of common stock or (ii) shares of common stock of
Borrower; (c) no Default or Event of Default shall have occurred or be
continuing both before and immediately after giving effect to such acquisition;
(d) such acquisition shall not result in the incurrence by any Loan Party or any
of its respective Subsidiaries (both before and after giving effect to such
acquisition) of any additional Indebtedness (except Permitted Indebtedness) or
the granting of any additional Liens (except Permitted Liens); (e) (i) Agent,
for the benefit of Agent and Lenders, shall be granted a first priority
perfected Lien (subject only to Permitted Liens) on all real and personal
property being acquired pursuant to such acquisition (and, in the case of an
acquisition involving the purchase of any applicable Equity Securities of the
target or its respective Subsidiaries, all of such purchased Equity Securities
shall be pledged to Agent for the benefit of Agent and Lenders, and such target
and its respective Subsidiaries shall be required to become a Required Guarantor
Party and grant to Agent, for the benefit of Agent and Lenders, a first priority
perfected Lien (subject only to Permitted Liens) on its assets) and (ii) such
Loan Party shall comply with the Joinder Requirements described in Section 6.10,
and provide such other customary documents and instruments as Agent or the
Lenders shall reasonably request to perfect or maintain the perfection of its
Lien on substantially all of the real and personal property of the target and
its respective Subsidiaries, as the case may be), all such documents to be
delivered within five (5) Business Days of the closing of such acquisition; (f)
all material consents necessary for such acquisition shall have been acquired
and such acquisition shall be consummated in accordance with the applicable
Acquisition Documentation and applicable law; (g) as soon as practicable after
the closing of such acquisition (and in any event within five (5) Business Days
after such closing), the Loan Parties shall deliver to Agent and Lenders copies
of all the Acquisition Documentation executed in connection with such
acquisition, and any other material documents or agreements reasonably requested
by the Required Lenders; 15 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064029.jpg]
(h) such acquisition shall have been approved by the Board of Directors of the
target (or similar governing body if such target is not a corporation) which is
the subject of such acquisition and such target shall not have announced that it
will oppose such acquisition or shall not have commenced any action which
alleges that such acquisition shall violate applicable law; (i) the Borrower
shall have furnished Agent with ten (10) Business Days’ prior written notice of
such intended acquisition and shall have furnished the Agent with a current
draft of the Acquisition Documentation to be entered into in connection with
such acquisition (and final copies thereof as and when executed), a summary of
any due diligence undertaken by the Loan Parties in connection with such
acquisition, appropriate financial statements of the target and its
Subsidiaries, pro forma projected financial statements for the twelve (12) month
period following such acquisition after giving effect to such acquisition
(including balance sheets, cash flows and income statements by quarter for the
acquired target and its Subsidiaries, individually, and on a consolidated basis
with all Loan Parties), and such other information as the Required Lenders may
reasonably require, all of which shall be in form reasonably satisfactory to the
Required Lenders; and (j) on a pro forma basis, after giving effect to such
acquisition, the Borrower shall be in compliance with each of the Financial
Covenants as of the last day of the most recent fiscal quarter for which
Financial Statements are required to have been delivered hereunder, with
evidence of such compliance to be reflected in a certificate from the
Responsible Officer of the Borrower delivered to the Lenders as of the
consummation of such acquisition, certifying as to such compliance. “Permitted
Dispositions” shall mean the matters described on Schedule 4 hereto. “Permitted
Indebtedness” shall mean: (i) Indebtedness of the Loan Parties in favor of Agent
and Lenders arising under this Loan Agreement or any other Loan Document; (ii)
Indebtedness existing on the Closing Date and disclosed on Schedule 5 hereto;
(iii) Indebtedness secured by Liens described in clauses (v) and (vi) of the
defined term “Permitted Liens,” provided (A) such Indebtedness does not exceed
the lesser of the cost or fair market value of the equipment financed with such
Indebtedness and (B) such Indebtedness does not exceed Six Million Dollars
($6,000,000) in the aggregate amount outstanding at any given time; (iv) amounts
in respect of the Closing Date Earn- Out up to an aggregate amount that does not
exceed $15,000,000 outstanding at any time; (v) amounts in respect of the
Closing Date Deferred Payments up to an aggregate amount that does not exceed
$10,000,000 outstanding at any time; (vi) Indebtedness incurred under the
Closing Date Seller Notes up to an aggregate principal amount that does not
exceed $5,000,000 outstanding at any time; (vii) Indebtedness incurred for the
acquisition of supplies or inventory on normal trade credit; (viii) Indebtedness
under Swap Agreements permitted by Section 7.09; (ix) endorsements for
collection or deposit in the ordinary course of business; (x) Indebtedness
arising in the ordinary courses of business with respect to surety, bid, appeal,
indemnity and performance bonds, insurance obligations and other similar
obligations, in each case, issued by a Bonding Company; (xi) amounts in respect
of the earn-out obligations set forth in Section 2.6.3 of that certain Purchase
Agreement, dated as of August 1, 2011 (as amended January 23, 2014), by and
between Jerry Banicki, Ralph L. Wadsworth Construction Company, LLC and the
Borrower, in effect as of the date hereof; (xiii) Indebtedness of Borrower under
that certain Secured Revolving Promissory Note dated as of March 11, 2016 (the
“Secured Intercompany Note”) in the original principal amount of $13,000,000 in
favor of RHB LLC and Myers; provided, that, commencing on the date that is
thirty (30) days following the Closing Date, the aggregate principal amount
outstanding at any time under such Secured Intercompany Note shall not exceed
$2,000,000; (xivii) letters of credit to secure self-insurance liabilities and
obligations under project contracts in an aggregate amount that does not exceed
$5,000,000 outstanding at any time; and (vxiv) extensions, refinancings,
modifications, amendments and restatements of any item of Permitted Indebtedness
(i) through (iii) above. “Permitted Investments” shall mean: (i) Investments
existing on the Closing Date and disclosed on Schedule 6 hereto; (ii) (A)
marketable direct obligations issued or unconditionally guaranteed by the United
States of America or any agency or any State thereof maturing within one (1)
year from the date of acquisition thereof, (B) commercial paper maturing no more
than one (1) year from the date of creation thereof and currently having rating
of at least A 2 or P 2 from either Standard & Poor’s Corporation or Moody’s
Investors Service, Inc., and (C) certificates of deposit maturing no more than
one (1) year from the date of investment therein; (iii) Investments consisting
of (A) travel advances, employee relocation loans and other employee loans and
advances in the ordinary course of business not to exceed Five Hundred Thousand
Dollars ($500,000) during the term of this Loan Agreement, (B) non-cash loans to
16 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064030.jpg]
employees, officers or directors relating to the purchase of Equity Securities
of Borrower pursuant to employee stock purchase plans or arrangements approved
by Borrower’s board of directors and (C) advances in the form of progress
payments, prepaid rent or security deposits with respect to operating leases and
other similar deposits, in each case, made in the ordinary course of business;
(viv) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business; (viv) Investments consisting of
notes receivable of, or prepaid royalties from and other credit obligations of,
customers, suppliers and debtors of Loan Parties, who are not Affiliates, in the
ordinary course of business; (vii) intercompany Investments made by, or the
holding of Equity Securities of, (A) a Loan Party or any of its respective
Subsidiaries in a Loan Party and (B) a Subsidiary that is not a Loan Party in or
to any other Subsidiary that is not a Loan Party; (viii) Investments in the
ordinary course of business consisting of endorsements of negotiable instruments
for collection or deposit; (ixviii) Permitted Acquisitions; (xix) Investments by
any of the Loan Parties or its Subsidiaries in the Affiliated Entities in an
aggregate amount not to exceed Five Million Dollars ($5,000,000) in the
aggregate outstanding at any time; (xix) Investments in Project Specific JVs
solely for the purpose of forming or capitalizing such Project Specific JVs for
the limited purpose of performing construction work on a specific project in an
aggregate amount not to exceed Ten Million Dollars ($10,000,000) outstanding at
any time; and (xii) so long as no Default or Event of Default exists prior to
and immediately after giving pro forma effect thereto, other Investments not
otherwise permitted in each of the preceding clauses described in this
definition hereof in an aggregate amount not to exceed One Million Dollars
($1,000,000) during the term of this Loan Agreement. “Permitted Liens” shall
mean and include: (i) Liens in favor of Agent, for the benefit of the Agent and
the Lenders, and Liens securing payment of the Obligations; (ii) Liens existing
on the Closing Date and disclosed on Schedule 7 hereto; (iii) Liens of carriers,
warehousemen, mechanics, materialmen, vendors, and landlords incurred in the
ordinary course of business for sums not overdue or being contested in good
faith that are not overdue for a period of more than 30 days or that are being
contested in good faith by appropriate proceedings and for which appropriate
reserves in accordance with GAAP have been provided, provided provision is made
to the reasonable satisfaction of the Required Lenders for the eventual payment
thereof if subsequently found payable; (iv) non-exclusive licenses and
sublicenses granted by a Loan Party and their respective Subsidiaries and leases
or subleases (by a Loan Party or any of its Subsidiaries as lessor or sublessor)
to third parties in the ordinary course of business not interfering in any
material respect with the business of the Loan Parties and their respective
Subsidiaries; (v) Liens upon or in any equipment which was acquired or held by a
Loan Party or any of its Subsidiaries to secure the purchase price of such
equipment (and any accessions, attachments, replacements or improvements
thereon) or indebtedness incurred solely for the purpose of financing the
acquisition of such equipment (and any accessions, attachments, replacements or
improvements thereon); (vi) Liens existing on any equipment (and any accessions,
attachments, replacements or improvements thereon) at the time of its
acquisition, provided that the Lien is confined solely to the property so
acquired and any accessions, attachments, replacements or improvements thereon,
and the proceeds of such equipment (and any accessions, attachments,
replacements or improvements thereon); (vii) bankers’ liens, rights of setoff
and similar Liens incurred on deposits or securities accounts made in the
ordinary course of business; (viii) Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default; (ix) Liens
for taxes, assessments or governmental charges or levies not yet due or
delinquent or that are being contested in good faith by appropriate proceedings,
provided that adequate reserves with respect thereto are maintained on the Books
of any Loan Party or its respective Subsidiaries, as the case may be, in
conformity with GAAP; (x) Liens incurred in connection with the extension,
renewal or refinancing of the indebtedness secured by Liens of the type
described in clauses (i) and (ii) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced does not increase; (xi) restrictions on transfer or other Liens
contained in the Charter or other organizational documents of a Loan Party;
(xii) restrictions on transfer under applicable federal and state securities
laws; (xiii) Liens arising in the ordinary course of business on cash or
securities in connection with worker’s compensation, unemployment compensation
and other types of social security (excluding Liens arising under ERISA); (xiv)
easements, rights of way, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any property that do not secure any
monetary obligations and which in the aggregate do not materially impair the use
of such property for the purposes of which such property is held or materially
impair the value of such property subject thereto; (xv) Liens securing the
Indebtedness described in clause (xiii) of the definition of Permitted
Indebtedness; and (xvi) any other Liens approved by the Required Lenders. 17 KE
52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064031.jpg]
“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
Governmental Authority. “Plan” shall mean any employee benefit plan within the
meaning of Section 3(3) of ERISA maintained for employees of a Loan Party or any
such Plan to which a Loan Party is required to contribute or has or could
reasonably be expected to have any liability or obligation (other than a
Multiemployer Plan). “Pledge Agreement” shall mean that certain Pledge Agreement
in favor of the Agent, for the benefit of the Agent and the Lenders, executed by
the Loan Parties party thereto, in form and substance reasonably satisfactory to
the Lenders, as amended, restated, amended and restated, supplemented or
otherwise modified from time to time. “Pledged Companies” shall mean each Person
listed on Schedule 9(a) of the Perfection Certificate as a “Pledged Company” or
“Pledged Issuer”, together with each other Person, all or a portion of whose
Equity Securities are acquired or otherwise owned by a Loan Party after the
Closing Date. As of the Closing Date, Pledged Companies shall not include (y)
RHB LLC, a Nevada limited liability company, or (z) Sterling Hawaii Asphalt,
LLC, a Hawaii limited liability company; provided, that if at any time either
RHB LLC and/or Sterling Hawaii Asphalt, LLC becomes, or is required to become, a
Required Guarantor Party or the Borrower is otherwise able to cause the Equity
Securities in such entity to be pledged, in each case, pursuant to the terms of
the Loan Documents, such entity shall automatically and immediately be included
in the term “Pledged Companies.” “Pledged Operating Agreements” shall mean all
of each Loan Party’s rights, powers, and remedies under the limited liability
company operating agreements of each of the Pledged Companies that are limited
liability companies. “Pledged Partnership Agreements” shall mean all of each
Loan Party’s rights, powers, and remedies under the partnership agreements of
each of the Pledged Companies that are partnerships. “Pledged Shares” shall have
the meaning given such term in the Pledge Agreement. “Prepayment Premium” shall
mean: (i) in the case of prepayments made pursuant to Section 2.02(d) (other
than pursuant to Section 2.02(d)(i)(B) or Section 2.02(d)(iii), which are
covered in subclauses (ii) and (iii) below, respectively), (a) with respect to a
prepayment of all or any portion of a Loan occurring on or prior to the second
anniversary of the Closing Date, the Make-Whole Amount, (b) with respect to a
prepayment of all or any portion of a Loan occurring after the second
anniversary of the Closing Date but on or prior to the third anniversary of the
Closing Date, 5.00% of the aggregate principal amount (including any interest,
fees or amounts added to principal) of the Loans held by such Lender that is
being prepaid, (c) with respect to a prepayment of all or any portion of a Loan
occurring after the third anniversary of the Closing Date but on or prior to the
fourth anniversary of the Closing Date, 2.50% of the aggregate principal amount
(including any interest, fees or amounts added to principal) of the Loans held
by such Lender that is being prepaid, or (d) with respect to a prepayment of all
or any portion of a Loan after the fourth anniversary of the Closing Date and
thereafter, 0.00% of the aggregate principal amount of the Loans held by such
Lender that is being prepaid, (ii) in the case of prepayments made pursuant to
Section 2.02(d)(i)(B) or in accordance with clause (vi) of Schedule 3 hereto,),
1.00% of the aggregate principal amount (including any interest, fees or amounts
added to principal) of the Loans held by such Lender that is being prepaid, or
(iii) (a) in the case of prepayments made pursuant to Section 2.02(d)(iii)(A),
1.00% of the aggregate principal amount (including any interest, fees or amounts
added to principal) of the Loans held by such Lender that is being prepaid, or
(b) in the case of prepayments made pursuant to Section 2.02(d)(iii)(C), 3.00%
of the aggregate principal amount (including any interest, fees or amounts added
to principal) of the Loans held by such Lender that is being prepaid. 18 KE
52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064032.jpg]
“Project Specific JVs” shall mean any project-specific joint ventures, whether
created through a contractual arrangement or the ownership of Equity Securities,
by a Loan Party or any of its Subsidiaries, including any such project-specific
joint ventures described in the Borrower’s SEC filings pursuant to which a
partner of such Project Specific JV acts as a sponsor or manager but may not
hold Equity Securities in such Project Specific JV. “PTO” shall mean the United
States Patent and Trademark Office. “Qualified ECP Guarantor” shall mean, in
respect of any Swap Agreement, each Guarantor that has total assets exceeding
$10,000,000 at the time the relevant Guaranty or grant of the relevant security
interest becomes effective with respect to such Swap Agreement or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” with respect to such
Swap Agreement at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. “Real Property” shall mean all
right, title and interests in and to a parcel of real property, land, together
with all buildings, structures, improvements and fixtures located thereon, and
all easements and other rights and interest appurtenant thereto, owned, leased
or operated by Borrower or its Subsidiaries, including such described on the
Perfection Certificate. “Recipient” shall mean (a) the Agent and (b) any Lender.
“Record” shall mean information that is inscribed on a tangible medium or which
is stored in an electronic or other medium and is retrievable in perceivable
form. “Registration Rights Agreement” shall mean the Registration Rights
Agreement, dated as of the Closing Date, by and among the Borrower and the
holders of the Warrant(s), as amended, restated, amended and restated, modified
or supplemented from time to time. “Required Guarantor Party” shall have the
meaning given such term in Section 6.10. “Required Lenders” shall mean, at any
time, Lenders having Term Loans representing more than 50% of the aggregate
outstanding Term Loans at such time. “Requirement of Law” applicable to any
Person shall mean (i) any Governmental Rule applicable to such Person, (ii) any
license, permit, approval or other authorization granted by any Governmental
Authority to or for the benefit of such Person and (iii) any judgment, decision
or determination of any Governmental Authority or arbitrator, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject. “Responsible Officer” shall mean
the chief executive officer, president, vice president, chief financial officer,
treasurer, controller or comptroller or other similar officer of the Loan
Parties or, solely where applicable, their respective Subsidiaries, but in any
event, with respect to financial matters, the chief financial officer,
treasurer, controller, comptroller, vice president finance or other similar
officer of such Loan Parties or solely, where applicable, their respective
Subsidiaries. “Restricted Payment” shall have the meaning given such term in
Section 7.04. “RHB Inc.” shall have the meaning given such term in the
definition of “Affiliated Entity.” “RHB LLC” shall have the meaning given such
term in the definition of “Affiliated Entity.” “Sanctioned Country” shall mean a
country subject to a Sanctions program identified on the list maintained by OFAC
and available at
http://www.treas.gov/resource-center/sanctions/pages/default.aspx or as
otherwise published from time to time. 19 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064033.jpg]
“Sanctioned Person” shall mean any individual or entity that is the subject or
target of Sanctions, including (a) (i) any Person named on any applicable U.S.
or non-U.S. sanctions- or export-related restricted party list, including,
without limitation, the list of “Specially Designated Nationals and Blocked
Persons” maintained by OFAC and the EU Consolidated List, or (ii) any entity
that is, in the aggregate, 50 percent or greater owned, directly or indirectly,
or otherwise controlled by a Person or Persons described in clause (i), or (b)
(i) an agency of the government of a Sanctioned Country, (ii) an organization
controlled by a Sanctioned Country, or (iii) a Person resident in or national of
a Sanctioned Country, to the extent subject to a sanctions program administered
by OFAC. “Sanctions” shall mean all U.S. and non-U.S. laws relating to economic
or trade sanctions, including, without limitation, the laws administered or
enforced by the United States (including by OFAC or the U.S. Department of
State), the United Nations Security Council, and the European Union. “SEC” shall
mean the Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions. “Secured Intercompany Note” shall
have the meaning given such term in the definition of “Permitted Indebtedness.”
“Solvent” shall mean, at any time with respect to any Person, that at such time
such Person (a) is able to pay its debts as they mature and has (and has a
reasonable basis to believe it will continue to have) sufficient capital (and
not unreasonably small capital) to carry on its business consistent with its
practices as of the date hereof, and (b) the assets and properties of such
Person at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such Person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability). “Specified Keyman”
shall mean any of Con L. Wadsworth, Ronald A. Ballschmiede, Richard H. Buenting,
Joseph A. Cutillo, Gary Roger Engasser II or Billy Lee Wolff. “Subordinated
Debt” shall mean indebtedness incurred by any Loan Party that is subordinated to
all of such Loan Party’s Obligations (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
the Required Lenders entered into among Agent, Lenders and the creditor of such
Subordinated Debt), on terms acceptable to the Required Lenders. As of the
Closing Date, the Closing Date Seller Notes shall constitute Subordinated Debt.
“Subordination Agreement” shall mean a Subordination Agreement, by and among the
Agent and Lenders, on the one hand, and the creditors of Subordinated Debt, on
the other hand, in form and substance satisfactory to the Required Lenders, as
amended, restated, amended and restated, modified or supplemented from time to
time. As of the Closing Date, the Closing Date Subordination Agreement shall
constitute a Subordination Agreement. “Subsidiary” of any Person shall mean (i)
any corporation of which more than fifty percent (50%) of the issued and
outstanding Equity Securities having ordinary voting power to elect a majority
of the Board of Directors of such corporation (irrespective of whether at the
time capital stock of any other class or classes of such corporation shall or
might have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned or controlled by such Person, by such Person and
one or more of its other Subsidiaries or by one or more of such Person’s other
Subsidiaries, (ii) any partnership, limited liability company, joint venture, or
other business entity of which more than fifty percent (50%) of the equity
interest having the power to vote, direct or control the management of such
partnership, limited liability company, joint venture or other business entity
is at the time owned and controlled by such Person, by such Person and one or
more of the other Subsidiaries or by one or more of such Person’s other
Subsidiaries, and (iii) any Person, whether majority- or minority-owned,
required by GAAP to be consolidated in the financial reporting of Borrower or
any of its Subsidiaries, including, for the avoidance of doubt, any Affiliated
Entities. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of a Loan Party or
any of its Subsidiaries and any reference to a Subsidiary without designation of
the ownership of such Subsidiary shall be deemed to refer to a Subsidiary of
Borrower. 20 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064034.jpg]
“Supporting Obligations” shall mean supporting obligations (as such term is
defined in the Code), and includes letters of credit and guaranties issued in
support of Accounts, Chattel Paper, documents, General Intangibles, instruments
or Investment Property. “Swap Agreement” shall mean any agreement with respect
to any swap, hedge, forward, future or derivative transaction or option or
similar agreement (including without limitation, any Interest Rate Agreement)
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions. “Swap
Obligation” shall mean, with respect to any Loan Party, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act. “Taxes”
shall mean all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto. “Termination Date” shall mean the earliest to occur of (i) the Term
Loan Maturity Date and (ii) the date the Obligations (including, without
limitation, any Prepayment Premium) are required to be paid in full (whether on
acceleration or otherwise), including pursuant to Section 10.01. “Term Loan
Maturity Date” shall mean April 3, 2022. “Total Consideration” shall mean
(without duplication), with respect to a Permitted Acquisition, the sum of (a)
the cash purchase price paid or payable as consideration in connection with such
Permitted Acquisition, plus (b) Indebtedness payable to or on behalf of the
seller or any other similar Person in connection with such Permitted Acquisition
plus (c) earn-outs (determined in accordance with the definition of
Indebtedness), plus (d) any other deferred or contingent payment (determined as
the greater of (x) the amount required to be shown as a liability in accordance
with GAAP at the time of the closing of such Permitted Acquisition and (y) the
amount of such deferred or contingent payment actually paid in connection with
the subject transaction ), plus (e) the amount of Indebtedness assumed or
incurred in connection with such Permitted Acquisition, plus (f) all transaction
costs incurred in connection therewith. “Total Secured Leverage Ratio” shall
mean, as of the last day of any fiscal quarter, the ratio of (a) the
Consolidated Secured Indebtedness outstanding on such date to (b) Consolidated
EBITDA for the four-fiscal quarter period ending on such date. “Trademarks”
shall mean any trademark and service mark rights, whether registered or not,
applications to register and registrations of the same and like protections, and
the entire goodwill connected with and symbolized by such trademarks, now or
hereafter existing, created, acquired or held. “Trading With the Enemy Act”
shall have the meaning given such term in Section 7.15. “Transactions” shall
have the meaning given such term in Section 4.01(a)(ii). “Transaction Documents”
shall mean, collectively, the Loan Documents, the Warrants, the Registration
Rights Agreement and the other documents or agreements executed in connection
herewith or therewith, in each case, as amended, restated, amended and restated,
modified or supplemented from time to time. “Transfer” shall have the meaning
given such term in Section 7.02 hereof. “Treasury Rate” shall mean with respect
to the Make-Whole Amount, a rate equal to the then current yield to maturity on
actively traded U.S. Treasury securities having a constant maturity and having a
duration equal to (or 21 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064035.jpg]
the nearest available tenor) the period from the date that payment is received
to the date that falls on the first anniversary of the Closing Date. “U.S. Tax
Compliance Certificate” shall have the meaning given such term in Section
2.05(f)(iii). “Vehicle Collateral Agent” shall have the meaning given such term
in the definition of Collateral Agency Agreement. “Warrant” shall mean a warrant
or warrants to purchase capital stock of the Borrower issued by Borrower to
Lenders or their Affiliates as provided by this Loan Agreement, as amended,
restated, amended and restated, modified or supplemented from time to time.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write- down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. All capitalized terms defined
in the Code and not otherwise defined herein shall have the respective meanings
specified in the Code. ARTICLE 2. THE LOANS. Section 2.01. Commitment. Subject
to the terms and conditions of this Loan Agreement and in reliance upon the
representations and warranties set forth herein, each Lender severally agrees to
make available to the Agent or directly to the Borrower on the Closing Date such
Lender’s Loan Percentage of a term loan in U.S. Dollars in the aggregate
principal amount of EIGHTY FIVE MILLION DOLLARS ($85,000,000) for the purposes
hereinafter set forth. Upon receipt by the Agent of the proceeds of the Term
Loan made on the Closing Date, such proceeds will then be made available to the
Borrower by the Agent, by wiring such proceeds in accordance with the funds flow
attached to the notice of borrowing as contemplated by Section 2.03(c). Borrower
may prepay Loans only in accordance with Section 2.02(d). Amounts prepaid may
not be reborrowed. Section 2.02. Interest and Payments. (a) Interest. Subject to
Section 6.18, Borrower shall pay interest in arrears on all outstanding
Obligations (including any Prepayment Premium) at the LIBOR Rate plus 8.75% per
annum on the unpaid principal amount thereof (including, to the extent permitted
by law, on interest thereon not paid when due) from the date made or incurred
until paid in full in cash. Interest on the Loan shall be calculated based upon
a year of 360 days and actual days elapsed. Each payment of interest only shall
be paid in cash and made on the last Business Day of each calendar month. If
Borrower pays interest on the Loan which is determined to be in excess of the
then legal maximum rate, then that portion of each interest payment representing
an amount in excess of the then legal maximum rate shall be deemed a payment of
principal and applied against the principal of the Loan. (b) LIBOR Provisions.
In the notice of borrowing delivered pursuant to Section 4.01(a)(v), the
Borrower shall specify the Interest Period used to determine the LIBOR Rate as
of the Closing Date. Upon the expiration of each Interest Period, in the absence
of the Borrower providing written notice to the Agent not less than three (3)
Business Days prior to the end of such Interest Period electing a different
Interest Period, the same Interest Period shall be used to determine the LIBOR
Rate for the immediately succeeding Interest Period. If the Borrower provides
written notice electing a new Interest Period, then such new Interest Period and
the corresponding LIBOR Rate shall be used. 22 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064036.jpg]
(c) Payments of Principal. The principal amount of the Term Loan shall be repaid
in full in cash on the Termination Date. (d) Prepayment. (i) Voluntary
Prepayment. (A) General. Upon ten (10) Business Days’ prior written notice to
Agent and the Lenders, Borrower may, at its option, prepay all or any part of
the remaining unpaid payments on the Loans, in principal amounts not less than
$1,000,000 and in $1,000,000 increments in excess thereof, at a prepayment price
equal to (A) the principal amount of the Loans being prepaid, plus (B) accrued
and unpaid interest thereon through and including the date of such prepayment,
plus (C) the applicable Prepayment Premium, plus (D) any other amounts then due
to Agent and Lenders. All repayments or prepayments under this Section
2.02(d)(i)(A) shall be subject to any Prepayment Premium set forth in Section
2.02(e), but shall otherwise be prepaid without premium or penalty. Interest on
the principal amount prepaid shall be payable on any date that a repayment is
made hereunder through the date of repayment. (B) Permitted Dispositions and/or
NTTA Matter. Upon ten (10) Business Days’ prior written notice to Agent and the
Lenders, Borrower may, at its option, use the proceeds arising from the
Permitted Dispositions and/or the NTTA Matter to make one or more prepayments on
the Loans, in principal amounts not less than $1,000,000 and in $1,000,000
increments in excess thereof, up to an amount not to exceed $30,000,000 in the
aggregate, at a prepayment price equal to (A) the principal amount of the Loans
being prepaid, plus (B) accrued and unpaid interest thereon through and
including the date of such prepayment, plus (C) the applicable Prepayment
Premium, plus (D) any other amounts then due to Agent and Lenders. All
repayments or prepayments under this Section 2.02(d)(i)(B) shall be subject to
any Prepayment Premium set forth in Section 2.02(e), but shall otherwise be
prepaid without premium or penalty. Interest on the principal amount prepaid
shall be payable on any date that a repayment is made hereunder through the date
of repayment. (C) Voluntary Prepayment Notice. The Borrower shall deliver to the
Agent and the Lenders notice of each prepayment of Loans in whole or in part
pursuant to this Section 2.02(d)(i)(C) not less than ten (10) Business Days (or
such shorter period agreed to by the Required Lenders) prior to the date such
prepayment shall be made. Each notice of prepayment shall specify the proposed
prepayment date, the principal amount of each Loan (or portion thereof) to be
prepaid and the calculation of the total amount of such prepayment proposed to
be made in accordance with this Section 2.02(d)(i) and indicate whether such
voluntary prepayment is being made pursuant to Section 2.02(d)(i)(A) or Section
2.02(d)(i)(B). (D) Officer’s Certificate. The Borrower shall deliver to the
Agent and the Lenders, at the time of each prepayment required under this
Section 2.02(d)(i), a certificate signed by a Responsible Officer of the
Borrower setting forth in reasonable detail the calculation of the amount of
such prepayment (and the Agent shall promptly provide the same to each Lender).
(E) Prepayment Premium. All prepayments under this Section 2.02(d)(i) shall be
subject to any Prepayment Premium set forth in Section 2.02(e) and be
accompanied by accrued and unpaid interest on the principal amount prepaid
through the date of prepayment. 23 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064037.jpg]
(ii) Mandatory Prepayment. To the extent that, immediately after the prepayment
of the Loans, the applicable Net Cash Proceeds are not needed by the Borrower to
be in pro forma compliance with Section 6.17(b) during the immediately
succeeding four fiscal quarters following the required date of prepayment
arising under this Section 2.02(d)(ii) with respect to the applicable event(s)
described below: (A) Debt Issuances. Within one (1) Business Day of receipt by
any Loan Party or any of its Subsidiaries (other than Project Specific JVs) of
proceeds from any Indebtedness other than Permitted Indebtedness, the Borrower
shall prepay the Loans in an aggregate amount equal to 100% of the Net Cash
Proceeds of such Indebtedness received by the Loan Parties or any of its
Subsidiaries (except that with respect to any Affiliated Entities, only to the
extent of the Net Cash Proceeds received by the Loan Parties). (B) Issuances of
Equity Securities. Within one (1) Business Day of receipt by any Loan Party or
any of their Subsidiaries (other than Project Specific JVs) of proceeds from any
issuance of any Equity Securities (other than (I) an issuance of Equity
Securities the proceeds of which shall be used substantially concurrently with
the consummation of, and to finance, a Permitted Acquisition, or (II)
distributions by a Loan Party, a Subsidiary of a Loan Party, an Affiliated
Entity or a Minority Subsidiary to a Loan Party or a Subsidiary of a Loan Party
that is a Guarantor), the Borrower shall prepay the Loans in an aggregate amount
equal to 50% of the Net Cash Proceeds of such issuance of Equity Securities
received by the Loan Parties or any of its Subsidiaries (except that with
respect to any Affiliated Entities or Minority Subsidiaries, only to the extent
of the Net Cash Proceeds received by the Loan Parties). (C) Transfers or Events
of Loss. Within five (5) Business Days of the date of receipt by any Loan Party
or any of its Subsidiaries (other than Project Specific JVs) of any Net Cash
Proceeds received in connection with any Transfer (other than Transfers
permitted by Sections 7.02(i) through (iii)) or any Event of Loss , Borrower
shall prepay the Loans in an aggregate amount equal to 100% of such Net Cash
Proceeds received by the Loan Parties or any of its Subsidiaries (except that
with respect to any Affiliated Entities, only to the extent of the Net Cash
Proceeds received by the Loan Parties); provided, however, that with respect to
any such Net Cash Proceeds received by a Loan Party or any of its Subsidiaries
(other than Project Specific JVs), all or any portion of such Net Cash Proceeds
may be used to purchase, replace, substitute, restore or acquire fixed or
capital assets of the Loan Parties or any of its Subsidiaries (other than
Project Specific JVs) within 180 days of the receipt of such Net Cash Proceeds,
subject to an aggregate cap of Ten Million Dollars ($10,000,000) per fiscal year
for any such Net Cash Proceeds that are being reinvested in accordance with this
proviso; provided further that, (I) any such Net Cash Proceeds not so applied in
accordance with the immediately preceding proviso or (II) after the occurrence
and during the continuance of an Event of Default, any Net Cash Proceeds
received in connection with any such Transfer or any such Event of Loss, in each
case, shall be promptly used to prepay the Loans (such prepayment to be applied
as set forth in Section 2.02(d)(ii)(E) below) and the Loan Parties and their
respective Subsidiaries (other than Project Specific JVs) shall not have, or no
longer have, the right to reinvest such Net Cash Proceeds. (D) Extraordinary
Receipts. Within one (1) Business Day of the date of receipt by a Loan Party or
any of its Subsidiaries (other than Project Specific JVs) of any Extraordinary
Receipts in excess of One Million Dollars ($1,000,000) in the aggregate during
the term of this Loan Agreement, Borrower shall prepay the outstanding principal
amount of the Obligations in accordance with Section 24 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064038.jpg]
2.02(d)(ii)(E) in an amount equal to 100% of such Extraordinary Receipts
received by the Loan Parties or any of its Subsidiaries (except that with
respect to any Affiliated Entities, only to the extent of the Net Cash Proceeds
received by the Loan Parties), net of any reasonable expenses incurred in
collecting such Extraordinary Receipts. (E) Application of Mandatory
Prepayments. Amounts to be applied in connection with prepayments made pursuant
to Section 2.02(d)(ii) shall be applied to the prepayment of the Term Loans in
accordance with Section 2.04(d). Each prepayment of the Loans under this Section
2.02(d)(ii) shall be accompanied by accrued and unpaid interest to the date of
such prepayment on the amount prepaid. (F) Mandatory Prepayment Notice. The
Borrower shall deliver to the Agent and the Lenders notice of each prepayment of
Loans in whole or in part pursuant to Section 2.02(d)(ii)(F) not less than ten
(10) Business Days (or such shorter period agreed to by the Required Lenders)
prior to the date such prepayment shall be made. Each notice of prepayment shall
specify the proposed prepayment date, the principal amount of each Loan (or
portion thereof) to be prepaid and the calculation of the total amount of such
prepayment proposed to be made in accordance with this Section 2.02(d)(ii) and
indicate whether such prepayment is being made pursuant to Section
2.02(d)(ii)(A), Section 2.02(d)(ii)(B), Section 2.02(d)(ii)(C), or Section
2.02(d)(ii)(D). (G) Officer’s Certificate. The Borrower shall deliver to the
Agent and the Lenders, at the time of each prepayment required under this
Section 2.02(d)(ii), a certificate signed by a Responsible Officer of the
Borrower setting forth in reasonable detail the calculation of the amount of
such prepayment (and the Agent shall promptly provide the same to each Lender).
(H) Prepayment Premium. All prepayments under this Section 2.02(d)(ii) shall be
subject to any Prepayment Premium set forth in Section 2.02(e) and be
accompanied by accrued and unpaid interest on the principal amount prepaid
through the date of prepayment. (iii) Offer to Prepay Loans with Excess Cash
Flow. (A) Excess Cash Flow. Within two (2) Business Days after the date on which
the Borrower files (or, if earlier, is required to file) its Form 10-Q or Form
10-K, as applicable, with the SEC, relating to the immediately preceding fiscal
quarter (such date, the “ECF Prepayment Offer Date”), commencing with the first
full fiscal quarter ending after the Closing Date and for every fiscal quarter
thereafter, the Borrower shall offer (such offer, the “ECF Prepayment Offer”) to
prepay the Loans in an aggregate amount equal to (A) 75% of the Excess Cash Flow
for such fiscal quarter plus (B) accrued and unpaid interest thereon through and
including the date of such prepayment, plus (C) the applicable Prepayment
Premium, plus (D) any other amounts then due to Agent and Lenders; provided
that, to the extent any Net Working Capital Adjustment has the effect of
reducing Excess Cash Flow for any trailing four fiscal quarter period in an
amount in excess of $5,000,000, the Borrower shall prepay the Loans in an
aggregate amount equal to the difference between such amount and $5,000,000. (B)
Offer to Prepay Loans. The offer to prepay Loans contemplated by this Section
2.02(d)(iii) shall be an offer to prepay, in accordance with and subject to this
Section 2.02(d), the Loans held by each Lender on the date of such ECF
Prepayment Offer Date in accordance with Section 2.04(d). 25 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064039.jpg]
(C) Rejection; Acceptance. The Required Lenders may, on behalf of each Lender,
accept or reject the offer to prepay made pursuant to this Section 2.02(d)(iii)
by causing a notice of such acceptance or rejection to be delivered to Borrower
(with a copy to Agent and the Lenders) not less than ten (10) Business Days
after Lender’s receipt of such offer. A failure by the Required Lenders to so
respond to an offer to prepay made pursuant to this Section 2.02(d)(iii) shall
be deemed to constitute an acceptance of such offer by the Required Lenders on
behalf of all Lenders. Notwithstanding any rejection of an offer to prepay by
the Required Lenders (such rejected prepayment offer amount, the “ECF Declined
Amount”), the Borrower may, at its option, nonetheless prepay the Loans in an
aggregate amount equal to (A) 37.5% of the Excess Cash Flow for such fiscal
quarter plus (B) accrued and unpaid interest thereon through and including the
date of such prepayment, plus (C) the applicable Prepayment Premium, plus (D)
any other amounts then due to Agent and Lenders, on a pro rata basis in
accordance with Section 2.04(d), with any residual ECF Declined Amount being
retained by the Borrower. (D) Prepayment. Prepayment of the Loans to be prepaid
pursuant to this Section 2.02(d)(iii) (whether as part of an acceptance by the
Required Lenders of an ECF Prepayment Offer or as part of a rejection of such
ECF Prepayment Offer) shall be accompanied with the applicable Prepayment
Premium on the principal amount of such Loans being prepaid, together with
accrued and unpaid interest on such Loans accrued to the date of prepayment and
will be payable in cash only. The prepayment shall be made within two (2)
Business Days of the acceptance or rejection (if Borrower so elects to make such
prepayment in accordance with Section 2.02(d)(iii)(C)) of the ECF Prepayment
Offer. (E) Officer’s Certificate. The Borrower shall deliver to the Agent and
the Lenders, at the time of each prepayment required under this Section
2.02(d)(iii), a certificate signed by a Responsible Officer of the Borrower
setting forth in reasonable detail the calculation of the amount of such
prepayment. (F) Prepayment Premium. All prepayments under this Section
2.02(d)(iii) shall be subject to any Prepayment Premium set forth in Section
2.02(e) and be accompanied by accrued and unpaid interest on the principal
amount prepaid through the date of prepayment. (e) Prepayment Premium.
Notwithstanding anything herein to the contrary, in the event all or any portion
of the Loans or other Obligations are prepaid, repaid or accelerated for any
reason (including, without limitation, an acceleration (whether or not such
acceleration occurs automatically) of the Loans and the other Obligations
(including as a result of any Event of Default, including, without limitation,
any Event of Default under Section 9.01(e) or Section 9.01(f)), upon the
occurrence of any Event of Default (including, without limitation, a Change of
Control), or upon any mandatory prepayment or optional prepayment (except in
connection with any prepayment described in the parenthetical set forth in
Section 2.02(d)(ii)(C) with proceeds received from an Event of Loss) or any
prepayment contemplated by Schedule 3 hereto,), such prepayments or repayments
shall be accompanied by a prepayment premium equal to the Prepayment Premium. If
the Loans are accelerated for any reason under this Loan Agreement, the
Prepayment Premium shall be calculated as if the date of acceleration of such
Loans was the date of prepayment of such Loans. The parties hereto acknowledge
and agree that, in light of the impracticality and extreme difficulty of
ascertaining actual damages, the Prepayment Premium set forth above is intended
to be a reasonable calculation of the actual damages that would be suffered by
the Agent and the Lenders as a result of any such repayment or prepayment. The
parties hereto further acknowledge and agree that the Prepayment Premium is not
intended to act as a penalty or to punish the Borrower for any such repayment or
prepayment. The Prepayment Premium, if any, shall also be payable in the event
the Obligations (and/or this Loan Agreement) are satisfied or released by
foreclosure (whether by 26 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064040.jpg]
power of judicial proceeding), deed in lieu of foreclosure or by any other
means. TO THE MAXIMUM EXTENT NOT PROHIBITED BY APPLICABLE LAW, THE LOAN PARTIES
EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT
PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING PREPAYMENT PREMIUM IN
CONNECTION WITH ANY SUCH ACCELERATION. The Loan Parties expressly agree that (i)
the Prepayment Premium is reasonable and is the product of an arm’s length
transaction between sophisticated business people, ably represented by counsel,
(ii) the Prepayment Premium shall be payable notwithstanding the then prevailing
market rates at the time payment is made, (iii) there has been a course of
conduct between Lenders and the Loan Parties giving specific consideration in
this transaction for such agreement to pay the Prepayment Premium, (iv) the Loan
Parties shall be estopped hereafter from claiming differently than as agreed to
in this Section 2.02(e), (v) the agreement to pay the Prepayment Premium is a
material inducement to the Lenders to make the Loans, and (vi) the Prepayment
Premium represents a good faith, reasonable estimate and calculation of the lost
profits or damages of the Lenders and that it would be impractical and extremely
difficult to ascertain the actual amount of damages to the Lenders or profits
lost by the Lenders as a result of any of the foregoing events. Section 2.03.
Use of Proceeds; the Loans and the Notes; Disbursement. (a) Use of Proceeds. The
proceeds of the Loans shall be used to repay existing debt, fund the Closing
Date Acquisition, pay related fees and expenses, and for working capital. (b)
The Loans and the Notes. The obligation of Borrower to repay the aggregate
unpaid principal amount of and interest on the Loan shall be evidenced by one or
more Notes setting forth the principal amount of the Loans and the payments due.
Agent shall keep a record of the payments made under each Note on its Books
which records shall be prima facie evidence of the amounts paid under the Notes
absent manifest error. Any failure by a Lender to obtain or retain a Note shall
not limit or otherwise affect the obligations of Borrower to pay amounts due
hereunder with respect to the Loans. (c) Notice and Disbursement. Whenever
Borrower desires Lenders to make a Loan, Borrower shall deliver to Agent and
Lenders an irrevocable notice of borrowing in writing which shall be received by
the Agent and Lenders prior to 9:00 A.M., Pacific time, one (1) Business Day
prior to the anticipated Closing Date, requesting that the Lenders make the Loan
on the Closing Date and specifying the amount to be borrowed. Not later than
1:00 P.M., Eastern time, on the Closing Date, each Lender shall either make
available to the Agent at the funding office designated by Agent or make Loans
directly available to Borrower in an amount in immediately available funds equal
to the Loan or Loans to be made by such Lender. The Agent shall credit the
account of the Borrower on the Books of such office of the Agent with the
aggregate of the amounts made available to the Agent by the Lenders in
immediately available funds. Lenders’ obligation to make Loans shall be subject
to the satisfaction of the conditions set forth in Section 4.01(b). Subject to
the satisfaction of the conditions set forth in this Loan Agreement, each Lender
shall disburse its pro rata portion of the Loan as specified in the funds flow
attached to the notice of borrowing on the Closing Date. Section 2.04. Other
Payment Terms. (a) Place and Manner. All payments to be made by the Borrower
shall be made without set off, recoupment or counterclaim. Except as otherwise
expressly provided herein, all payments by the Borrower shall be made to the
Agent for the account of the Lenders, at the account designated by the Agent and
shall be made in U.S. Dollars and in immediately available funds, no later than
1:00 p.m. (Eastern time) on the date specified herein. Any payment received by
the Agent after such time shall be deemed (for purposes of calculating interest
only) to have been received on the following Business Day and any applicable
interest shall continue to accrue. For the avoidance of doubt, notwithstanding
any other provision of any Loan Document to the contrary, no payment received
directly or indirectly from any Loan Party that is not a Qualified ECP Guarantor
shall be 27 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064041.jpg]
applied directly or indirectly by the Agent or otherwise to the payment of any
Excluded Swap Obligations. (b) Date. Whenever any payment due hereunder shall
fall due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall be included in
the computation of interest or fees, as the case may be. (c) Default Rate. After
the occurrence and during the continuance of an Event of Default, upon written
election of the Required Lenders or automatically upon any Event of Default
pursuant to Section 9.01(a), 9.01(e) or 9.01(f), Borrower shall pay interest on
outstanding Obligations (including, without limitation, any Prepayment Premium)
until such past due amounts are paid in full, at a per annum rate equal to the
Default Rate. All computations of such interest shall be based on a year of 360
days and actual days elapsed. Interest accrued at the Default Rate shall be
payable from time to time on demand. (d) Pro Rata Treatment and Payments. Except
as otherwise may be agreed by the Borrower and the Lenders, each payment
(including each prepayment) by the Borrower on account of principal of and
interest on the Loans shall be made pro rata according to the respective
outstanding principal amounts of the Loans then held by the Lenders. Amounts
prepaid on account of the Loans may not be reborrowed. (e) Calculation of
Payments. Notwithstanding anything to the contrary contained herein, any payment
required to be made hereunder, whether as principal, interest, fees, premiums
(including Prepayment Premiums or Make-Whole Amounts) or other amounts payable
hereunder or under any of the Loan Documents may, if requested by the Agent
(acting at the direction of the Required Lenders), and shall, if otherwise
expressly set forth herein, be required be set forth in a certificate of a
Responsible Officer of the Borrower, setting forth in reasonable detail the
calculation of the amount of such payment. Such calculation shall be reviewed by
the Agent and the Lenders and the determination of the accuracy of such
calculation shall be made by the Required Lenders, in their sole but reasonable
discretion. Section 2.05. Taxes. (a) Payments Free of Taxes. Any and all
payments by or on account of any Obligation of any Loan Party under any
Transaction Document shall, except as required by any Requirement of Law, be
made free and clear of and without deduction or withholding for any Taxes;
provided that, if any Loan Party or the Agent shall be required by a Requirement
of Law to deduct or withhold any Taxes from such payments, then (i) the sum
payable by the applicable Loan Party shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.05) the applicable Recipient, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions and withholdings have been made, (ii) the applicable Loan
Party or Agent shall make such deductions and (iii) the applicable Loan Party or
Agent shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with Requirements of Law. (b) Payment of
Other Taxes by the Borrower. Without limiting the provisions of Section 2.05(a)
above, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with Requirements of Law. (c)
Indemnification by the Borrower. The Borrower shall indemnify each Recipient,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.05) payable or paid by such
Recipient, as the case may be, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment 28 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064042.jpg]
or liability delivered to the Borrower by a Lender (with a copy to the Agent),
or by the Agent on its own behalf or on behalf of a Lender, shall be conclusive
absent manifest error. (d) Indemnification by the Lender. Each Lender shall
severally indemnify the Agent, within ten (10) days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Agent for such Indemnified
Taxes and without limiting the obligation of the Loan Parties to do so), and
(ii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Agent in connection with any Transaction Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Transaction Document
or otherwise payable by the Agent to the Lender from any other source against
any amount due to the Agent under this paragraph (d). (e) Evidence of Payments.
As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
the Borrower to a Governmental Authority, the Borrower shall deliver to the
Agent and the relevant Lender the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent and the relevant Lender. (f) Status of Lenders. (i)
Any Lender that is entitled to an exemption from or reduction of withholding Tax
under the law of the jurisdiction in which the Borrower is resident for Tax
purposes, or any treaty to which such jurisdiction is a party, with respect to
payments hereunder or under any other Transaction Document shall deliver to the
Borrower (with a copy to the Agent), at the time or times prescribed by
Requirements of Law or reasonably requested by the Borrower or the Agent, such
properly completed and executed documentation prescribed by Requirements of Law
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if requested by the Borrower or the
Agent, shall deliver such other documentation prescribed by Requirements of Law
or reasonably requested by the Borrower or the Agent as will enable the Borrower
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.05(f)(ii) and Section 2.05(f)(iii)(A) through Section 2.05(f)(iii)(F))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any unreimbursed cost or
expense or would prejudice the legal or commercial position of such Lender. (ii)
Without limiting the generality of the first paragraph of this Section 2.05(f),
any Lender or Agent that is a U.S. Person shall deliver to the Borrower and the
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Person becomes a party to this Loan Agreement
(and from time to time thereafter upon the request of the Borrower or the
Agent), duly completed copies of Internal Revenue Service Form W-9 certifying
that such Person is exempt from U.S. federal backup withholding tax. (iii)
Without limiting the generality of the first paragraph of this Section 2.05(f),
any Foreign Holder shall deliver to the Borrower and the Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Holder becomes a party to this Loan Agreement (and from time
to time thereafter upon the request of the Borrower or the Agent, but only if
such Foreign Holder is legally entitled to do so), whichever one or more of the
following is applicable: 29 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064043.jpg]
(A) duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party, (B) duly completed copies of Internal Revenue
Service Form W-8ECI or W-8EXP, (C) in the case of a Foreign Holder claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
IRC, (x) a certificate substantially in the form of Exhibit L-1 to the effect
that such Foreign Holder is not (A) a “bank” within the meaning of section
881(c)(3)(A) of the IRC, (B) a “10-percent shareholder” of the Borrower within
the meaning of section 881(c)(3)(B) of the IRC, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the IRC (a “U.S. Tax
Compliance Certificate”) and (y) duly completed copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E, as applicable, (D) to the extent a Foreign
Holder is not the beneficial owner, executed originals of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit L-2 or Exhibit L-3,
IRS Form W-9, and other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Holder is a partnership and one or more
direct or indirect partners of such Foreign Holder are claiming the portfolio
interest exemption, such Foreign Holder may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit L-4 on behalf of each such
direct and indirect partner, (E) if a payment made to a Lender under any
Transaction Document would be subject to a withholding Tax imposed by FATCA as a
result of such Lender failing to comply with the applicable reporting
requirements of FATCA (including those contained in Sections 1471(b) or 1472(b)
of the IRC, as applicable), such Lender shall deliver such documentation or
certifications as are required to evidence compliance by the Foreign Holder with
FATCA for purposes of determining if the Lender is subject to such withholding
Tax and such additional documentation reasonably requested by the Borrower or
the Agent as may be necessary for the Borrower and the Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment (solely for purposes of this clause (5), “FATCA”
shall include any amendments made to FATCA after the date of this Loan
Agreement), or (F) any other form prescribed by Requirements of Law as a basis
for claiming exemption from or a reduction in United States federal withholding
Tax duly completed together with such supplementary documentation as may be
prescribed by Requirements of Law to permit the Borrower to determine the
withholding or deduction required to be made. Each Lender and Agent agrees that
if any form or certification it previously delivered expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Agent in writing of its legal inability to
do so. Notwithstanding anything to the contrary in the foregoing, in no case
shall a Lender be required to deliver any form, certification or documentation
that it is not legally entitled to deliver. (g) Treatment of Certain Refunds. If
any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 2.05 (including by the payment of additional amounts pursuant to
this Section 2.05), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket 30 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064044.jpg]
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Ttax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person. (h) Survival. Each
party’s obligations under this Section 2.05 shall survive the resignation or
replacement of Agent or any assignment of rights by, or the replacement of, a
Lender, or the repayment, satisfaction or discharge of all other Obligations.
Section 2.06. Increased Costs and Reduction of Return. (a) Increased Costs
Generally. If any Change in Law shall: (i) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender; or (ii) subject any Recipient to any
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes and (C) Connection Income Taxes)
with respect to this Loan Agreement or any of the other Transaction Documents or
any of its obligations hereunder or thereunder or any payments to such Lender of
principal, interest, fees or other amounts payable hereunder, or its deposits,
reserves, other liabilities or capital attributable thereto; and the result of
any of the foregoing shall be to increase the cost to such Lender or other
Recipient of making or maintaining any Note (or of maintaining its obligation to
make any such Note), or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the Borrower will pay to such Lender, as the
case may be, such additional amount or amounts as will compensate such Lender,
as the case may be, for such additional costs incurred or reduction suffered.
(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any purchasing office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Loan Agreement or the Notes received by such Lender, to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time upon written request the Borrower will pay to
such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered. (c) Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in Section 2.06(a) or (b) and
delivered to the Borrower shall be conclusive absent manifest error. The 31 KE
52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064045.jpg]
Borrower shall pay such Lender, as the case may be, the amount shown as due on
any such certificate within ten (10) days after receipt thereof. (d) Delay in
Requests. Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.06 shall not constitute a waiver of such Lender’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.06 for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof). Section 2.07. Certificates of Lenders. Any Lender claiming
reimbursement or compensation under this Article 2 shall deliver to the Borrower
(with a copy to the Agent) a certificate setting forth in reasonable detail the
amount payable to the Lender hereunder and such certificate shall be conclusive
and binding on the Borrower in the absence of manifest error. Section 2.08.
Mitigation Obligations. If any Lender requests compensation under Section 2.06,
or requires the Borrower to pay any Indemnified Taxes or any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.05, then such Lender shall use reasonable efforts to
designate a different purchasing office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or materially reduce amounts
payable pursuant to Section 2.05 or 2.06, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender in its sole discretion. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment. Section 2.09.
Survival. The agreements and obligations of the Borrower in this Article 2 shall
survive the payment of all other Obligations. ARTICLE 3. CREATION OF SECURITY
INTEREST. Section 3.01. Grant of Security Interest. Each Loan Party hereby
unconditionally grants, assigns and pledges to Agent on behalf of each Lender, a
lien on, continuing security interest in and a right of set off against all of
such Loan Party’s right, title and interest in and to the Collateral, whether
now owned or hereafter acquired or arising and wherever located, in order to
secure prompt payment of any and all Obligations and in order to secure prompt
performance by the Loan Parties of each of its covenants and duties under the
Loan Documents. Notwithstanding termination of this Loan Agreement, Agent’s lien
and security interest on the Collateral shall remain in effect for so long as
any Obligations (other than inchoate indemnity obligations) are outstanding.
ARTICLE 4. CLOSING. Section 4.01. Conditions Precedent. The obligation of
Lenders to fund the Loans shall be subject to the following conditions precedent
(except to the extent delivery of such items has been expressly deferred
pursuant to Section 6.16): (a) Conditions to Closing. Agent and Lenders shall
have received in connection with the closing in form and substance satisfactory
to Agent and Lenders: (i) Loan Documents. (i) This Loan Agreement, duly executed
and delivered by the Agent, the Lenders, the Borrower and the Guarantors party
thereto, (ii) the Notes, duly executed and delivered by the Borrower, (iii) the
Guaranty, duly executed and delivered by the Guarantors party thereto, (iv) the
Pledge Agreement, duly executed and delivered by the Loan Parties party thereto,
(v) the Perfection Certificate, duly executed and delivered by the Loan Parties,
(vi) the Vehicle Collateral Agency Agreement, duly executed and 32 KE
52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064046.jpg]
delivered by the Agent and Loan Parties party thereto, and (vii) the Agent Fee
Letter, duly executed and delivered by the Agent and the Borrower. (ii) Closing
Date Acquisition. The following transactions (collectively with the initial
borrowings hereunder and other transactions contemplated by the Transaction
Documents on the Closing Date, the “Transactions”) shall have been consummated
substantially simultaneously with the making of the Loans, in each case on terms
and conditions reasonably satisfactory to the Lenders: (A) the Closing Date
Acquisition shall have been consummated in accordance with applicable law and
the Acquisition Agreement, and no such terms or conditions thereunder shall have
been waived other than with the consent of the Lenders; (B) all conditions to
the consummation of the Closing Date Acquisition set forth in the Acquisition
Documentation shall have been satisfied; (C) the Agent and Lenders shall have
received a fully executed Acquisition Agreement and all other material
Acquisition Documentation entered into in connection therewith (including,
without limitation, any documentation evidencing the Closing Date Deferred
Payments, the Closing Date Earn-Outs, the Closing Date Seller Notes and any
employment agreements or non-competition or non-solicitation agreements),
certified by a Responsible Officer to be a true and complete copies thereof; and
(D) the Closing Date Subordination Agreement, duly executed and delivered by the
Agent and each of the holders of the Closing Date Seller Notes. (iii)
Secretary’s Certificate; Certified Certificates of Organization. Copies,
certified by the Secretary or Assistant Secretary of each Loan Party, of: (A)
the Articles of Organization or Articles or Certificate of Incorporation or
Certificate of Formation (“Charter”) and Bylaws or Limited Liability Company,
Limited Partnership or Operating Agreement of such Loan Party (in each case, as
amended to, and in effect on, the date of this Loan Agreement), (B) the
resolutions adopted by such Loan Party’s board of directors, board of managers,
managing or sole members, or general partner (or other equivalent governing
body) authorizing the transaction and the Transaction Documents being executed
in connection therewith, and (C) the incumbency of the officers executing this
Loan Agreement and the other Transaction Documents on behalf of such Loan Party.
(iv) Good Standing Certificates. Long-form certificate(s) of good standing,
existence or its equivalent (including tax status if available) with respect to
each Loan Party from such Loan Party’s state of incorporation or organization
and in each other jurisdiction in which qualification is necessary in order for
such Loan Party to own or lease its property and conduct its business, each as
of a date within 20 days prior to the Closing Date. (v) Notice of Borrowing. A
notice of borrowing, in the form of Exhibit G hereto, accompanied by a funds
flow, duly executed by Borrower and delivered to Agent and Lenders in accordance
with Section 2.03(c). (vi) Insurance. Receipt of insurance certificates
satisfying the requirements of Section 6.04 and evidence of the insurance
coverage required by such section. (vii) Warrants. The Warrant(s) to be issued
to the designees of the Lenders in forms provided by Agent and agreed to by
Borrower, duly executed by Borrower, together with a Registration Rights
Agreement, duly executed and delivered by the holders of such Warrant(s) and
Borrower. 33 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064047.jpg]
(viii) Perfection Certificate. The Perfection Certificate, duly executed by the
Loan Parties. (ix) Control Agreements. Control agreements sufficient to perfect
a security interest in the Loan Parties’ deposit accounts and securities
accounts (other than the Excluded Accounts) executed by each applicable bank or
other financial institution. (x) Legal Opinions. Executed legal opinions of (i)
Andrews Kurth Kenyon LLP, counsel to the Loan Parties regarding New York, Texas
and Delaware legal matters, (ii) Brownstein Hyatt Farber Schreck, LLP,
California counsel to the Loan Parties, (iii) Sacks Tierrey P.A., Arizona
counsel to the Loan Parties, and (iv) Bennett, Tueller, Johnson & Deers, Utah
counsel to the Loan Parties. (xi) Fees and Expenses. Payment of (i) all
reasonable and documented fees and expenses (including attorneys’ fees) of the
Agent and Lenders incurred in connection with any of the Transaction Documents
and the transactions contemplated thereby prior to such date and invoiced at
least one (1) Business Day prior to such date, and (ii) all fees and expenses as
set forth in the Fee Letter and the Agent Fee Letter. (xii) Financial
Statements. Audited consolidated Financial Statements of the Borrower as of the
fiscal year ended December 31, 2016, prepared in accordance with GAAP, without
any restatement of such financial statements and which shall include an
unqualified, signed audit opinion and which financial statements and opinion
shall not include (i) any qualification or exception to the scope of such audit;
(ii) any qualification, exception or explanatory paragraph regarding the
Borrower’s status or ability to continue as a going concern or otherwise
indicate any significant financial concerns; or (iii) any indication of a
material weakness in the Borrower’s internal control over financial reporting
(whether or not remediated). (xiii) Approvals. All Governmental
Approvalsgovernmental approvals and consents and approvals of, or notices to,
any other Person required in connection with the Closing Date Acquisition, the
execution and performance of the Transaction Documents, the continuing
operations of the Loan Parties and their respective Subsidiaries, the operations
of the Loan Parties and their respective Subsidiaries as expected to result from
the Closing Date Acquisition and the other transactions contemplated hereby
shall have been obtained and be in full force and effect (including shareholder
approvals, landlords’ consents and other consents), and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority that could reasonably be expected to restrain, prevent or
otherwise impose burdensome conditions on the Closing Date Acquisition or the
financing contemplated hereby. (xiv) Lien Searches. The results of a recent lien
search where assets of the Loan Parties are located, and such searches shall
reveal no liens on any of the assets of the Loan Parties except for Permitted
Liens or the discharge of such liens on or prior to the Closing Date pursuant to
documentation satisfactory to the Required Lenders. (xv) Payoff Letter. Receipt
of a payoff letter in respect of the Loan Parties’ existing credit facilities,
including with Nations Equipment Finance, LLC and Frost Bank, and all amounts
outstanding thereunder shall have been repaid (or shall be repaid on such date
in connection with the Transactions), and all such existing credit lines and any
guarantees and security in respect thereof shall have been cancelled and
terminated. (xvi) Pledged Stock; Stock Powers; Pledged Notes. Receipt by Agent
of original copies of (i) the certificates representing the Pledged Shares
pledged pursuant to this Loan Agreement and the Pledge Agreement, together with
an undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof, and (ii) each promissory note (if
any) pledged to the Agent pursuant to this Loan Agreement, endorsed 34 KE
52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064048.jpg]
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof. (xvii) Filings, Registrations and Recordings.
Each document (including any Uniform Commercial Code financing statement)
required by the Transaction Documents or under law or reasonably requested by
the Agent or Lenders to be filed, registered or recorded to create in favor of
the Agent, for the benefit of the Agent and the Lenders, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Permitted Liens permitted to be superior to the
Liens in favor of Agent pursuant to this Loan Agreement), shall be in proper
form for filing, registration or recordation. (xviii) Solvency Certificate.
Receipt of a solvency certificate from the Responsible Officer of the Borrower,
substantially in the form of Exhibit D, certifying that each of the Loan Parties
and its Subsidiaries, after giving effect to the Transactions and the other
transactions contemplated hereby, is Solvent. (xix) Patriot Act. Receipt, prior
to the Closing Date, of all documentation and other information required by
Governmental Authorities under applicable “know your customer” and anti-
money-laundering rules and regulations, including the Patriot Act. (xx) No
Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of
Borrower, any Guarantor or their respective Subsidiaries, threatened, that calls
into question the validity or enforceability of this Loan Agreement and the
extensions of credit to be made hereunder. (xxi) Landlord Waiver. A Landlord
Waiver covering each lease or ground lease to which a Loan Party or its
Subsidiary (other than the Affiliated Entities) is a party, duly executed by the
applicable landlord at such location and Agent. (xxii) Pro Forma Compliance with
Financial Covenants. On a pro forma basis, after giving effect to the
Transactions, the Borrower shall be in compliance with each of the Financial
Covenants as of the last day of the most recent fiscal quarter for which
Financial Statements are required to have been filed with the SEC, with evidence
of such compliance to be reflected in a certificate from the Responsible Officer
of the Borrower delivered to Agent and the Lenders as of the Closing Date,
certifying as to such compliance. (xxiii) Other Documents. All other documents
as Agent or Lenders shall have reasonably requested. (xxiv) Business and Legal
Due Diligence. The Lenders shall be satisfied with the results of its business
due diligence and legal due diligence, with respect to the Transactions,
including, but not limited to review of (x) the Acquisition Agreement and other
material agreements relative to the Closing Date Acquisition (including any
non-competition or employment agreements contemplated to be entered into in
connection with, or substantially concurrently with, the Closing Date
Acquisition), and (y) the Loan Parties’ other material agreements. (b)
Conditions to Funding of the Loans. Prior to the funding of the Loans, the
following conditions with respect to the Loans shall have been satisfied by
Borrower or waived by the Lenders: (i) Note. Borrower shall have executed and
delivered one or more Notes prepared by the Lenders setting forth the terms of
the Loans. 35 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064049.jpg]
(ii) No Event of Default. No Event of Default or Default shall have occurred and
be continuing or would directly or indirectly be caused as a result of the
funding of the Loans. (iii) Material Adverse Effect. In Agent’s and the Lenders’
sole discretion, no event shall have occurred or condition shall exist that has
had or could be reasonably expected to have a Material Adverse Effect. (iv)
Representations and Warranties. The representations and warranties contained in
this Loan Agreement and the other Transaction Documents to which Borrower is a
party shall be true and correct in all material respects as if made on the date
of funding of the Loans and the items listed on any schedule shall be reasonably
acceptable to the Required Lenders, except to the extent such representations
and warranties expressly refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date. (v)
Enforceability. Each of the Transaction Documents shall be in full force and
effect. (vi) Other Documents and Agreements. Each of the Loan Parties shall have
provided to the Lenders and the Agent such documents, instruments and
agreements, including notices of borrowing, financing statements or amendments
to financing statements, as the Lenders or the Agent shall reasonably request to
evidence the perfection and priority of the security interests granted to Agent.
(c) Satisfaction of Conditions. Each Lender, by delivering its signature page to
this Loan Agreement, shall be deemed to have acknowledged receipt of, consent
to, and/or approved of, each document, agreement, instrument or other item
required to be delivered to, consented to, and/or approved by, the Agent or any
Lender, as applicable, pursuant to this Section 4.01 and to have acknowledged
that each of the conditions set forth in this Section 4.01 has been satisfied to
its satisfaction (or otherwise waived by the Lenders). (d) Instruction for
Collateral Agency Agreement. Each Lender, by delivering its signature page to
this Loan Agreement, hereby instructs the Agent to execute and deliver the
Collateral Agency Agreement and hereby agrees that the Collateral Agent (as
defined therein) has been selected in good faith and that the Agent shall not be
responsible for any act, omission, negligence or misconduct of such Collateral
Agent. ARTICLE 5. REPRESENTATIONS AND WARRANTIES. The Loan Parties represent and
warrant to Agent that: Section 5.01. Due Incorporation, Qualification, etc. Each
of the Loan Parties and its Subsidiaries (i) is a registered organization duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or formation; (ii) has the power and authority to
own, lease and operate its properties and carry on its business as now
conducted; (iii) is duly qualified, licensed to do business and in good standing
as a foreign registered organization in each jurisdiction where the failure to
be so qualified or licensed could reasonably be expected to have a Material
Adverse Effect and (iv) is in material compliance with all Requirements of Law.
Section 5.02. Authority. The execution, delivery and performance by each of the
Loan Parties of each Transaction Document to be executed by such Loan Party and
the consummation of the transactions contemplated thereby (i) are within the
power of such Loan Party and (ii) have been duly authorized by all necessary
actions on the part of such Loan Party. Section 5.03. Enforceability. Each
Transaction Document executed, or to be executed, by the Loan Parties has been,
or will be, duly executed and delivered by such Loan Party and constitutes, or
will constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, except as 36
KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064050.jpg]
limited by bankruptcy, insolvency or other similar laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
general principles of equity. Section 5.04. Non-Contravention. The execution and
delivery by each Loan Party of the Transaction Documents executed by such Loan
Party and the performance and consummation of the transactions contemplated
thereby do not and will not (i) violate its Charter or other organizational
documents, (ii) violate in any material respect any Requirement of Law
applicable to such Loan Party; (iii) violate any provision of, or result in the
breach or the acceleration of, or entitle any other Person to accelerate
(whether after the giving of notice or lapse of time or both), any material
Contractual Obligation of such Loan Party; or (iiiiv) result in the creation or
imposition of any Lien upon any property, asset or revenue of such Loan Party
(except such Liens as may be created in favor of Agent pursuant to this Loan
Agreement or the other Transaction Documents). Section 5.05. Approvals. No
consent, approval, order or authorization of, or registration, declaration or
filing with, any Governmental Authority or other Person (including, without
limitation, the shareholders of any Person) is required in connection with the
execution and delivery of the Transaction Documents executed by any Loan Party
and the performance and consummation of the transactions contemplated thereby,
other than (i) consents, approvals, orders or authorizations, or registrations,
declarations or filings that have already been obtained, (ii) state securities
filings related to the Warrant, (iii) the filing with, and approval of, the SEC
of a registration statement pursuant to the Registration Rights Agreement, and
(iv) the filing of financing statements, Mortgages and other security
instruments contemplated hereby or by the other Transaction Documents. Section
5.06. No Violation or Default. None of the Loan Parties nor any of their
respective Subsidiaries is in violation of or in default with respect to (i) its
Charter or other organizational documents; (ii) any Requirement of Law; or (iii)
any Contractual Obligation (nor is there any waiver in effect which, if not in
effect, would result in such a violation or default), where, in each case, such
violation or default, individually, or together with all such violations or
defaults, could reasonably be expected to have a Material Adverse Effect. No
Event of Default or Default has occurred and is continuing. Section 5.07.
Litigation. No actions (including, without limitation, derivative actions),
suits, proceedings or investigations are pending or, to the knowledge of any
Loan Party, threatened against such Loan Party or its Subsidiaries at law or in
equity in any court or before any other Governmental Authority which if
adversely determined (i) could reasonably be expected (alone or in the
aggregate) to have a Material Adverse Effect or (ii) seeks to enjoin, either
directly or indirectly, the execution, delivery or performance by any Loan Party
of the Transaction Documents or the transactions contemplated thereby. Except as
set forth in the Perfection Certificate, no Loan Party has any commercial tort
claims. Section 5.08. Title; Collateral; Liens; Investments. Each of the Loan
Parties has title in fee simple to, or a valid leasehold interest in, all its
Real Property, and has good and marketable title to all Collateral, in each
case, free and clear of all Liens, other than Permitted Liens. Upon the filing
of UCC-1 financing statements in the appropriate filing offices set forth on
Schedule 8 hereto, Agent has (or in the case of after-acquired Collateral, at
the time a Loan Party acquires rights therein, will have), for the benefit of
the Lenders, a first priority perfected security interest in the Collateral to
the extent that a security interest in the Collateral can be perfected by such
filing, except for Permitted Liens. The Loan Parties have no deposit accounts or
securities accounts, other than the deposit accounts and securities accounts
described in the Perfection Certificate, including the Excluded Accounts. Except
as described in the Perfection Certificate or as permitted under Section 6.08,
the Collateral as of the Closing Date is not in the possession of any third
party bailee (such as at a warehouse). All inventory of the Loan Parties is in
all material respects of good and marketable quality, free from material defects
and has been (or, in the case of hereafter produced inventory, will be) produced
in compliance in all material respects with applicable laws, including the Fair
Labor Standards Act. All accounts receivable and payment intangibles are genuine
and, to the knowledge of a Responsible Officer of a Loan Party after due and
diligent inquiry, enforceable against the party obligated to pay the same and
the originals of all documents evidencing all accounts receivable and payment
intangibles of each Loan Party and the only original books of account and
records of such Loan Party relating thereto are, and will continue to be, kept
at the chief executive office or principal place of business of such Loan Party
or such other location where a Loan Party has expressly indicated that the Books
and Records are maintained, in each case, to the extent set forth on the
Perfection Certificate. No Loan Party owns any Investment except Permitted
Investments. As of the Closing Date, no Loan Party has any Accounts or Chattel
Paper which arises out of a contract or contracts with the United States of
America or any 37 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064051.jpg]
department, agency, or instrumentality thereof, which contract or contracts
would be subject to the Federal Assignment of Claims Act or other relevant
applicable law. Section 5.09. Financial Statements. The Financial Statements of
the Loan Parties and their respective Subsidiaries which have been delivered to
Agent and the Lenders (i) are in accordance with the Books and Records of the
Loan Parties and their respective Subsidiaries, which have been maintained in
accordance with good business practice; (ii) have been prepared in conformity
with GAAP (other than, with respect to interim Financial Statements, the absence
of footnotes and normal year-end adjustments); and (iii) fairly present in all
material respects the consolidated financial position of the Loan Parties and
their respective Subsidiaries as of the dates presented therein and the results
of operations, cash flows, and, if applicable stockholders’ equity, for the
periods presented therein. As of the Closing Date, none of the Loan Parties nor
any of their respective Subsidiaries has any contingent obligations, liability
for taxes or other outstanding obligations which are material in the aggregate,
except as disclosed in the most recent audited Financial Statements (including
the notes thereto) furnished by Borrower to the Lenders prior to the date
hereof. Section 5.10. Taxes. Each of the Loan Parties and their respective
Subsidiaries has filed or caused to be filed (i) all federal and material state
and other income Tax returns and reports and (ii) all other Tax returns that are
required to be filed by it except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect. The Loan Parties and
their respective Subsidiaries have paid, or made provision for the payment of,
all Taxes levied or imposed upon them or their properties which have become due
pursuant to said returns or otherwise, except such Taxes, if any, which are
being contested in good faith and as to which adequate reserves (determined in
accordance with GAAP) have been provided or which could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect if
unpaid. There is no proposed Tax deficiency or assessment known to any Loan
Party nor any of its respective Subsidiaries against such Loan Parties or any of
its respective Subsidiaries that would, if made, individually or in the
aggregate, have a Material Adverse Effect. Neither any Loan Party nor any of its
Subsidiaries is party to any Tax sharing agreement other than any such agreement
among Loan Parties. Section 5.11. Catastrophic Events; Labor Disputes. Neither
the Loan Parties nor their respective Subsidiaries and none of their properties
is or has been affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or
other casualty that could reasonably be expected to have a Material Adverse
Effect. There are no actions, suits, proceedings, investigations, or disputes
presently subject to the grievance procedure, arbitration or litigation pending
or, to the knowledge of any Loan Party, threatened, under any law, collective
bargaining agreements, employment contract or employee welfare or incentive plan
to which any Loan Party or its Subsidiaries is a party, and there are no
strikes, lockouts, work stoppages or slowdowns, labor disputes, or, to the
knowledge of any Loan Party, jurisdictional disputes or organizing activity
occurring or threatened which could reasonably be expected to have a Material
Adverse Effect. As of the Closing Date, neither the Loan Parties nor their
respective Subsidiaries are subject or party to any collective bargaining
agreements, collective bargaining relationships, or other contracts with any
labor organization except as set forth on Schedule 9 hereto. Section 5.12. No
Material Adverse Effect. No development or event has occurred and no condition
exists (excluding general economic conditions) which could reasonably be
expected to have a Material Adverse Effect. Section 5.13. First Priority.
Assuming the timely filing of financing statements, execution of account control
agreements covering the Collateral and recording of the Mortgages, the security
interest granted hereby constitutes a first priority security interest in and
Lien on all of the Collateral, subject only to Permitted Liens and the terms of
any subordination or intercreditor agreements entered into by Agent or Lenders.
Section 5.14. Perfection Certificate. All of the information set forth in the
Perfection Certificate delivered to the Lenders and the Agent is true, complete
and correct as of the Closing Date, and will be true, complete and correct as of
the date of each delivery of each updated Perfection Certificate that is
required to be delivered to the Lenders and the Agent pursuant to the terms
hereof. Section 5.15. Intellectual Property. (a) As of the Closing Date: (i)
Schedule 7 to the Perfection Certificate provides a complete and correct list of
all registered or issued Patents, Trademarks, and Copyrights owned by each Loan
Party and 38 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064052.jpg]
all applications for registration of Patents, Trademarks, and Copyrights filed
by such Loan Party (“Loan Party Registered Intellectual Property,” together with
all other Intellectual Property owned or purported to be owned by such Loan
Party, “Loan Party Intellectual Property”); and (ii) Schedule 7 to the
Perfection Certificate provides a complete and correct list of all Intellectual
Property licenses entered into by each Loan Party pursuant to which (A) such
Loan Party has provided any license or other material rights to use Intellectual
Property owned by such Loan Party to any other Person (other than non-exclusive
agreements entered into with customers or end users or otherwise in the ordinary
course of business) (“Loan Party Intellectual Property Licenses”), or (B) any
Person has granted to a Loan Party any license or other rights to use
Intellectual Property owned by such Person that is material to the business of
such Loan Party (other than license agreements for commercially available “off
the shelf” or shrinkwrap software with an annual license fee of less than Twenty
Five Thousand Dollars ($25,000)). All Loan Party Registered Intellectual
Property is valid, subsisting and enforceable and in compliance with all legal
requirements, filings, and payments and other actions that are required to
maintain such Intellectual Property in full force and effect. (b) No part of
such Loan Party Intellectual Property has been judged invalid or unenforceable,
in whole or in part, and no claim has been made that any part of such Loan Party
Intellectual Property is invalid or unenforceable. Each Loan Party owns solely
and exclusively free and clear of all Liens, except for Permitted Liens, or
holds a valid, enforceable, and written license in, all Intellectual Property
that is material to the conduct of its business. (c) To the knowledge of the
Loan Parties after due and diligent inquiry, no Loan Party has ever infringed or
misappropriated, and is not currently infringing or misappropriating, any
Intellectual Property rights of any Person. There are no infringement or
misappropriation claims or proceedings pending, or to such Loan Party’s
knowledge, threatened in writing against such Loan Party. No Loan Party has
received any written notice or other written communication within the past
twelve (12) months of any actual or alleged infringement or misappropriation of
any Intellectual Property rights of any Person. To such Loan Party’s knowledge,
no Person has infringed or misappropriated, or is currently infringing or
misappropriating, any such Loan Party Intellectual Property. (d) Each Loan Party
has taken commercially reasonable measures to maintain the confidentiality of
all trade secrets that are its applicable Loan Party Intellectual Property. (e)
Upon filing of any copyright security agreement with the United States Copyright
Office, filing of any patent security agreement and any trademark security
agreement with the PTO, and the filing of appropriate financing statements in
the jurisdictions listed on Schedule 8 hereto, all action necessary or desirable
to perfect the security interest in and on each Loan Party’s United States
issued, registered and filed Patents, Trademarks, or Copyrights has been taken
(provided that additional filings may be necessary to perfect any security
interest in any Intellectual Property acquired after the date hereof) and such
perfected security interest is enforceable as such as against any and all
creditors of and purchasers from any Loan Party, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally.
All action by any Loan Party reasonably necessary to perfect such security
interest on each item of Intellectual Property constituting Collateral has been
duly taken. (f) No Loan Party Intellectual Property License requires any consent
of any other Person that has not been obtained or waived in order for the
applicable Loan Party to such license to grant the security interest granted
hereunder in such Loan Party’s right, title or interest in or to such Loan Party
Intellectual Property License. 39 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064053.jpg]
Section 5.16. Subsidiaries; Affiliates; Capitalization; Solvency. (a) No Loan
Party has any direct or indirect Subsidiaries nor does any Loan Party own any
Equity Securities except for Permitted Investments or as set forth on Schedule
9(a) of the most recent Perfection Certificate delivered to the Agent and the
Lenders. (b) Each Loan Party is the record and beneficial owner of all of the
issued and outstanding Equity Securities of each of the Subsidiaries listed on
Schedule 9(a) of the most recent Perfection Certificate delivered to the Agent
and the Lenders as being owned by such Loan Party and there are no proxies,
irrevocable or otherwise, with respect to such Equity Securities, and no Equity
Securities of any of the Loan Parties or their respective Subsidiaries are or
may become required to be issued by reason of any options, warrants, rights to
subscribe to, calls or commitments of any kind or nature and there are no
contracts, commitments, understandings or arrangements by which any Loan Party
or Subsidiary is or may become bound to issue additional Equity Securities or
securities convertible into or exchangeable for such Equity Securities. (c) The
issued and outstanding Equity Securities of each Loan Party (other than the
Borrower) are directly and beneficially owned and held by the Persons indicated
on Schedule 9(a) to the Perfection Certificate, and in each case all of such
Equity Securities have been duly authorized and are fully paid (to the extent
required by the Charter or other organizational documents of the applicable Loan
Party) and non-assessable (except as such non-assessibility may be affected by
applicable state law), free and clear of all Liens of any kind, except with
respect to the security interest therein granted to Agent pursuant to the terms
of this Loan Agreement and the other Loan Documents and restrictions on transfer
arising under applicable federal and state securities laws. As of the Closing
Date, the Equity Securities of RHB Inc. owned by Borrower are uncertificated.
(d) As of the Closing Date, after giving effect to the consummation of the
Transactions on the Closing Date, including the making of the Loans under this
Loan Agreement on the Closing Date, and after giving effect to the application
of the proceeds of such Loans, the Loan Party and their respective Subsidiaries,
taken as a whole, are Solvent and will continue to be Solvent after the creation
of the Obligations, the security interests of the Lenders and the other
transactions contemplated hereunder or under the Transaction Documents. Section
5.17. Use of Proceeds. The proceeds of the Loans shall be used to repay existing
debt, fund the Closing Date Acquisition, pay related fees and expenses, and for
working capital. Section 5.18. Regulatory Compliance. No Loan Party is an
“investment company” or a company “controlled” by an “investment company” under
the Investment Company Act of 1940, as amended. No Loan Party is engaged as one
of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors). Each Loan
Party has complied in all material respects with the Federal Fair Labor
Standards Act. Neither Borrower, any Guarantor, nor any of their respective
Subsidiaries is a “holding company” or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company” as each term is defined and used
in the Public Utility Holding Company Act of 2005. No Loan Party has violated
any laws, ordinances or rules, the violation of which could reasonably be
expected to have a Material Adverse Effect on its business. Each Loan Party and
each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted. Section 5.19. Anti-Terrorism Laws. No Loan
Party or any Subsidiary thereof is or has been an “enemy” or an “ally of the
enemy” within the meaning of Section 2 of the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended. No Loan
Party or any Subsidiary thereof is or has been in violation of (a) the Trading
with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the Patriot Act. No Loan Party or any Subsidiary thereof (i) is
or has been a blocked person described in Section 1 of the Anti-Terrorism Order
or (ii) to the best of its knowledge, engages or has engaged in any dealings or
transactions, or is or has otherwise been associated, with any such blocked
person. 40 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064054.jpg]
Section 5.20. Compliance with OFAC Rules and Regulations. None of the Loan
Parties or their Subsidiaries nor, to the knowledge of a Responsible Officer of
the Loan Parties and their Subsidiaries after due and diligent inquiry, their
respective Affiliates (a) is or has been a Sanctioned Person, (b) has or has had
assets in Sanctioned Countries, or (c) is or has been in violated of Sanctions,
(d) derives or has derived its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of the Loans hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country, or otherwise cause any Person to
violate Sanctions. Section 5.21. Compliance with the FCPA. Each of the Loan
Parties and their Subsidiaries and, to the knowledge of a Responsible Officer of
the Loan Parties and their Subsidiaries after due and diligent inquiry, their
respective Affiliates, are and have been in compliance with the Foreign Corrupt
Practices Act, 15 U.S.C. §§ 78dd-l, et seq (“FCPA”), and any foreign counterpart
thereto. None of the Loan Parties or their Subsidiaries has made a payment,
offering, or promise to pay, or authorized the payment of, money or anything of
value, directly or indirectly, to any Governmental Official or other Person in
violation of the FCPA or any foreign counterpart thereto. The CompanyEach of the
Loan Parties and itstheir Subsidiaries have maintained complete and accurate
books and records, including records of payments to any agents, consultants,
representatives, third parties and Governmental Officials. Section 5.23.
Transactions with Affiliates. Borrower’s proxy statement filed pursuant to
Section 14(a) of the Securities Exchange Act of 1934 as of March 17, 2017 sets
forth all transactions with Affiliates involving the Loan Parties or their
respective Subsidiaries existing as of the Closing Date. Section 5.24. ERISA.
Except as would not reasonably be expected to have a Material Adverse Effect,
(i) each Plan has been established, maintained, funded and administered in
compliance in all respects with its terms, the terms of any applicable
collective bargaining or labor agreement, the applicable provisions of ERISA,
the IRC, and all other applicable laws. Each Plan that is intended to qualify
under Section 401(a) of the IRC has received a favorable determination, opinion
or advisory letter from the Internal Revenue Service with respect to the form
thereof and, to the knowledge of the Loan Parties, nothing has occurred which
would prevent or could cause the loss of such qualification. No ERISA Event has
occurred or is reasonably expected to occur that when taken together with all
other existing ERISA Events could reasonably be expected to result in liability
of the Loan Parties of more than $50,000. Section 5.25. Environmental. Except to
the extent it would not reasonably be expected to result in aggregate liability
to the Loan Parties (or any of them) in excess of $2,000,000 (to the extent not
covered by insurance), (a) each of the Loan Parties and their Subsidiaries are
and have been in compliance with all Environmental Laws, including obtaining,
maintaining and complying with all permits required under Environmental Laws;
(b) no Lien in favor of any Person securing, in whole or in part, any
liabilities under Environmental Law has attached to any property of any Loan
Party or any of their Subsidiaries and no facts, circumstances or conditions
exist that could reasonably be expected to result in any such Lien attaching to
any such property, and (c) none of the Loan Parties or any of their respective
Subsidiaries: (i) has assumed, provided an indemnity with respect to, or
otherwise become subject to, any liability of any other Person under any
Environmental Law or relating to Hazardous Materials; (ii) is subject to any
pending or, to the knowledge of such Loan Party, threatened Environmental Claim
alleging violations of, or liability under, any Environmental Law; or (iii)
manufactured, transported, disposed of, arranged for the disposal of,
distributed, released, owned or operated any property or facility which is or
has been contaminated by, or exposed any Person to, Hazardous Materials, in each
case as would give rise to a liability under any Environmental Law. Section
5.26. No Off-Balance-Sheet Liabilities. Each of the Loan Parties and their
Subsidiaries does not have any ongoing off-balance-sheet liabilities (other than
operating leases and joint-venture liabilities but including any pension
liabilities). Section 5.27. Full Disclosure. No written representation, warranty
or other statement of any Loan Party or any of its Subsidiaries in any
certificate or written statement given to Agent or Lenders, as of the date such
representation, warranty, or other statement was made, taken together with all
such written certificates and written statements given to Agent or Lenders,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Agent and Lenders that the
projections and forecasts provided by any Loan Party or any of its Subsidiaries
in good faith and based upon reasonable assumptions are not viewed as facts and
that actual results during the period or periods covered by such projections and
forecasts may differ from the projected or forecasted results). 41 KE
52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064055.jpg]
ARTICLE 6. AFFIRMATIVE COVENANTS. While any Obligations (other than contingent
indemnity Obligations to the extent no claim giving rise thereto has been
asserted) remain outstanding or commitment to advance credit to Borrower remains
outstanding: Section 6.01. Financial Statements. Borrower shall provide to the
Lenders the financial statements or financial reports specified in Sections
6.01(a) and (b), prepared in accordance with GAAP, consistently applied (except,
in the case of unaudited Financial Statements, for the absence of footnotes and
normal year-end adjustments) and the other information specified below. (a) As
soon as practicable (and in any event within ninety (90) days after the end of
each fiscal year), audited consolidated Financial Statements of the Borrower,
the Guarantors and their respective Subsidiaries for such fiscal year, setting
forth in comparative form the corresponding figures for the preceding fiscal
year, and accompanied by (1) a compliance certificate in the form of Exhibit K
(the “Compliance Certificate”) and (2) the unqualified opinion of independent
certified public accountants with respect to the audited consolidated Financial
Statements, which accountants shall be an independent accounting firm selected
by the Borrower and acceptable to the Lenders (it being understood and agreed
that any “big four” accounting firm of nationally recognized standing shall be
acceptable to the Lenders), and such audited consolidated Financial Statements
shall have been prepared in accordance with GAAP, and present fairly the
financial condition, results of operations and shareholders’ equity and cash
flows for the Borrower, the Guarantors and their respective Subsidiaries as of
the end of and for the fiscal year then ended and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit. (b) As soon as practicable (and in any
event within forty-five (45) days after the end of each fiscal quarter),
unaudited consolidated Financial Statements of the Borrower, the Guarantors and
their respective Subsidiaries for such fiscal quarter, setting forth in
comparative form the corresponding figures for (i) the corresponding portion of
the preceding fiscal year, and (ii) the corresponding fiscal quarter of the
previous fiscal year, certified by Borrower’s Chief Executive Officer or Chief
Financial Officer to fairly present the consolidated financial condition,
results of operations and shareholders’ equity and cash flows for the Borrower,
the Guarantors and their respective Subsidiaries as of the end of such fiscal
quarter in accordance with GAAP (subject only to normal year-end audit
adjustments and the absence of footnotes), accompanied by a Compliance
Certificate. (c) Substantially concurrently with the delivery of the Financial
Statements required pursuant to clauses (a) and (b) of this Section 6.01,
Borrower shall hold a meeting (which meeting may, in the Lenders’ sole
discretion, be held telephonically) with Lenders to, among other things, review
the financial results of the previous fiscal quarter and the financial condition
of the Borrower and its Subsidiaries as of such fiscal quarter (for the
avoidance of doubt, such meeting shall be in addition to any earnings call
Borrower holds during such fiscal quarter). Notwithstanding anything herein to
the contrary, documents required to be delivered pursuant to this Section 6.01
may be delivered by (x) electronic mail in accordance with Section 11.06 or (y)
Borrower’s posting such documents, or providing a link thereto, on Borrower’s
website on the Internet at http://www.strlco.com/, and such documents shall be
deemed delivered in the case of clause (y) on the date on which Agent receives
written notification of such posting (which notification may be made by
electronic mail in accordance with Section 11.06). Notwithstanding anything to
the contrary contained in Section 6.01 and Section 6.02, effective immediately
upon delivery of a written notice (an “Information Declination Notice”) by
Oaktree to (x) Agent and (y) Borrower that Oaktree no longer wishes to receive
the items described in such sections (or any subclauses thereof), neither Agent
nor Borrower shall deliver any such items to Oaktree, pursuant to the terms of
this Loan Agreement or otherwise; provided, that it is acknowledged and agreed
by the parties hereto that Oaktree has been deemed to have delivered such
Information Declination Notice to Agent and Borrower effective as of the Closing
Date. Oaktree may, in its sole discretion, rescind any Information Declination
Notice by the delivery of written notice of such rescission to (x) Agent and (y)
Borrower, at which time any obligations to comply with Section 6.01 and/or
Section 6.02 (or any subclauses thereof) shall be reinstated as of the date of
delivery of such notice. 42 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064056.jpg]
Section 6.02. Other Information. Each Loan Party shall, and cause each such
Subsidiary to, promptly provide to Agent and Lenders (after any of the same are
available and in any event but in any event within the time periods set forth
below): (a) within five (5) Business Days after a Responsible Officer obtains
knowledge of the availability, occurrence, event, condition or receiving service
of any action, suit or proceeding before any Governmental Authority, which suit
or proceeding if decided adversely to such Loan Party or such Subsidiary could
reasonably be expected to result in costs or damages to such Loan Party or its
Subsidiaries of One Million Dollars ($1,000,000) or more written notice thereof;
(b) (i) within three (3) Business Days after a Responsible Officer obtains
knowledge thereof, written notice of any Default or Event of Default, and (ii)
within five (5) Business Days after a Responsible Officer obtains knowledge
thereof, (A) any matter which has resulted or could reasonably be expected to
result in a Material Adverse Effect, (B) any ERISA Event, (C) any termination,
suspension, material default or any other similar event arising with respect to
any customer contracts of any Loan Party or any of its Subsidiaries in existence
as of the Closing Date or thereafter, in each case, with an individual or
aggregate value of Twenty-Five Million Dollars ($25,000,000) or more; or (D) any
Event of Loss for which the amount claimed exceeds Five Hundred Thousand Dollars
($500,000); (c) within five (5) Business Days of a Responsible Officer obtains
knowledge thereof, written notice of the receipt by any Loan Party or any of its
Subsidiaries of any notice of violation of or potential liability or similar
notice under Environmental Law that would reasonably be expected to result in
costs or damages to such Loan Party in excess of Two Million Dollars
($2,000,000) in the aggregate (to the extent not covered by insurance); (d)
within five (5) Business Days of a Responsible Officer obtains knowledge
thereof, written notice of the existence of any condition that could reasonably
be expected to result in violations of or liabilities under, any Environmental
Law that would reasonably be expected to result in costs or damages to such Loan
Party of Five Hundred Thousand Dollars ($500,000) or more; (e) within five (5)
Business Days of a Responsible Officer obtains knowledge thereof, written notice
of the receipt by any Loan Party of notification that any property of any Loan
Party is subject to any Lien in favor of any Person securing, in whole or in
part, liabilities under Environmental Law; (f) written notice, within two (2)
Business Days, of the provision or deposit by the Borrower or any other Loan
Party to any surety or bonding company, including but not limited to, Travelers
Casualty and Surety Company of America, of any assets, cash or contract funds in
excess of $100,000 as collateral security for the obligations subject to such
suretyship or bonding arrangement; (g) within five (5) Business Days of receipt
thereof by the Loan Parties, a copy of any definitive letter provided by its
certified public accountants citing a “material weakness”; (h) concurrently with
the delivery of the Compliance Certificate referred to in Section 6.01(a) or
(b), an updated Perfection Certificate and updated schedules relating to the
Collateral (including Schedule 8 hereto) (or a certification by the Borrower
that there have been no changes to the most recent Perfection Certificate and
Collateral schedules delivered by the Borrower to the Agent hereunder); and (i)
any additional information (including but not limited to tax returns, income
statements, balance sheets, and names of principal creditors) as Agent or
Lenders shall reasonably request which is necessary to evaluate such Loan
Party’s continuing financial obligations, including such additional information
regarding the business affairs, financial condition or operations of any Loan
Party or its Subsidiaries, or compliance with the terms of the Loan Documents.
43 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064057.jpg]
Section 6.03. Corporate Identity. Each Loan Party shall notify Agent and Lenders
in writing thirty (30) days prior to any change in Borrower’s principal place of
business or chief executive office and any change of such Loan Party’s name,
identity, state of incorporation or organization or corporate structure. Section
6.04. Insurance. Borrower shall, at its own expense, obtain and carry insurance
in amounts and forms as are customarily carried or maintained by similarly
situated companies engaged in similar businesses, including insurance against
loss or damage to the Collateral and commercial general liability insurance and
the key man life insurance policies required to be maintained by the Loan
Parties pursuant to the organizational documents of the Affiliated Entities. The
insurance against loss or damage to the Collateral shall name Agent as sole loss
payee with respect to the Collateral, shall not be invalidated by any action of
or breach of warranty by Borrower of any provision thereof and shall waive
subrogation against Agent. The liability policy(ies) shall name Agent as an
additional insured in the full amount of Borrower’s liability coverage limits
(or the coverage limits of any successor to Borrower or such successor’s parent
which is providing coverage), be primary and without contribution as respects
any insurance carried by Agent and contain cross liability and severability of
interest clauses. All policies of insurance shall provide that Agent shall be
given thirty (30) days’ notice of cancellation of coverage. On or prior to the
Closing Date and prior to each policy renewal, Borrower shall furnish to Agent,
certificates of insurance or other evidence reasonably satisfactory to Agent and
Lenders that insurance complying with all of the above requirements is in
effect. The proceeds of any key man life insurance policies required to be
maintained by the Loan Parties pursuant to the organizational documents of the
Affiliated Entities, including Myers and RHB LLC, shall be used to purchase or
buy out all of the Equity Securities of such Affiliated Entity held by a Person
that is not a Loan Party or Subsidiary such that upon consummation of such
purchase or buy out, such Affiliated Entity shall become a wholly-owned direct
Subsidiary of a Loan Party and provide a Guaranty in accordance with Section
6.10. Section 6.05. Taxes. Each Loan Party shall pay, discharge or otherwise
satisfy as the same shall become due and delinquent in the normal conduct of its
business, all of its obligations and liabilities in respect of material Taxes
imposed upon it or upon its income and its profits or in respect of its property
and all other Governmental Authority assessments or before any penalty attaches
thereto, except as may be contested in good faith by the appropriate procedures
and for which such Loan Party shall maintain adequate reserves in accordance
with GAAP; and timely file all required Tax returns and reports described in
Section 5.10. Section 6.06. Title. Each Loan Party shall promptly notify Agent
and the Lenders in writing of any event which would adversely affect the value
of the Collateral in an amount equal to One Million Dollars ($1,000,000) in the
aggregate or more, the ability of such Loan Party or Agent to dispose of the
Collateral, or the rights or remedies of Agent in relation thereto, including,
but not limited to, the levy of any legal process against the Collateral.
Section 6.07. Collateral. Each Loan Party hereby agrees (a) to perform all acts
that may be necessary to maintain (ordinary wear and tear excepted), preserve,
protect and perfect the Collateral, the Lien granted to Agent herein, for the
benefit of the Agent and the Lenders, and the perfection and priority of such
Lien, except for Permitted Liens; (b) not to use or permit any Collateral to be
used (i) in violation in any material respect of any Requirement of Law, or (ii)
in violation of any policy of insurance covering the Collateral; (c) to pay
promptly when due all material Taxes and all Liens and all other charges (other
than Permitted Liens) now or hereafter imposed upon or affecting any Collateral,
before delinquency or before any penalty attaches thereto, except as may be
contested in good faith by the appropriate procedures and for which such Loan
Party shall maintain adequate reserves in accordance with GAAP; (d) to procure,
execute and deliver from time to time any endorsements, assignments, financing
statements and other writings reasonably deemed necessary or appropriate by
Agent or any Lender to perfect, maintain and protect its Lien hereunder and the
priority thereof and to deliver promptly to Agent, for the benefit of the Agent
and the Lenders, all originals of Collateral consisting of instruments having an
aggregate value or face amount of Two Hundred Fifty Thousand Dollars ($250,000)
or more; (e) to appear in and defend any action or proceeding which may affect
its title to or Agent’s or any Lender’s interest in the Collateral; (f) if Agent
or any Lender gives value to enable any Loan Party to acquire rights in or the
use of any Collateral, to use such value for such purpose; (g) to keep separate,
accurate and complete Books and Records of the Collateral and to provide Agent
or Lender with such Books and Records and such other reports and information
relating to the Collateral as Agent or Lender may reasonably request from time
to time; (h) to collect, enforce and receive delivery of the accounts receivable
and payment intangibles in accordance with past practice until otherwise
notified by Agent or Lender; (i) to comply with all material Requirements of Law
relating to the production, possession, operation, maintenance and control of
the Collateral (including the Fair Labor Standards Act) and (j) to permit Agent
and Lenders (at the sole cost of Borrower) and their respective representatives
44 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064058.jpg]
the right at any time, but no more than two times per calendar year for the
Agent and Lenders, collectively (or, during the continuation of an Event of
Default, at any time), during normal business hours, upon reasonable prior
notice, to visit and inspect the properties of the Loan Parties and their
respective Subsidiaries and its corporate, financial and operating Records, and
make abstracts therefrom, and to discuss such Loan Parties’ or their respective
Subsidiaries’ affairs, finances and accounts with its directors, officers and,
if reasonably requested by Borrower, in the presence of an officer or other
representative of Borrower designated by Borrower for such purpose, independent
public accountants. Section 6.08. Collateral Control; Motor Vehicles. (a) Except
for Collateral that is of a type that is moved from location to location in the
ordinary course of business, each Loan Party shall keep all items of Collateral
at (a) the Loan Parties’ chief executive office located at the address specified
in the Perfection Certificate, (b) the other locations specified in the
Perfection Certificate, (c) any supplier’s facility located outside the United
States or (d) such other places agreed to in writing by Agent and Lenders. Each
Loan Party shall be obligated to deliver, or note Agent’s Lien on, any
certificates of title with respect to any vehicles, airplanes or other assets
subject to certificates of title, in each case, having an aggregate value in
excess of Fifty Thousand Dollars ($50,000) (such assets, the “Material Titled
Assets”). Each Loan Party shall furnish to Agent and Lenders from time to time
such statements and schedules further identifying and describing the Collateral
and such other reports in connection with the Collateral as Agent or Lenders may
reasonably request, all in reasonable detail. (b) Each Loan Party shall take
such actions as are reasonably necessary or as Agent (acting at the direction of
the Required Lenders) or the Required Lenders may reasonably request from time
to time to cause Agent to be listed as the lienholder on each certificate of
title or ownership covering any vehicles, airplanes or other assets subject to
certificates of title (“Titled Assets”); provided, that: (i) with respect to any
Titled Assets owned by a Loan Party on the Closing Date, within thirty (30) days
after the Closing Date (or such later date as agreed to by the Required Lenders
in their sole discretion) the Vehicle Collateral Agent, on behalf of the Agent,
shall have received all certificates of title (or equivalent certificate or
document) evidencing any Titled Assets, together with evidence that all Liens
noted on such certificates of title have been released or arrangements, to the
satisfaction of the Vehicle Collateral Agent and Agent, shall have been made for
such release; (ii) subsequent to the Closing Date, in the event that any Loan
Party obtains any Titled Assets, such Loan Party shall notify the Agent and
within thirty (30) days of such acquisition (or such later date as agreed to by
the Required Lenders in their sole discretion), (A) deliver to the Agent (1)
with respect to a new Titled Asset, a copy of the manufacturer’s certificate or
statement of origin or (2) with respect to a used Titled Asset, a copy of the
certificate of title (or equivalent certificate or document) reflecting the
transfer of ownership to the applicable Loan Party, in each case reflecting the
Agent’s Lien thereon and (B) deliver to the Vehicle Collateral Agent the
original certificate of title (or equivalent certificate or document) evidencing
such Titled Asset and reflecting the Agent’s Lien thereon (together with
evidence that all Liens noted on such certificate of title (or equivalent
certificate or document) have been released, other than Liens in favor of the
Agent); and (iii) unless an Event of Default has occurred and is continuing, the
requirements of this Section 6.08(b) shall apply only to Material Titled Assets.
Section 6.09. Intellectual Property. (a) Upon the reasonable request of Agent or
Lenders, in order to facilitate filings with the PTO and the United States
Copyright Office, each Loan Party shall execute and deliver to Agent one or more
Intellectual Property Security Agreements to further evidence Agent's Lien on
such Loan Party’s United States issued or filed Patents, registered or filed
Trademarks (other than any United States 45 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064059.jpg]
intent-to-use trademark application to the extent that, and solely during the
period in which, the grant, attachment, or enforcement of a security interest
therein would impair the validity, registrability, or enforceability of such
intent-to-use trademark application under applicable federal law or any
trademark registration that issues therefrom; provided, that upon submission and
acceptance by the PTO of a statement of use or an amendment to allege use
pursuant to 15 U.S.C. Section 1060(a) (or any successor provision), a trademark
security agreement shall be delivered for such intent-to-use trademark
application), or registered or filed Copyrights, and the General Intangibles of
such Loan Party relating thereto or represented thereby. Each Loan Party at its
expense shall execute and deliver, or cause to be executed and delivered, to
Agent any and all documents and instruments, in form and substance reasonably
satisfactory to Agent and Lenders, and take any and all action, which Agent or
Lenders may reasonably request from time to time, to perfect and continue
perfected, maintain the priority of or provide notice of Agent’s security
interests, for the benefit of Lenders, in the Loan Party Intellectual Property.
If a Loan Party refuses to execute and deliver, or fails timely to execute and
deliver, any of the documents it is requested to execute and deliver by Agent in
accordance with the foregoing, Agent shall have the right, in the name of such
Loan Party, or in the name of Agent or otherwise, without notice to or assent by
such Loan Party, and such Loan Party hereby irrevocably constitutes and appoints
Agent (and any of Agent's officers or employees or agents designated by Agent)
as Loan Party's true and lawful attorney-in-fact with full power and authority,
(i) to sign the name of such Loan Party on all or any of such documents or
instruments and perform all other acts that Agent reasonably deems necessary or
advisable in order to perfect or continue perfected, maintain the priority or
enforceability of or provide notice of Agent's security interests in, the
applicable Loan Party Intellectual Property, and (ii) to execute any and all
other documents and instruments, and to perform any and all acts and things for
and on behalf of such Loan Party, which Agent or Lenders reasonably may deem
necessary or advisable to maintain, preserve and protect such Loan Party
Intellectual Property and to accomplish the purposes of this Loan Agreement,
including (A) to defend, settle, adjust or institute any action, suit or
proceeding with respect to such Loan Party Intellectual Property, (B) to assert
or retain any rights under any license agreement for any of such Loan Party
Intellectual Property, and (C) to execute any and all applications, documents,
papers and instruments for Agent to use such Loan Party Intellectual Property,
to grant or issue any exclusive or non-exclusive license with respect to any
Loan Party Intellectual Property, and to assign, convey or otherwise transfer
title in or dispose of such Loan Party Intellectual Property. The power of
attorney set forth in this Section 6.09(a), being coupled with an interest, is
irrevocable so long as this Loan Agreement shall not have terminated in
accordance with the terms set forth herein. (b) Each Loan Party shall protect
and diligently enforce and defend at such Loan Party's expense, to the extent
deemed appropriate in such Loan Party's reasonable business judgment, all
material Loan Party Intellectual Property. Each Loan Party further agrees,
unless otherwise determined by such Loan Party in its reasonable business
judgment, not to abandon any material Loan Party Intellectual Property or Loan
Party Intellectual Property License (in each case, respectively, other than at
the end of its statutory or contractual term). Each Loan Party hereby agrees,
subject to the terms and conditions set forth herein, to take the steps
described in this Section 6.09(b) with respect to all newly developed or
acquired Intellectual Property to which it is now or later becomes entitled that
is included in the Collateral. (c) Except as otherwise expressly provided
herein, (i) each Loan Party acknowledges and agrees that the Lenders shall have
no duties with respect to any Loan Party Intellectual Property or Loan Party
Intellectual Property Licenses; and (ii) without limiting the generality of this
Section 6.09(c), each Loan Party acknowledges and agrees that no Lender shall be
under any obligation to take any steps necessary to preserve rights in the
Collateral consisting of Loan Party Intellectual Property or Loan Party
Intellectual Property Licenses against any other Person, but any Lender may do
so at its option from and after the occurrence and during the continuance of an
Event of Default, and all expenses incurred in connection therewith (including
reasonable fees and out-of-pocket expenses of attorneys and other professionals)
shall be for the sole account of Loan Party and shall be chargeable to the
account of such Loan Party. 46 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064060.jpg]
(d) Any updated Perfection Certificate delivered pursuant to Section 6.02(h)
shall include a list of all new Copyrights, Patents and Trademarks that are
registered or the subject of pending applications for registrations, and of all
Loan Party Intellectual Property Licenses, in each case, which were, as
applicable, acquired, registered, or for which applications for registration
were filed by, or with regard to Loan Party Intellectual Property Licenses, were
entered into by, any Loan Party during the prior period and any statement of use
or amendment to allege use with respect to intent-to-use trademark applications.
In the case of such registrations or applications therefor, which were acquired
by a Loan Party, such Loan Party shall file the necessary documents with the
appropriate Governmental Authority identifying such Loan Party as the owner (or
as a co-owner thereof, if such is the case) of such Intellectual Property. In
each of the foregoing cases, such Loan Party shall promptly cause to be
prepared, executed, and delivered to Agent supplemental schedules to the
applicable Loan Documents to identify such Patent, Trademark and Copyright
registrations and applications therefor (with the exception of Trademark
applications filed on an intent-to-use basis for which no statement of use or
amendment to allege use has been filed) and Loan Party Intellectual Property
Licenses as being subject to the security interests created thereunder. Section
6.10. Creation/Acquisition of Subsidiaries. Each Loan Party shall provide Agent
and Lenders with at least fifteen (15) days (or such shorter period as the
Required Lenders may accept in their sole discretion) prior written notice of
Borrower’s, any Loan Party’s, or any of their respective Subsidiaries’ intention
to create or, to the extent permitted pursuant to this Loan Agreement, acquire
(a) a new Subsidiary (other than any Project Specific JV) and (b) any Minority
Subsidiary (other than a Project Specific JV) and shall cause any such
Subsidiary described in clause (a) or any such Minority Subsidiary described in
clause (b) (unless such Minority Subsidiary is contractually or otherwise
prohibited from providing a Guaranty; provided, that to the extent any such
Minority Subsidiary (i) becomes a direct or indirect Subsidiary of a Loan Party
or (ii) a Loan Party or any Subsidiary is permitted or able to cause such
Minority Subsidiary to become a Guarantor, whether by virtue of becoming a
majority-owned or wholly-owned Subsidiary of a Loan Party or otherwise, then
such Minority Subsidiary shall no longer be excluded from the requirements of
becoming a Required Guarantor Party hereunder and shall immediately provide a
Guaranty and become a Required Guarantor Party hereunder) to provide a Guaranty;
provided, that (i) any Minority Subsidiary that is contractually or otherwise
prohibited from providing a Guaranty shall not be required to provide a Guaranty
hereunder, unless (A) such Minority Subsidiary becomes a direct or indirect
Subsidiary of a Loan Party or (B) a Loan Party or any Subsidiary is permitted or
able to cause such Minority Subsidiary to become a Guarantor, whether by virtue
of becoming a majority-owned or wholly-owned Subsidiary of a Loan Party or
otherwise, in which case, such Minority Subsidiary shall no longer be excluded
from the requirements of becoming a Required Guarantor Party hereunder and shall
immediately provide a Guaranty and become a Required Guarantor Party hereunder
and (ii) to the extent that a Loan Party is unable under the organizational
documents of an Affiliated Entity (as in effect as of the Closing Date) to
restrict the creation of a Subsidiary of an Affiliated Entity, whether by the
taking of any action or the refraining from taking of such action any Subsidiary
created by an Affiliated Entity shall not be required to provide a Guaranty
hereunder (such persons and entities in clauses (a) and (b), each a “Required
Guarantor Party” and collectively, the “Required Guarantor Parties”). Upon such
creation or, to the extent permitted hereunder, acquisition of any Required
Guarantor Party or, upon any entity becoming, or upon any entity required to
become, a Required Guarantor Party pursuant to the terms hereof, any such Loan
Party or Subsidiary shall promptly (and in any event within five (5) Business
Days of such creation or acquisition) take all such action (including any action
as may be reasonably required by Agent and the Required Lenders) to cause each
such Required Guarantor Party to guarantee the Obligations under the Loan
Documents and, in each case, grant a continuing pledge and security interest in
and to the assets of such Required Guarantor Party (substantially as described
on Exhibit B hereto); and the relevant Loan Party or Subsidiary shall grant and
pledge to Agent, for the ratable benefit of the Lenders, a perfected security
interest in all of the stock, units or other evidence of ownership of each
Required Guarantor Party, and execute and deliver, or cause such Required
Guarantor Party to execute and deliver, such other documentation as Agent or the
Lenders may reasonably request in connection with the foregoing, including,
without limitation, appropriate UCC-1 financing statements, Mortgages, any
pledge amendments or supplements required pursuant to the Pledge Agreement,
certified resolutions and other organizational and authorizing documents of such
Person and favorable opinions of counsel to such Person (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the documentation referred to in this Section 6.10), a Joinder Agreement in
substantially the form of Exhibit H hereto, an updated Schedule 8 hereto and an
updated Perfection Certificate, in each case, covering such new Person and its
respective assets, all in form, content and scope reasonably satisfactory to the
Required Lenders (the foregoing collectively, the “Joinder Requirements”). For
the avoidance of doubt, (i) any Subsidiaries (other than Project Specific JVs)
that are 47 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064061.jpg]
owned more than 50%, directly or indirectly, by a Loan Party or any of its
Subsidiaries shall be required to become a Guarantor hereunder and be deemed a
Required Guarantor Party and (ii) any Loan Party that holds any Equity
Securities in a joint venture (whether minority- or majority-controlled),
Minority Subsidiary or any other Subsidiary (including any Affiliated Entities)
(other than those which are not permitted to be pledged as of the Closing Date
pursuant to the terms of its organizational documents) shall be required to
pledge its Equity Securities in such entity to the Agent, for the benefit of the
Agent and the Lenders, as collateral security for the Obligations. Section 6.11.
Environmental Matters. Except to the extent not reasonably expected to result in
liability to the Loan Parties (or any of them) in excess of Two Million Dollars
($2,000,000) (to the extent not covered by insurance), (i) each of the Loan
Parties shall, and shall cause each of its Subsidiaries to, comply with, and
maintain its properties and facilities (whether owned, leased, subleased or
otherwise operated or occupied) in compliance with, all Environmental Laws; and
(ii) in the event of the presence of any Hazardous Material on any property of
any Loan Party, each Loan Party and its respective Subsidiaries, upon discovery
thereof, shall take all necessary steps to initiate and expeditiously complete
all response, corrective and other action to mitigate and eliminate any such
violation or potential liability, and shall keep the Lenders reasonably informed
on a regular basis of their material actions and the results of such actions.
Without limiting the foregoing, if an Event of Default is continuing, then each
Loan Party shall, promptly upon receipt of written request from the Required
Lenders, cause the performance of, and allow the Lenders (or their designees)
and its representatives access to its properties and facilities for the purpose
of conducting, such environmental audits and assessments, including subsurface
sampling of soil and groundwater, and cause the preparation of such reports, in
each case as the Required Lenders may from time to time reasonably request. Such
audits, assessments and reports, to the extent not conducted by the Lenders (or
their designees) or any of its representatives, shall be conducted and prepared
by reputable environmental consulting firms reasonably acceptable to the
Required Lenders and shall be in form and substance reasonably acceptable to the
Required Lenders. Section 6.12. Maintenance as Public Entity. Borrower shall
maintain its status as a publicly-listed entity and SEC filer. Section 6.13.
Real Property. With respect to each parcel of Real Property included as
Collateral, Borrower shall provide prompt notice to the Agent of any
re-designation into or out of a “Special Flood Hazard Area” as determined by the
Federal Emergency Management Agency. Without limiting any other restrictions set
forth in this Loan Agreement, if a Loan Party or any of its Subsidiaries (other
than (i) Affiliated Entities to the extent such Affiliated Entity is not a
Required Guarantor Party or Guarantor and (ii) Project Specific JVs) at any time
acquires or otherwise comes to own any fee interests in any Real Property, or
the Permitted Liens on the Excluded Property are terminated, unless otherwise
agreed by the Required Lenders, such Loan Party or applicable Subsidiary shall
promptly (but in no event later than sixty (60) days after the acquisition of
such Real Property or the termination of such Liens, subject to extension in the
Required Lender’s sole discretion) execute and deliver to the Agent such
Mortgages, as may be necessary to cause the Agent to have a Lien in such
property subject only to Permitted Liens. To the extent any property in which a
Mortgage is required is located in a jurisdiction with mortgage recording or
similar tax, the amount secured by the Mortgage with respect to such Real
Property shall be limited to the fair market value of such Real Property as
determined in good faith based on the appraisal to be obtained by the Agent with
respect to such Real Property subject to any applicable laws in the relevant
jurisdiction or such lesser amount agreed to in its sole discretion by the
Required Lenders. In addition, unless otherwise waived by Agent (acting at the
direction of the Required Lenders) or the Required Lenders, Borrower shall
deliver: (a) an opinion of counsel in each state in which Real Property is
located with respect to the enforceability of the Mortgages to be recorded in
such state and such other matters as the Required Lenders may reasonably
request; (b) Phase I environmental site assessment reports (to the extent not
already provided) and reliance letters with respect thereto and any other due
diligence with respect to environmental due diligence on such Real Property as
is deemed necessary upon review of such Phase I environmental site assessment
reports; (c) the documents and instruments necessary in order to comply with the
National Flood Insurance Reform Act of 1994 and related legislation (including
the regulations of the Board of Governors of the Federal Reserve System),
including, without limitation: (1) a completed standard flood hazard 48 KE
52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064062.jpg]
determination form, (2) if the improvement(s) to the improved Real Property is
located in a special flood hazard area, a notification to the Borrower that
flood insurance coverage under the National Flood Insurance Program is not
available because the community does not participate in the National Flood
Insurance Program, (3) documentation evidencing Borrower’s receipt of the
notification in clause (2), and (4) if flood insurance is available in the
community in which the property is located, a copy of the flood insurance
policy, the Borrowers’ application for a flood insurance policy plus proof of
premium payment, a declaration page confirming that flood insurance has been
issued, or such other evidence of flood insurance reasonably satisfactory to the
Required Lenders; (d) ALTA extended coverage lenders’ policies of title
insurance or unconditional commitments therefor insuring the Lien of each
Mortgage on the Real Property described therein, free of any other Liens other
than Permitted Liens, issued by one or more nationally recognized title
insurance companies reasonably satisfactory to the Required Lenders with respect
to such Real Property (each, a “title policy”), in amounts not to exceed the
fair market value of such Real Property, together with such customary
endorsements as the Required Lenders may reasonably request and which are
available at reasonable rates in the jurisdiction where the applicable Real
Property is located, and evidence satisfactory to the Required Lenders that
Borrower has paid to the title insurance company or to the appropriate
Governmental Authorities all expenses and premiums of the title insurance
company and all other sums required in connection with the issuance of such
title policy and all recording and stamp taxes (including mortgage recording and
intangible Taxes) payable in connection with recording the Mortgages for such
Real Property in the appropriate real estate records; (e) a survey of all Real
Property (including all improvements, easements and other customary matters
thereon reasonably required by the Required Lenders) or the equivalent
(including, without limitation, ExpressMaps) certified to the Agent which: (i)
is sufficient to cause the title insurance company to omit as an exception to
each Title Policy the standard printed survey exception, (ii) does not create
any new exceptions to the Title Policy that are not Permitted Liens, and (iii)
otherwise meets Required Lender’s reasonable requirements; and (f) such Uniform
Commercial Code financing statements as are necessary to perfect the security
interests created thereby, in each case in form appropriate for recording in the
relevant jurisdictionGovernment Contracts. Other than Accounts and Chattel Paper
of a Loan Party the aggregate value of which does not at any one time exceed One
Million Dollars ($1,000,000), if any Account or Chattel Paper of a Loan Party
arises out of a contract or contracts with the United States of America or any
department, agency, or instrumentality thereof, each Loan Party shall promptly
(and in any event within five (5) Business Days of the creation thereof) notify
Agent and the Lenders thereof and, promptly (and in any event within five (5)
Business Days) after request by Agent (acting at the direction of the Required
Lenders) or the Required Lenders, execute any instruments or take any steps
reasonably required by Agent (acting at the direction of the Required Lenders)
or the Required Lenders in order that all moneys due or to become due under such
contract or contracts shall be assigned to Agent, for the benefit of the
Lenders, and shall provide written notice thereof under the Federal Assignment
of Claims Act or other relevant applicable law, in substantially the form
attached hereto as Exhibit O. Section 6.15. Further Assurances. Each Loan Party
shall promptly furnish to Agent and the Lenders from time to time such
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as Agent (acting at the
direction of the Required Lenders) or the Required Lenders may reasonably
request by prior written notice, all in reasonable detail. The Loan Parties
shall take such further actions as Agent (acting at the direction of the
Required Lenders) or the Required Lenders may reasonably request to perfect or
maintain Agent’s security interest granted in this Loan Agreement or to
otherwise further the purposes of this Loan Agreement. Section 6.16.
Post-Closing Obligations. Borrower shall, and shall cause each Loan Party and
each of their respective Subsidiaries to, complete each of the post-closing
obligations and/or deliver to Agent and the Lenders each of the documents,
instruments, agreements and information listed on Schedule 10 hereto, the
Post-Closing Obligations Schedule, on or before the date set forth for each such
item thereon (as the same may be extended by the Required 49 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064063.jpg]
Lenders in writing in their sole discretion), each of which shall be completed
or provided in form and substance reasonably satisfactory to the Required
Lenders. Section 6.17. Financial Covenants. Borrower covenants and agrees that,
until termination of all of the commitments hereunder and payment in full of the
Obligations (other than contingent indemnity obligations) (such covenants set
forth below, the “Financial Covenants”): (a) Total Secured Leverage Ratio.
Borrower shall not permit the Total Secured Leverage Ratio, as of the last day
of any fiscal quarter ending on the date set forth in the table below, to exceed
the ratio set forth opposite such period: Period Ending Total Secured Leverage
Ratio June 30, 2017 3.10:1.00 September 30, 2017 2.70:1.00 December 31, 2017
2.45:1.00 March 31, 2018 2.35:1.00 June 30, 2018 2.20:1.00 September 30, 2018
2.00:1.00 December 31, 2018 2.00:1.00 March 31, 2019 2.00:1.00 June 30, 2019
1.90:1.00 September 30, 2019 and each 1.80:1.00 quarter thereafter (b) Cash
Collateral Liquidity. Borrower shall maintain, at all times, Cash Collateral
Liquidity in an amount of not less than (i) commencing on June 30, 2017 and
continuing through September 30, 2017, $10,000,000, and (ii) commencing on
October 1, 2017 and continuing through April 3, 2018, $15,000,000, and (iii)
commencing April 4, 2018 and continuing thereafter, $18,000,000; provided,
however, that in the event (A) the Secured Intercompany Note is repaid in full
and no longer in full force and effect, (B) the Liens on the Excluded Property
securing such Secured Intercompany Note are released in their entirety and (C)
such Excluded Property becomes and is deemed a part of the Collateral, the Cash
Collateral Liquidity required pursuant to this Section 6.17(b) shall be
$15,000,000 at all times from and after April 4, 201815,000,000. (c) Contract
Backlog. Borrower shall maintain Contract Backlog, as of the last day of each
fiscal quarter ending on the date set forth in the table below, at a minimum
amount equal to or greater than the corresponding level set forth opposite such
period: Period Ending Contract Backlog June 30, 2017 $60,000,000 September 30,
2017 $60,000,000 50 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064064.jpg]
December 31, 2017 $60,000,000 March 31, 2018 $65,000,000 June 30, 2018
$65,000,000 September 30, 2018 $65,000,000 December 31, 2018 $65,000,000 March
31, 2019 and each fiscal $70,000,000 quarter thereafter (d) Capital
Expenditures. Borrower, the Guarantors and their respective Subsidiaries shall
not make or incur, in each consecutive four-fiscal quarter period, Consolidated
Capital Expenditure, after deducting Net Cash Proceeds received from the
Transfer of any used equipment, in excess of $15,000,000 in the aggregate. (e)
Bonding Capacity. Borrower shall maintain, at all times, bonding capacity in an
amount of not less than $1,000,000,000 (it is understood and agreed that
compliance with the foregoing may be evidenced by delivery to Agent and the
Lenders of a letter issued by a Bonding Company, which letter shall be in form
and substance substantially consistent with the Existing Bonding Letter or any
other form acceptable to the Required Lenders). (f) Tealstone Residential -
Consolidated EBITDA. Commencing with the fiscal quarter ending June 30, 2017,
Tealstone Residential shall maintain, as of the last day of any fiscal quarter
for each consecutive four-fiscal quarter period, Consolidated EBITDA in an
amount of not less than $12,000,000. Section 6.18. Collateral Enhancement. The
Loan Parties shall comply with the collateral enhancement and other requirements
and obligations set forth in Schedule 3 hereto, on or before the dates set forth
therein; provided, however, that if the Loan Parties are unable to comply with
such requirements and obligations set forth in Schedule 3 hereto on or prior to
the first anniversary of the Closing Date, the then-applicable interest rate
hereunder shall, automatically and immediately effective as of April 4, 2018,
without any further action by any of the parties hereto, be subject to the
Enhanced Rate Adjustment; provided, further, that the failure to continue to
satisfy the Collateral Enhancement Requirement after the first anniversary of
the Closing Date could further subject the Loan Parties to the Enhanced Rate
Adjustment implemented by the Required Lenders in their sole discretion. ARTICLE
7. NEGATIVE COVENANTS. While any Obligations (other than contingent indemnity
Obligations to the extent no claim giving rise thereto has been asserted) remain
outstanding or commitment to advance credit to Borrower remains outstanding:
Section 7.01. Liens. The Loan Parties shall not (i) in any way create or permit
to exist any Lien with respect to any of their or their Subsidiaries’ (other
than Affiliated Entities and Project Specific JVs) property, except for
Permitted Liens, nor (ii) permit the inclusion in any contract to which it or a
Subsidiary (other than an Affiliated Entity or Project Specific JVs) becomes a
party of any provisions that could restrict or invalidate the existence or
granting of a security interest to Agent, for the benefit of the Agent and the
Lenders, in any of such Loan Party’s or such Subsidiary’s property or revenues,
whether now owned or hereafter acquired (other than (A) restrictions under this
Loan Agreement, (B) restrictions that would be unenforceable or ineffective
pursuant to Section 9-408 of the Code or the Uniform Commercial Code as adopted
in any other applicable jurisdiction, or (C) restrictions in agreements
governing property subject to a Lien that is otherwise permitted pursuant to
clause (v) or clause (vi) of the definition of Permitted Liens). 51 KE
52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064065.jpg]
Section 7.02. Dispositions. No Loan Party shall sell, transfer, assign, pledge,
collaterally assign, exchange, or otherwise dispose of (collectively, a
“Transfer”), or permit any of its Subsidiaries (other than Affiliated Entities
or Project Specific JVs) to Transfer, all or any part of its business or
property, other than Transfers: (i) of inventory in the ordinary course of
business, (ii) of non-exclusive licenses and similar arrangements for the use of
the property of such Loan Party or its Subsidiaries in the ordinary course of
business, (iii) of substantially worn-out, damaged, unneeded or obsolete
equipment in the ordinary course of business, (iv) of equipment consistent with
such Person’s historical practice and in the ordinary course of business to the
extent the Net Cash Proceeds of such Transfer are either used to prepay the
Loans in accordance with Section 2.02(d)(ii)(C) or reinvested in fixed or
capital assets in accordance with Section 2.02(d)(ii)(C), (v) of other property
sold at fair market value not to exceed $1,000,000 in the aggregate during the
term of the Loan Agreement not in the ordinary course of business, or (vi) of
the fee-simple ownership interests in the Excluded Property so long as the Net
Cash Proceeds of such Transfer are used to prepay the Loans in accordance with
Section 2.02(d)(ii)(C); provided, that, such Net Cash Proceeds described in this
clause (vi) shall not be permitted to be reinvested in any assets of the Loan
Parties or their respective Subsidiaries as contemplated by Section
2.02(d)(ii)(C). Section 7.03. Fundamental Changes. No Loan Party nor any of its
respective Subsidiaries (other than Affiliated Entities or Project Specific JVs)
shall enter into any merger, consolidation or amalgamation, or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution), or Transfer
all or substantially all of its property or business, except that (i) any
Subsidiary of the Borrower or a Guarantor (other than Tealstone Residential) may
be merged or consolidated with or into Borrower (provided that if Borrower is
involved, Borrower shall be the continuing or surviving entity) or with or into
any other Loan Party (provided that such Loan Party shall be the continuing or
surviving entity); (ii) any Loan Party (other than Borrower) or Subsidiary of
the Borrower (other than Tealstone Residential) may Transfer any or all of its
assets to Borrower or any Guarantor (upon voluntary liquidation or otherwise)
and any Subsidiary that is not a Loan Party may Transfer all or any of its
assets to any other Subsidiary that is not a Loan Party; (iii) Transfers
permitted by Section 7.02 may be made; and (iv) any Permitted Investment may be
structured as a merger, consolidation or amalgamation. Section 7.04. Restricted
Payments. Without the prior written consent of the Required Lenders, no Loan
Party shall, nor shall any of such Loan Parties’ Subsidiaries (other than
Affiliated Entities) (each of the following, a “Restricted Payment”), (i) pay
any dividends or make any distributions on its Equity Securities; (ii) purchase,
redeem, retire, defease or otherwise acquire for value any of its Equity
Securities; (iii) return any capital to any holder of its Equity Securities as
such; (iv) make any distribution of assets, Equity Securities, obligations or
securities to any holder of its Equity Securities as such; or (v) set apart any
sum for any such purpose; provided, however, that (A) Borrower may declare
dividends payable solely in common stock, (B) any Subsidiary may make Restricted
Payments to the Borrower or any Guarantor that is its respective parent entity;
and any Subsidiary that is not a Loan Party may make Restricted Payments to any
other Subsidiary that is not a Loan Party, and (C) with respect to the
restrictions described in subclause (ii) above, with respect to Borrower,
repurchases pursuant to the terms of employee stock purchase plans, employee
restricted stock agreements or similar arrangements either (i) by the
cancellation of Indebtedness or (ii) in an aggregate amount not to exceed One
Hundred Thousand Dollars ($100,000)). Section 7.05. Indebtedness; Maximum
Recourse Obligations. The Loan Parties and their Subsidiaries (other than
Affiliated Entities and Project Specific JVs) shall not create, incur, assume or
suffer to exist (i) any Indebtedness, other than Permitted Indebtedness nor (ii)
any obligations for or on behalf of any of their respective non-wholly-owned or
non-controlling Subsidiaries (including, for the avoidance of doubt, joint
ventures (other than Project Specific JVs), pursuant to which the holder of such
obligations has recourse against any Loan Parties. Section 7.06. Investments.
The Loan Parties and its Subsidiaries (other than Affiliated Entities and
Project Specific JVs) shall not directly or indirectly acquire or own, or make
any Investment in or to any Person other than Permitted Investments; or suffer
or permit any Subsidiary (other than an Affiliated Entity or a Project Specific
JV) to be a party to, or be bound by, an agreement (other than a Loan Document)
that restricts such Subsidiary from paying dividends or otherwise distributing
property to Borrower or any other Loan Party. Section 7.07. Transactions with
Affiliates. The Loan Parties and their Subsidiaries (other than Affiliated
Entities) shall not directly or indirectly enter into or permit to exist any
transaction with any Affiliate, except for transactions that are in the ordinary
course of such Person’s business, upon fair and reasonable terms that are no
less favorable to such Loan Party, or such Subsidiary, than would be obtained in
an arms’ length transaction with a non- 52 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064066.jpg]
affiliated Person; provided that the foregoing restriction shall not apply to
(i) any transaction between such Loan Party or any of its Subsidiaries (other
than Affiliated Entities) or between any Subsidiaries (other than Affiliated
Entities) that is not otherwise prohibited by this Loan Agreement and (ii)
compensation arrangements and benefit plans for officers and other employees of
the Loan Parties and their respective Subsidiaries (other than Affiliated
Entities) entered into or maintained in the ordinary course of business and
consistent with such Loan Parties’ and such Subsidiaries’ historical practices,
which are, in each case, approved by such Loan Parties’ or such Subsidiaries’
board of directors (or equivalent governing body). Section 7.08. Indebtedness
Payments. The Loan Parties and its Subsidiaries (other than Affiliated Entities
and Project Specific JVs) shall not (i) prepay, redeem, purchase, defease or
otherwise satisfy in any manner prior to the scheduled repayment thereof any
Indebtedness for borrowed money, including any Subordinated Debt or Closing Date
Seller Notes (other than amounts due under this Loan Agreement or permitted to
be prepaid under this Loan Agreement or any lease obligations permitted to be
incurred under this Loan Agreement), (ii) amend, modify or otherwise change the
terms of any Indebtedness (other than the Loans) or Capital Lease Obligations so
as to accelerate the scheduled repayment thereof, (iii) repay any Indebtedness
to officers, directors or shareholders or (iv) make any payment of the Closing
Date Earn-Out unless at the time of, and after giving effect to, such payment,
no Default or Event of Default has occurred and is continuing and the Borrower
is in compliance on a pro forma basis with the then- applicable Financial
Covenants as of the last date of the most recent four-fiscal quarter period for
which Financial Statements have been delivered or were required to be delivered
pursuant to Section 6.01(a) or (b). Section 7.09. Accounts. The Loan Parties
shall not maintain any deposit accounts or securities accounts except accounts
with respect to which, concurrently with the establishment thereof, Agent has
obtained a control agreement with the bank or other financial institution
sufficient to perfect a security interest in such deposit accounts or securities
accounts; provided, however, that this Section 7.09 shall not apply to Excluded
Accounts. Section 7.10. Swap Agreements. The Loan Parties and their respective
Subsidiaries (other than Affiliated Entities and Project Specific JVs) shall not
enter into any Swap Agreement, except (a) Swap Agreements entered into to hedge
or mitigate risks to which the Loan Parties or any of their respective
Subsidiaries (other than Affiliated Entities) has actual exposure (other than
those in respect of Equity Securities), (b) Excluded Swap Obligations and (c)
Swap Agreements entered into to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Loan Parties or any of their respective Subsidiaries (other than
Affiliated Entities), in each case, for bona fide hedging purposes and not for
speculation. Section 7.11. Changes in Fiscal Periods or Accounting Policies. No
Loan Party shall permit (i) the fiscal year of such Loan Party or any of its
Subsidiaries (other than Affiliated Entities and Project Specific JVs) to end on
a day other than December 31 or change the method of determining fiscal quarters
or (ii) a change in the accounting policies or methods of such Loan Party or any
of its Subsidiaries (other than Affiliated Entities and Project Specific JVs),
except in accordance with GAAP. Section 7.12. Lines of Business. No Loan Party
or any of its Subsidiaries (other than Affiliated Entities and Project Specific
JVs) shall enter into any business, either directly or through any Subsidiary
(other than any Affiliated Entity or Project Specific JV), except for (i) those
businesses in which the Loan Parties and their respective Subsidiaries (other
than Affiliated Entities) are engaged on the date of this Loan Agreement (after
giving effect to the Closing Date Acquisition) or that are reasonably related
thereto and (ii) those business acquired pursuant to Permitted Acquisitions to
the extent the conditions and requirements set forth in the definition thereof
are satisfied. Section 7.13. Amendments to Acquisition Documentation and
Subordination Agreement. The Loan Parties and their Subsidiaries (other than
Affiliated Entities and Project Specific JVs) shall not (a) amend, supplement or
otherwise modify (pursuant to a waiver or otherwise) the terms and conditions
set forth in the Acquisition Documentation such that after giving effect thereto
such terms and conditions shall be materially less favorable to the interests of
the Loan Parties or the Agent or the Lenders with respect thereto; (b) fail to
enforce, in a commercially reasonable manner, the Loan Parties’ or their
respective Subsidiaries’ rights (including rights to indemnification) under the
Acquisition Documentation or (iiic) amend, supplement or otherwise modify any
Subordinated Debt except as expressly permitted by the applicable Subordination
Agreement. 53 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064067.jpg]
Section 7.14. Amendments to Organizational Documents. No Loan Party shall amend
or permit any amendments to any Loan Party’s organizational documents without
obtaining the prior written consent of the Required Lenders; provided, however,
that the Borrower shall be permitted to amend its organizational documents in a
manner that is not materially adverse to the interests of the Agent or the
Lenders. Section 7.15. Foreign Assets Control Regulations, Etc. None of the
requesting or borrowing of the Loans or the use of the proceeds of any thereof
will violate, or cause any Person to violate, the Trading With the Enemy Act (50
USC §1 et seq., as amended) (the “Trading With the Enemy Act”), the FCPA or any
foreign counterpart thereof, anti-money laundering laws and regulations, or
Sanctions, including but not limited to any of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation, regulation or executive order relating thereto (including,
but not limited to (a) Executive Order 13224 of September 21, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Anti- Terrorism
Order”) and (b) the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law
107-56)). None of the Borrower or any of its Subsidiaries or, to the knowledge
of a Responsible Officer of the Loan Parties and their Subsidiaries after due
and diligent inquiry, other Affiliates, is or will become Sanctioned Person or a
“blocked person” as described in the Anti-Terrorism Order, the Trading with the
Enemy Act, applicable Sanctions, or the Foreign Assets Control Regulations or
engages or will engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person” or Sanctioned Persons... Section
7.16. ERISA. No Loan Party or ERISA Affiliate shall cause or, to the extent
within the control of the Loan Parties with respect to Affiliated Entities and
Project Specific JVs, permit to exist any ERISA Event. Section 7.17. Hazardous
Materials. Except to the extent it would not reasonably be expected to have a
Material Adverse Effect, no Loan Party shall, and no Loan Party shall permit any
of its Subsidiaries (other than the Affiliated Entities and Project Specific
JVs) to, cause or suffer to exist any release of, or exposure of any Person to,
any Hazardous Material at, to or from any real property owned, leased, subleased
or otherwise operated or occupied by any Loan Party or any Subsidiary of any
Loan Party that would violate any Environmental Law, form the basis for any
liabilities under Environmental Law or otherwise adversely affect the value or
marketability of any real property (whether or not owned by any Loan Party or
any Subsidiary of any Loan Party). Section 7.18. Bonding Arrangements. Tealstone
Residential shall not enter into or become subject to any suretyship or bonding
arrangements. Section 7.19. RHB Inc. Equity. Borrower shall not cause the Equity
Securities of RHB Inc. to become certificated at any time during the term of
this Loan Agreement; provided, however, that in the event RHB Inc. issues any
stock certificates representing the Equity Securities of RHB Inc. owned by
Borrower, Borrower shall pledge and deliver such original stock certificate(s)
to the Agent, together with an undated stock power for each such certificate(s)
executed in blank by a duly authorized officer of Borrower, within two (2)
Business Days of the issuance of such stock certificate. Section 7.20.
Affiliated Entities; Minority Subsidiaries; Project Specific JVs.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, to the maximum extent that a Loan Party or any Subsidiary has the
right or ability under the organizational documents or any similar document of
an Affiliated Entity, Minority Subsidiary or Project Specific JV (that is not
otherwise subject to this Article 7) to restrict such Affiliated Entity,
Minority Subsidiary or Project Specific JV from taking an action (including by
way of the approval, disapproval, affirmative vote or consent, waiver or
rejection of an action contemplated to be taken by such an Affiliated Entity,
Minority Subsidiary or Project Specific JV) which such Affiliated Entity,
Minority Subsidiary or Project Specific JV would otherwise be restricted from
taking under this Article 7 if such Affiliated Entity, Minority Subsidiary or
Project Specific JV were a Loan Party or a Subsidiary hereunder, then such Loan
Party or Subsidiary with such right or ability under the organizational
documents or any similar document of such Affiliated Entity, Minority Subsidiary
or Project Specific JV shall restrict such Affiliated Entity, Minority
Subsidiary or Project Specific JV from taking such action. 54 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064068.jpg]
Section 7.21. Closing Date Seller Notes. Within five (5) days of the Required
Lenders’ request following the acceleration by the Creditors (as defined in the
Closing Date Subordination Agreement) of the Closing Date Seller Notes in
accordance with the terms of the Closing Date Seller Notes (as in effect on the
date hereof), the Borrower shall convert the obligations under the Closing Date
Seller Notes into Equity Securities of the Borrower in accordance with the terms
of the Closing Date Seller Notes (as in effect on the date hereof). ARTICLE 8.
PRESERVATION OF COLLATERAL BY AGENT. Should Borrower fail or refuse to make any
payment, perform or observe any other covenant, condition or obligation, or take
any other action which Borrower is obligated under any Loan Document to make,
perform, observe, take or do at the time or in the manner provided in any Loan
Document, then the Agent, at the sole and absolute discretion of the Lenders,
without notice to or demand upon Borrower and without releasing Borrower from
any obligation, covenant or condition in any Loan Document, may make, perform,
observe, take or do the same in such manner and to such extent as Agent or
Lenders may deem necessary to protect its security interest in or the value of
the Collateral. In furtherance of the foregoing rights, Borrower does hereby
irrevocably appoint Agent (which appointment is coupled with an interest), the
true and lawful attorney-in-fact of Borrower with full power of substitution,
for it and in its name (i) to perform (but Agent shall not be obligated to and
shall incur no liability to Borrower or any third party for failure to perform)
any act which Borrower is obligated by this Loan Agreement to perform, (ii) to
ask, demand, collect, receive, receipt for, and sue for any and all rents,
issues, profits, avails, distributions, income, payment draws and other sums in
which a security interest is granted under Section 3.01 with full power to
settle, adjust or compromise any claim thereunder as fully as if Agent were
Borrower itself, (iii) to receive payment of and to endorse the name of Borrower
to any items of Collateral (including checks, drafts and other orders for the
payment of money) that come into Agent’s possession or under Agent’s control,
(iv) to make all demands, consents and waivers, or take any other action with
respect to, the Collateral, (v) in Agent ‘s discretion, to file any claim or
take any other action or institute proceedings, either in its own name or in the
name of Borrower or otherwise, which Agent may reasonably deem necessary or
appropriate to protect and preserve the right, title and interest of Agent in
and to the Collateral, and (vi) to otherwise act with respect thereto as though
Agent were the outright owner of the Collateral; provided, however, that the
power of attorney herein granted shall be exercisable only upon the occurrence
and during the continuation of an Event of Default. Borrower agrees to reimburse
Agent and Lenders upon demand for all reasonable costs and expenses, including
attorneys’ fees and expenses, which Agent or Lenders may incur while Agent is
acting as Borrower’s attorney in fact or otherwise under this Article 8, all of
which costs and expenses are included within the Obligations. ARTICLE 9. EVENTS
OF DEFAULT. Section 9.01. Events of Default. The occurrence of any of the
following shall constitute an “Event of Default” under the Transaction
Documents: (a) Failure to Pay. Borrower or any other Loan Party shall fail to
pay (i) any principal on any of the Obligations owing hereunder or under any
other Transaction Document when due, whether upon demand or otherwise, and (ii)
the interest or other payment or premium on any of the Obligations (including,
without limitation, any Prepayment Premium) or any fee, expense or other amount
owing under the terms of this Loan Agreement or any other Transaction Document
on the date due and in the case of this clause (ii), such payment shall not have
been made within five (5) Business Days of the due date; or (b) Breaches of
Other Covenants. Any Loan Party or any of its Subsidiaries shall fail to perform
or observe (i) any of the covenants or agreements contained in Sections 6.01,
6.02(c), 6.02(h), 6.03, 6.04 (other than with respect to the second to the last
sentence of 6.04 relating to delivery of renewal certificates), 6.05, 6.10,
6.11, 6.12, 6.16 or 6.17 or Article 7 hereof or (ii) any other covenant, or
agreement contained in any Transaction Document (other than the other Events of
Default specified in this Article 9) and such failure remains unremedied for ten
(10) days from the earlier of (i) the delivery of written notice thereof by the
Agent or the Required Lenders to the Borrower or (ii) the date on which such
failure shall first become actually known to any Responsible Officer of a Loan
Party or any of its Subsidiaries; or 55 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064069.jpg]
(c) Representations and Warranties. Any representation, warranty, certificate,
or other statement (financial or otherwise) made or furnished by or on behalf of
any Loan Parties or any of its Subsidiaries (including by any Responsible
Officer) to Agent in writing in connection with this Loan Agreement or any of
the other Transaction Documents, or as an inducement to Agent or Lenders to
enter into the Transaction Documents, shall be false or misleading in any
material respect when made or furnished; or (d) Other Payment Obligations. Any
Loan Party or any of its Subsidiaries shall (i) fail to make any payment when
due under the terms of any Material Indebtedness to be paid by such Person
(excluding this Loan Agreement and the other Transaction Documents but including
any other Indebtedness of any Loan Party to Agent or any Lender) and such
failure shall continue beyond any period of grace provided with respect thereto,
or (ii) shall default in the observance or performance of any other agreement,
term or condition contained in any such Material Indebtedness, and the effect of
such failure or default under (i) or (ii) above is to cause, or permit the
holder or holders thereof to cause, any Material Indebtedness to become due
prior to its stated date of maturity; or (e) Voluntary Bankruptcy or Insolvency
Proceedings. Any Loan Party or any of its Subsidiaries shall (i) apply for or
consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, (ii) be unable, or admit
in writing its inability, to pay its debts generally as they mature, (iii) make
a general assignment for the benefit of its or any of its creditors, (iv) be
dissolved or liquidated in full or in part, (v) commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consent to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vi) take any
action for the purpose of affecting any of the foregoing; or (f) Involuntary
Bankruptcy or Insolvency Proceedings. Proceedings for the appointment of a
receiver, trustee, liquidator or custodian of any Loan Party or any of its
Subsidiaries or of all or a substantial part of the property thereof, or an
involuntary case or other proceeding seeking liquidation, reorganization or
other relief with respect to any Loan Party or any of its Subsidiaries or the
debts thereof under any bankruptcy, insolvency or other similar law now or
hereafter in effect shall be commenced and an order for relief entered or such
proceeding shall not be dismissed, stayed or discharged within forty-five (45)
days of commencement; or (g) Judgments. A final judgment or order for the
payment of money in excess of One Million Dollars ($1,000,000) (that is not
covered by insurance) shall be rendered against any Loan Party or any of its
Subsidiaries and the same shall remain undischarged for a period of thirty (30)
days during which execution shall not be effectively stayed, or any judgment,
writ, assessment, warrant of attachment, or execution or similar process shall
be issued or levied against a substantial part of the property of any Loan Party
or any of its Subsidiaries and such judgment, writ, or similar process shall not
be released, stayed, vacated or otherwise dismissed within thirty (30) days
after issue or levy; or (h) Transaction Documents. Any Transaction Document or
any material term thereof shall cease to be, or be asserted by any Loan Party or
any of its Subsidiaries not to be, a legal, valid and binding obligation of such
Loan Party enforceable in accordance with its terms or if, after a Lender has
properly filed financing statements and obtained control agreements, the Liens
of Agent in the Collateral shall cease to be or shall not be valid, perfected
Liens subject only to Permitted Liens and the terms of any subordination or
intercreditor agreements entered into by Lenders or any Loan Party shall assert
that such Liens are not valid, perfected Liens; or (i) Registration Statement. A
breach of Section 2(a) of the Registration Rights Agreement shall have occurred;
or 56 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064070.jpg]
(j) ERISA Event. An ERISA Event shall occur that results in, or is reasonably
expected to result in, liability, individually or in the aggregate with other
ERISA Events, to a Loan Party or ERISA Affiliate in an amount in excess of One
Million Dollars ($1,000,000); or (k) Bonding Arrangements. Any bond issued by
any surety or bonding company, including, without limitation, Travelers Casualty
and Surety Company of America, on behalf of any Loan Party or any of its
Subsidiaries is called or declared to be in default and such surety or bonding
company is required to perform or pay all or any portion of the obligations
under the underlying contract or project for which such bond was posted; or (l)
Keyman. At any time the aggregate principal amount of outstanding Term Loans
exceed $40,000,000: (i) Paul J. Varello shall cease to be engaged in the role
(or a similar role) in which he is engaged as of the Closing Date at any Loan
Party or any of its Subsidiaries at any time on or before March 9, 2018;
provided that, to the extent Paul J. Varello continues to be a member of the
board of directors of the Borrower, such an event shall not constitute an Event
of Default hereunder; (ii) any Specified Keyman shall cease to be engaged in the
role (or a similar role) in which he is engaged as of the Closing Date at any
Loan Party or any of its Subsidiaries at any time on or before the third
anniversary of the Closing Date; provided that, to the extent the Borrower
delivers a written notice to Agent and the Lenders within 30 days of any such
event outlining a plan and timeline to replace such Specified Keyman that is
satisfactory to the Lenders in their sole discretion, such an event shall not
constitute an Event of Default hereunder; provided further, that any replacement
of any such Specified Keyman shall be acceptable to the Lenders in their sole
discretion; or (m) Subordinated Debt. Any document, instrument, or agreement
evidencing any Subordinated Debt shall for any reason be revoked or invalidated
or otherwise cease to be in full force and effect, any Person shall be in breach
thereof or contest in any manner the validity or enforceability thereof or deny
that it has any further liability or obligation thereunder, or the Obligations
shall for any reason be subordinated or shall not have the priority contemplated
by this Loan Agreement or the Subordination Agreement; or (n) Change of Control.
A Change of Control occurs. ARTICLE 10. AGENT Section 10.01. Rights of Agent
upon Default. Upon the occurrence and during the existence of any Event of
Default (other than an Event of Default referred to in Sections 9.01(e) and
9.01(f)) and at any time thereafter during the continuance of such Event of
Default, Agent (at the direction of Required Lenders) shall, without demand or
notice to any Loan Party, declare all outstanding Obligations, including,
without limitation, the noncancelable obligation to make each payment scheduled
to be made under Section 2.02 (including, without limitation, any Prepayment
Premium), payable by Borrower or any other Loan Party hereunder to be
immediately due and payable without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein or in the Notes to the contrary notwithstanding. Upon the occurrence or
existence of any Event of Default described in Sections 9.01(e) and 9.01(f),
immediately and without demand or notice, all outstanding Obligations,
including, without limitation, the noncancelable obligation to make each payment
scheduled to be made under Section 2.02 (including, without limitation, any
Prepayment Premium), payable by Borrower hereunder shall automatically become
immediately due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein or in the Notes to the contrary notwithstanding. 57 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064071.jpg]
Section 10.02. Rights Regarding Collateral. Borrower agrees that when any Event
of Default has occurred and is continuing, Lenders, or Agent on behalf of
Lenders, shall have the rights, options, duties and remedies of a secured party
as permitted by law and, in addition to and without limiting the foregoing,
Lenders or Agent may, at the election of Lenders, exercise any one or more or
all, and in any order, of the remedies herein set forth, including the
following: (i) Agent or Lenders, personally or by agents or attorneys, shall
have the right (subject to compliance with any applicable mandatory legal
requirements) to require Borrower to assemble the Collateral and make it
available to Agent at a place to be designated by Agent in New York or to take
immediate possession of the Collateral, or any portion thereof, and for that
purpose may pursue the same wherever it may be found, and may enter any premises
of Borrower, with or without notice, demand, process of law or legal procedure,
to the extent permitted by applicable law, and search for, take possession of,
remove, keep and store the same, or use and operate or lease the same until
sold; (ii) Agent or Lenders may, if at the time such action may be lawful and
always subject to compliance with any mandatory legal requirements, either with
or without taking possession and either before or after taking possession,
without instituting any legal proceedings whatsoever, having first given notice
of such sale by registered or certified mail to Borrower once at least ten (10)
days prior to the date of such sale, and having first given any other notice
which may be required by law, sell and dispose of the Collateral, or any part
thereof, at a private sale or at public auction, to the highest bidder, in one
lot as an entirety or in separate lots, and either for cash or on credit and on
such terms as Lenders may determine, and at any place (whether or not it be the
location of the Collateral or any part thereof) designated in the notice
referred to above. Agent and its agents and any purchasers at or after
foreclosure are hereby granted a non-exclusive, irrevocable, perpetual, fully
paid, royalty-free license or other right, solely pursuant to the provisions of
this Section 10.02, to use, without charge, each Loan Party’s Intellectual
Property that remains embedded or contained in the Collateral, including without
limitation, labels, Patents, Copyrights, Trademarks, or any property of a
similar nature, now or at any time hereafter owned or acquired by any Loan Party
or in which such Loan Party now or at any time hereafter has any rights;
provided, however, such license shall only be exercisable in connection with the
disposition of Collateral upon Agent’s or Lenders’ exercise of their remedies
hereunder. To the extent permitted by applicable law, any such sale or sales may
be adjourned from time to time by announcement at the time and place appointed
for such sale or sales, or for any such adjourned sale or sales, without further
published notice, and Borrower, Agent, Lenders, or the holder or holders of a
Note, or of any interest therein, may bid and become the purchaser at any such
sale; and (iii) Agent or Lenders may proceed to protect and enforce this Loan
Agreement and the other Loan Documents by suit or suits or proceedings in
equity, at law or in bankruptcy, and whether for the specific performance of any
covenant or agreement herein contained or in execution or aid of any power
herein granted; or for foreclosure hereunder, or for the appointment of a
receiver or receivers for any real property security or any part thereof, or for
the recovery of judgment for the Obligations or for the enforcement of any other
proper, legal or equitable remedy available under applicable law. With respect
to any of Borrower’s owned premises, Borrower hereby grants Agent a license to
enter into possession of such premises and to occupy the same, without charge,
for up to one hundred twenty (120) days in order to exercise any of Agent’s or
Lenders’ rights or remedies provided herein, at law, in equity, or otherwise.
Section 10.03. Agent’s Liability for Collateral. So long as Agent complies with
its obligations, if any, under the Code, neither Agent nor Lenders shall in any
way or manner be liable or responsible for: (i) the safekeeping of the
Collateral; (ii) any loss or damage thereto occurring or arising in any manner
or fashion from any cause other than Agent’s or such Lender’s gross negligence
or willful misconduct; (iii) any diminution in the value thereof; or (iv) any
act or default of any carrier, warehouseman, bailee, forwarding agency, or other
Person whomsoever. All risk of loss, damage or destruction of the Collateral
shall be borne by Loan Parties. Section 10.04. Application of Collateral
Proceeds. The proceeds of the Collateral, or any part thereof, resulting from
Agent’s or Lenders’ exercise of remedies hereunder (as well as any other amounts
of any kind held by Agent at the time of, or received by Agent after, the
occurrence and during the continuance of, an Event of Default hereunder) shall
be paid to and applied as follows: (i) First, to the payment of reasonable costs
and expenses, including all amounts expended to preserve the value of the
Collateral, of foreclosure or suit, if any, and of such sale and the exercise of
any other rights or remedies, and of all proper fees, expenses, indemnities,
liability and advances, including reasonable legal expenses and attorneys’ fees,
incurred or made hereunder by, or owing to, Agent or Lenders; (ii) Second, to
the payment to Lenders pro rata in accordance with the Loan Percentages of the
amounts then owing or unpaid on the Notes, including each payment scheduled to
be made under Sections 2.02(c), 2.02(d) and 2.02(e); (iii) Third, to the payment
of other amounts then payable to Agent or Lenders under any of the Transaction
Documents; and (iv) Fourth, to the payment of the surplus, if any, to the
applicable Loan Party, its successors and assigns, or to whomsoever may be
lawfully entitled to receive the same. In the event that, notwithstanding the
foregoing, proceeds 58 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064072.jpg]
of the Collateral, shall be received by a Lender in excess of its ratable share,
then the portion of such payment or distribution in excess of such Lender’s
ratable share shall be received by such Lender in trust for and shall be
promptly paid over to the other Lenders ratably for application to the payments
of amounts due to the other Lenders. For the avoidance of doubt, notwithstanding
any other provision of any Loan Document, no amount received directly or
indirectly from any Loan Party that is not a Qualified ECP Guarantor shall be
applied directly or indirectly by the Agent or otherwise to the payment of any
Excluded Swap Obligations and Obligations arising under secured cash management
agreements and secured Swap Obligations shall be excluded from the application
described above in clauses (i) - (iv) if the Agent has not received written
notice thereof, together with such supporting documentation from the applicable
bank product provider of such cash management agreements or Swap Obligations, as
the case may be, as may be reasonably necessary to determine the amount of the
Obligations owed thereunder. Section 10.05. Reinstatement of Rights. If Agent or
any Lender shall have proceeded to enforce any right under this Loan Agreement
or any other Transaction Document by foreclosure, sale, entry or otherwise, and
such proceedings shall have been discontinued or abandoned for any reason or
shall have been determined adversely, then and in every such case (unless
otherwise ordered by a court of competent jurisdiction), Agent and each Lender
shall be restored to its former position and its rights hereunder with respect
to the property subject to the security interest created under this Loan
Agreement shall be reinstated. Section 10.06. Agency for Perfection. Each Lender
hereby appoints Agent and each other Lender as agent and bailee for the purpose
of perfecting the security interests in and Liens upon the Collateral which, in
accordance with the Code, can be perfected only by possession or control (or
where the security interest of a secured party with possession or control has
priority over the security interest of another secured party), and Agent and
each Lender hereby acknowledges that it holds possession or control of any such
Collateral for the benefit of the Agent as secured party. Should any Lender
obtain possession or control of any such Collateral, such Lender shall notify
the Agent thereof, and, promptly upon the Agent’s request therefor shall deliver
possession or control of such Collateral to the Agent or in accordance with the
Agent’s instructions. Borrower by its execution and delivery of this Loan
Agreement hereby consents to the foregoing. Section 10.07. Appointment Powers
and Immunities. Each Lender irrevocably designates, appoints and authorizes
Wilmington Trust, National Association to act as Agent hereunder and under the
other Loan Documents with such powers as are specifically delegated to Agent by
the terms of this Loan Agreement and of the other Loan Documents, together with
such other powers as are reasonably incidental thereto. Agent (a) shall have no
duties or responsibilities except those expressly set forth in this Loan
Agreement and in the other Loan Documents, and shall not by reason of this Loan
Agreement or any other Loan Document be a trustee or fiduciary for any Lender;
provided, however, that Agent hereby appoints, authorizes and directs each
Lender to act as collateral sub-agent for Agent and the Lenders for purposes of
the perfection of all Liens with respect to the Collateral, including any
Deposit Account maintained by a Loan Party with, and cash and cash equivalents
held by, such Lender, and may further authorize and direct the Lenders to take
further actions as collateral sub-agents for purposes of enforcing such Liens or
otherwise to transfer the Collateral subject thereto to Agent, and each Lender
hereby agrees to take such further actions to the extent, and only to the
extent, so authorized and directed; (b) shall not be responsible to Lenders for,
or have any duty to inquire into, any recitals, statements, representations or
warranties contained in this Loan Agreement or in any of the other Loan
Documents, or in any certificate or other document referred to or provided for
in, or received by any of them under, this Loan Agreement or any other Loan
Document, or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Loan Agreement or any other Loan Document or any other
document referred to or provided for herein or therein or for any failure by the
Borrower or any Guarantor or any other Person to perform any of its obligations,
covenants, agreements or other terms or conditions set forth hereunder or
thereunder; (c) shall not be responsible for any action taken or omitted to be
taken by it hereunder or under any other Loan Document or under any other
document or instrument referred to or provided for herein or therein or in
connection herewith or therewith, except for its own gross negligence or willful
misconduct (each as determined in a final, non- appealable judgment by a court
of competent jurisdiction); and (d) shall not be responsible or have any duty to
ascertain or inquire into the satisfaction of any condition set forth in Section
4.01 hereof or elsewhere herein or in any other Loan Document. The Agent shall
not be required to risk or expend its own funds in performing its obligations
hereunder or under any other Loan Document. For the avoidance of doubt and
notwithstanding anything in this Loan Agreement to the contrary, the Agent shall
not have any responsibility or obligation to file any financing statements or
continuation statements related hereto. No provision of this Loan Agreement or
any other Loan Document shall be deemed to impose any duty on the Agent to take
any action if such action would expose it to personal liability, is 59 KE
52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064073.jpg]
contrary to the terms hereof or is contrary to applicable law. The Agent shall
not be responsible or liable for delays or failures in performance resulting
from acts beyond its control. Such acts shall include acts of God, strikes,
lockouts, riots, acts of war, epidemics, governmental regulations superimposed
after the fact, fire, communication line failures, computer viruses, power
failures, earthquakes or other disasters. The Agent shall not have any liability
for losses arising from (i) any cause beyond its control, (ii) any delay, error,
omission or default of any mail, telegraph, cable or wireless agency or operator
or (iii) the acts or edicts of any government or governmental agency or other
group or entity exercising governmental powers. Agent may employ agents and
attorneys in fact and shall not be responsible for any act, omission, negligence
or misconduct of any such agents or attorneys in fact selected by it in good
faith. Agent may deem and treat the payee of any Note as the holder thereof for
all purposes hereof unless and until the assignment thereof pursuant to an
agreement (if and to the extent permitted herein) in form and substance
reasonably satisfactory to Agent shall have been delivered to and acknowledged
by Agent. The provisions of this Article 10 are solely for the benefit of the
Agent and its successors and assigns and no Loan Party nor any other Person
shall have any rights as a third party beneficiary of any of the provisions
hereof. Section 10.08. Reliance by Agent. Agent shall be entitled to rely upon
any certification, notice, document or other communication (including any
thereof by telephone, telecopy, telex, telegram or cable) believed by it to be
genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon the advice and statements of legal counsel,
independent accountants and other experts selected by Agent. Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants, and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. As to any matters not expressly provided for by
this Loan Agreement or any other Loan Document, Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder or thereunder
in accordance with instructions given by the Required Lenders or all of Lenders
as is required in such circumstance, and such instructions of such Agents and
any action taken or failure to act pursuant thereto, shall be binding on all
Lenders. Notwithstanding anything else to the contrary herein, whenever
reference is made in this Loan Agreement or any other Loan Document, to any
discretionary action by, consent, designation, specification, requirement or
approval of, notice, request or other communication from, or other direction
given or action to be undertaken or to be (or not to be) suffered or omitted by
the Agent or to any election, decision, opinion, acceptance, use of judgment,
expression of satisfaction or other exercise of discretion, rights or remedies
to be made (or not to be made) by the Agent, it is understood that in all cases
the Agent shall be fully justified in failing or refusing to take any such
action if it shall not have received written instruction, advice or concurrence
from the Required Lenders (or such other number or percentage of the Lenders as
shall be expressly provided for herein or in any other Loan Document) in respect
of such action. The Agent shall have no liability for any failure or delay in
taking any actions contemplated above as a result of a failure or delay on the
part of the Required Lenders to provide such instruction, advice or concurrence.
Section 10.09. Events of Default. (a) Agent shall not be deemed to have
knowledge or notice of, or be required to act upon (including the sending of any
notice related thereto), the occurrence of a Default or an Event of Default or
other failure of a condition precedent to the Loans hereunder, unless and until
Agent has received written notice from a Lender, or the Borrower specifying such
Event of Default or any unfulfilled condition precedent, and stating that such
notice is a “Notice of Default or Failure of Condition”. In the event that Agent
receives such a Notice of Default or Failure of Condition, Agent shall give
prompt notice thereof to the Lenders. Agent shall (subject to Section 10.12)
take such action with respect to any such Event of Default or failure of
condition precedent as shall be directed by the Required Lenders to the extent
provided for herein; provided, that, unless and until Agent shall have received
such directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to or by reason of such Event of
Default or failure of condition precedent, as it shall deem advisable in the
best interest of Lenders. (b) Except with the prior written consent of Agent, no
Lender (other than Oaktree or any of its Affiliates) may assert or exercise any
enforcement right or remedy in respect of the Loans or other Obligations, as
against any Loan Party or any of the Collateral or other property of any Loan
Party. Section 10.10. Indemnification. Lenders agree to indemnify Agent (to the
extent not reimbursed by the Borrower hereunder and without limiting any
obligations of the Borrower hereunder), and its officers, directors, agents,
employees, advisors and counsel and their respective Affiliates (each such
Person being an “Agent Indemnitee”) ratably, in accordance with their Loan
Percentages, for any and all losses, claims, damages, liabilities, costs and 60
KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064074.jpg]
expenses (including attorneys’ fees and expenses) of any kind and nature
whatsoever that may be imposed on, incurred by or asserted against any Agent
Indemnitee (including by any Lender) arising out of, or by reason of any
investigation in, or in any way relating to or arising out of this Loan
Agreement or any other Transaction Document or any other documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby (including the costs and expenses that Agent is obligated to pay
hereunder) or the enforcement of any of the terms hereof or thereof or of any
such other documents; provided, that, no Lender shall be liable for any of the
foregoing to the extent it arises from the gross negligence or willful
misconduct of the party to be indemnified as determined by a final
non-appealable judgment of a court of competent jurisdiction. All amounts due
under this Section 10.10 shall be payable on demand. The foregoing indemnity
shall survive the resignation or replacement of Agent or any assignment of
rights by, or the replacement of, a Lender, or the repayment, satisfaction or
discharge of the Obligations and the termination of this Loan Agreement. Section
10.11. Non-Reliance on Agent and Other Lenders. Each Lender agrees that it has,
independently and without reliance on Agent or other Lender, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis of the Loan Parties and has made its own decision to enter into this
Loan Agreement and that it will, independently and without reliance upon Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Loan Agreement or any of the other Loan
Documents. Agent shall not be required to keep itself informed as to the
performance or observance by any Loan Party of any term or provision of this
Loan Agreement or any of the other Loan Documents or any other document referred
to or provided for herein or therein or to inspect the properties or Books of
any Loan Party. Agent will use commercially reasonable efforts to provide
Lenders with any information received by Agent from any Loan Party, which is
required to be provided to Lenders hereunder or under the other Loan Documents
and with a copy of any Notice of Default or Failure of Condition received by
Agent from the Borrower or any Lender; provided, that, Agent shall not be liable
to any Lender for any failure to do so, except to the extent that such failure
is attributable to Agent’s own gross negligence or willful misconduct. Except
for notices, reports and other documents expressly required to be furnished to
Lenders by Agent pursuant to the terms of this Loan Agreement or the other Loan
Documents or requested by Lenders hereunder or thereunder, Agent shall not have
any duty or responsibility to provide any Lender with any other credit or other
information concerning the affairs, financial condition or business of any Loan
Party that may come into the possession of Agent. Section 10.12. Failure to Act.
Except for any action expressly required of Agent hereunder and under the other
Loan Documents, Agent shall in all cases be fully justified in failing or
refusing to act hereunder and thereunder; provided that the foregoing shall not
prevent Agent from requiring further assurances from the Lenders, satisfactory
to Agent in its sole discretion, of their indemnification obligations under
Section 10.10 hereof against any and all liability and expenses that may be
incurred by it by reason of taking or continuing to take any such action.
Section 10.13. Successor Agent. Agent may resign as Agent upon thirty (30) days’
(or such lesser time period as agreed to by the Required Lenders and Agent)
notice to Lenders and the Borrower or may be replaced as the Agent by the
Lenders at the direction of the Required Lenders upon five (5) days’ (or such
lesser time period as agreed to by the Required Lenders and Agent) prior written
notice to the Agent, the other Lenders and the Borrower. If Agent resigns or is
replaced under this Loan Agreement, the Required Lenders shall appoint a
successor agent for Lenders whereupon such successor agent shall succeed to the
rights, powers and duties of the retiring or replaced Agent, and the term
“Agent” as used herein and in the other Loan Documents shall mean such successor
agent, and the retiring or replaced Agent’s appointment, powers and duties as
Agent shall be terminated, without any further act or deed on the part of such
former Agent or any of the parties to this Loan Agreement. If no successor agent
is appointed prior to the effective date of the resignation of Agent, Agent may
appoint, after consulting with Lenders, a successor agent from among Lenders.
Upon the acceptance by the Lender so selected of its appointment as successor
agent hereunder, such successor agent shall succeed to all of the rights, powers
and duties of the retiring Agent and the term “Agent” as used herein and in the
other Loan Documents shall mean such successor agent, and the retiring Agent’s
appointment, powers and duties as Agent shall be terminated. After any retiring
Agent’s resignation hereunder as Agent and Agent’s resignation hereunder as
Agent, the provisions of this Article 10 shall inure to its benefit as to any
actions taken or omitted by it while it was Agent under this Loan Agreement. If
no successor agent has accepted appointment as Agent by the date which is thirty
(30) days after the date of a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nonetheless thereupon become effective and
Lenders shall perform all of the duties of Agent hereunder until such time, if
any, as the Required Lenders appoint a successor agent as provided for above. 61
KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064075.jpg]
Section 10.14. Other Agent Designation. Oaktree may at any time and from time to
time determine that a Lender may, in addition, be a “Co-Agent”, “Syndication
Agent”, “Documentation Agent”, “Agent”, “Control Agent” or similar designation
hereunder and enter into an agreement with such Lender to have it so identified
for purposes of this Loan Agreement. Any such designation shall be effective
upon written notice by Agent or Oaktree to the Borrower of any such designation.
Any Lender that is so designated as a Co-Agent, Syndication Agent, Documentation
Agent, Control Agent or such similar designation by Oaktree shall have no right,
power, obligation, liability, responsibility or duty under this Loan Agreement
or any of the other Loan Documents other than those applicable to all Lenders as
such. Without limiting the foregoing, the Lenders so identified shall not have
or be deemed to have any fiduciary relationship with any Lender and no Lender
shall be deemed to have relied, nor shall any Lender rely, on a Lender so
identified as a Co-Agent, Syndication Agent, Documentation Agent, Control Agent
or such similar designation in deciding to enter into this Loan Agreement or in
taking or not taking action hereunder. Section 10.15. Release of Collateral.
Each Lender hereby consents to the release and hereby directs Agent to release
(or in the case of clause (b)(ii) below, release or subordinate) the following:
(a) any Guarantor if all of the Equity Securities of such Subsidiary owned by
any Loan Party is sold or transferred in a transaction permitted under the Loan
Documents (including pursuant to a valid waiver or consent), to the extent that,
after giving effect to such transaction, such Subsidiary would not be required
to guaranty any Obligations pursuant to any Loan Document; (b) any Lien held by
Agent for the benefit of the Agent and the Lenders against (i) any Collateral
that is sold or otherwise disposed of by a Loan Party in a transaction permitted
by the Loan Documents (including pursuant to a valid waiver or consent), (ii)
any Collateral subject to a Lien that is expressly permitted under clause (v) or
(vi) of the definition of the term "Permitted Lien" and (iii) all of the
Collateral and all Loan Parties, upon (A) payment in full in cash of all of the
Obligations that Agent has theretofore been notified in writing by the holder of
such Obligation are then due and payable and (B) receipt by Agent and Lenders of
liability releases from the Loan Parties in form and substance acceptable to
Agent (acting at the direction of the Required Lenders); and (c) any Lien held
by Agent for the benefit of the Agent and the Lenders against any Collateral
that is Transferred pursuant to Section 7.02(iii) hereof, in an aggregate amount
not to exceed One Million Dollars ($1,000,000) in any fiscal quarter commencing
with the fiscal quarter ending March 31, 2018. Upon request by the Agent at any
time, the Required Lenders will confirm the Agent's authority to release its
interest in any particular item of Collateral pursuant to this Section 10.15.
Section 10.16. Setoff and Sharing of Payments. In addition to any rights now or
hereafter granted under any applicable Requirements of Law and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Event of Default, each Lender is hereby authorized at any time without
notice to any Loan Party or any other Person, any such notice being hereby
expressly waived, to setoff and to appropriate and to apply any and all balances
held by it at any of its offices for the account of the Loan Parties (regardless
of whether such balances are then due to the Loan Parties) and any other
properties or assets at any time held or owing by that Lender or that holder to
or for the credit or for the account of any Loan Party against and on account of
any of the Obligations that are not paid when due. Any Lender exercising a right
of setoff or otherwise receiving any payment on account of the Obligations in
excess of its pro rata share thereof shall purchase for cash (and the other
Lenders or holders shall sell) such participations in each such other Lender's
or holder's pro rata share of the Obligations as would be necessary to cause
such Lender to share the amount so offset or otherwise received with each other
Lender or holder in accordance with their respective pro rata shares of the
Obligations. Each Loan Party agrees, to the fullest extent permitted by law,
that (a) any Lender may exercise its right to offset with respect to amounts in
excess of its pro rata share of the Obligations and may purchase participations
in accordance with the preceding sentence and (b) any Lender so purchasing a
participation in the Term Loan made or other Obligations held by other Lenders
or holders may exercise all rights of offset, bankers' lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender or
holder were a direct holder of the Term Loan and the other Obligations in the
amount of such participation. Notwithstanding the foregoing, if all or any
portion of the offset amount or payment otherwise received is thereafter 62 KE
52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064076.jpg]
recovered from the Lender that has exercised the right of offset, the purchase
of participations by that Lender shall be rescinded and the purchase price
restored without interest. Section 10.17. Proof of Claims. Lenders hereby agree
that after the occurrence of an Event of Default pursuant to Section 9.01(e) or
(f) in case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition, or other
judicial proceeding relative to Lenders, Agent (irrespective of whether the
principal amount of the Loans shall be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Agent shall have made any
demand on Lenders) shall be entitled and empowered, by intervention in such
proceeding or otherwise: (a) to file and prove a claim for the whole amount of
principal and interest owing and unpaid in respect of the Loans and any other
Obligations that are owing and unpaid and to file such other papers or documents
as may be necessary or advisable in order to have the claims of Lenders and
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of Lenders, Agent, and their agents and counsel and
all other amounts due Lenders and Agent) allowed in such judicial proceeding;
(b) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same; and (c) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to Agent and, in the event that Agent shall consent to the making of
such payments directly to Lenders, to pay to Agent any amount due for the
compensation, expenses, disbursements and advances of the Agent and their agents
and counsel, and any other amounts due to Agent. Nothing herein contained shall
be deemed to authorize Agent to authorize or consent to or accept or adopt on
behalf of any Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize Agent to vote in respect of the claim of any Lender in any such
proceeding. Further, nothing contained in this Section 10.17 shall affect or
preclude the ability of any Lender to (i) file and prove such a claim in the
event that Agent has not acted within ten (10) days prior to any applicable bar
date and (ii) require an amendment of the proof of claim to accurately reflect
such Lender's outstanding Obligations. ARTICLE 11. MISCELLANEOUS. Section 11.01.
Modifications, Amendments or Waivers. (a) No amendment or waiver of any
provision of any Loan Document, and no consent with respect to any departure by
any Loan Party therefrom, shall be effective unless the same shall be in writing
and signed by Agent, the Required Lenders (or by Agent with the consent of
Required Lenders) and Borrower; provided that no such amendment, waiver or
consent shall, unless in writing and signed by all Lenders directly affected
thereby (or by Agent with the consent of all Lenders directly affected thereby),
in addition to Agent, Required Lenders (or by Agent with the consent of Required
Lenders) and Borrower, do any of the following: (i) increase or decrease the
amount of, or extend the term of, any Loan commitment (which shall be deemed to
affect all Lenders), (ii) reduce the principal of or rate of interest on (other
than waiving the imposition of the Default Rate) any Term Loan or reduce the
amount of any fees payable under any Loan Document, (iii) postpone the date
fixed for or reduce or waive any scheduled installment of principal or any
payment of interest or fees due to any Lender under the Loan Documents, (iv)
release or subordinate the Lien on all or substantially all of the Collateral,
or consent to a transfer of all or substantially all of the Collateral (which
shall be deemed to affect all Lenders), (v) release a Loan Party from, or
consent to a Loan Party's assignment or delegation of, such Loan Party's
obligations under the Loan Documents (which shall be deemed to affect all
Lenders), except as otherwise may be provided in any Loan Document, (vi) amend,
modify, terminate or waive Section 10.16 or any other provision providing for
the pro rata sharing of payments or Section 11.01(a), or (vii) amend or modify
the definition of “Required Lenders” or any provision providing for the consent
or other action by all Lenders. 63 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064077.jpg]
(b) Notwithstanding any provision in this Section 11.01 to the contrary, (i) no
amendment, modification, termination or waiver affecting or modifying the rights
or obligations of Agent under any Loan Document shall be effective unless signed
by Borrower, Agent and the Required Lenders, (ii) Agent may amend Schedule 2 to
reflect assignments permitted hereunder, and (iii) Agent (acting at the
direction of the Required Lenders) and Borrower may amend or modify any Loan
Document to (A) grant a new Lien, extend an existing Lien over additional
property or assets or join additional Persons as Loan Parties, in each case for
the benefit of the Agent and the Lenders and (B) correct any obvious mistake,
error or omission. Section 11.02. No Implied Waivers; Cumulative Remedies;
Writing Required. No delay or failure of Agent or any Lender in exercising any
right, power or remedy hereunder shall affect or operate as a waiver thereof;
nor shall any single or partial exercise thereof or any abandonment or
discontinuance of steps to enforce such a right, power or remedy preclude any
further exercise thereof or of any other right, power or remedy. The rights and
remedies hereunder of Agent and the Lenders are cumulative and not exclusive of
any rights or remedies which they would otherwise have. Any waiver, permit,
consent or approval of any kind or character on the part of Agent or any Lender
of any breach or default under this Loan Agreement or any such waiver of any
provision or condition of this Loan Agreement must be in writing and shall be
effective only in the specified instance and to the extent specifically set
forth in such writing. Section 11.03. Reimbursement. Borrower shall reimburse
Agent and the Lenders for all costs and expenses, filing fees and taxes paid or
payable, including without limitation, reasonable attorneys’ fees and
disbursements expended or incurred in any arbitration, mediation, judicial
reference, legal action or otherwise, in connection with (i) the preparation,
negotiation, documentation, execution and delivery of this Loan Agreement, the
other Transaction Documents and the transactions contemplated hereby, (ii) the
amendment and enforcement of the Transaction Documents, including, without
limitation, during any workout, attempted workout and/or in connection with the
rendering of legal advice as to Agent’s or Lenders’ rights, remedies and
obligations under the Transaction Documents, (iii) enforcing the Transaction
Documents or collecting any sum which becomes due Agent or Lender under any
Transaction Document, (iv) any proceeding for declaratory relief, any
counterclaim to any proceeding, or any appeal, or (v) the protection,
preservation or enforcement of any rights of Agent or Lenders, including,
without limitation, in each case: (a) all costs and expenses of filing or
recording (including Uniform Commercial Code financing statement filing taxes
and fees, documentary taxes, and intangibles taxes and fees, if applicable); (b)
costs and expenses and fees for insurance premiums, environmental audits, title
insurance premiums, surveys, assessments, engineering reports and inspections,
appraisal fees and search fees, background checks, costs and expenses of
remitting loan proceeds, collecting checks and other items of payment, and
establishing and maintaining any deposit account subject to an account control
agreement, together with Agent’s and the Lenders’ customary charges and fees
with respect thereto; (c) costs and expenses of preserving and protecting the
Collateral; (d) costs and expenses paid or incurred in connection with obtaining
payment of the Obligations, enforcing the security interests and Liens of Agent
and the other Lenders, selling or otherwise realizing upon the Collateral, and
otherwise enforcing the provisions of this Loan Agreement and the other
Transaction Documents or defending any claims made or threatened against Agent
or any Lender arising out of the transactions contemplated hereby and thereby
(including preparations for and consultations concerning any such matters); and
(e) the fees and disbursements of counsel (including legal assistants) to Agent
and the Lenders, including any regulatory, local or special counsel, in
connection with any of the foregoing. For the purpose of this Section 11.03,
attorneys’ fees shall include, without limitation, fees incurred in connection
with the following: (1) contempt proceedings; (2) discovery, (3) any motion,
proceeding or other activity of any kind in connection with an insolvency
proceeding; (4) garnishment, levy, and debtor and third party examinations; and
(5) post-judgment motions and proceedings of any kind, including, without
limitation, any activity taken to collect or enforce any judgment. All of the
foregoing costs and expenses shall be payable by Borrower upon demand by Agent,
and if not paid within thirty (30) days of presentation of invoices shall bear
interest at the highest applicable Default Rate. Section 11.04. Indemnification.
Borrower and the Guarantors, jointly and severally, shall indemnify, reimburse
and hold Agent and the Lenders and their permitted assigns, each of Agent’s,
Lenders’ or their permitted assigns’ members, and each of their respective
successors, assigns, agents, officers, directors, shareholders, members,
servants, agents and employees (each, an “Indemnified Person” and collectively,
the “Indemnified Persons”) harmless from and against all liabilities, losses,
damages, actions, suits, demands, claims of any kind and nature (including
claims relating to environmental liabilities, discharge, cleanup or compliance),
all costs and expenses whatsoever to the extent 64 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064078.jpg]
they may be incurred or suffered by such indemnified party in connection
therewith (including reasonable attorneys’ fees and expenses), fines, penalties
(and other charges of applicable governmental authorities), licensing fees
relating to any item of Collateral, damage to or loss of use of property
(including consequential or special damages to third parties or damages to
Borrower’s property), or bodily injury to or death of any person (including any
agent or employee of Borrower) and whether such claim is asserted by any Lender,
the Borrower, any Guarantor or any other Person (each, a “Claim”), (a) directly
or indirectly relating to or arising out of the Loan Documents or the use of the
proceeds of the Loan, including the falsity of any representation or warranty of
Borrower or Borrower’s failure to comply with the terms of this Loan Agreement
or any other Transaction Document, (b) in connection with the enforcement of any
Loan Party’s obligations under the Loan Documents (including this Section 11.04)
or (c) arising out of or otherwise involving any violation of, noncompliance
with or liability under any Environmental Law or any actual or alleged presence
of Hazardous Materials applicable to the operations of any Loan Party or any of
their respective Subsidiaries, or any property of any Loan Party or their
respective Subsidiaries; provided, however, that Borrower shall not indemnify an
Indemnified Person to the extent it is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted primarily and directly
from (i) the gross negligence or willful misconduct of such Indemnified Person
or (ii) any liability of such Indemnified Person owing to any other Indemnified
Person caused solely by the actions of the first such Indemnified Person, which
does not involve, result from or relate to, directly or indirectly, any act or
omission by a Loan Party (other than a Claim against the Agent solely in its
capacity as the Agent). Such indemnities shall continue in full force and
effect, notwithstanding the expiration or termination of this Loan Agreement.
Upon Agent’s written demand, Borrower shall assume and diligently conduct, at
its sole cost and expense, the entire defense of an Indemnified Person against
any indemnified Claim described in this Section 11.04. Borrower shall not settle
or compromise any Claim against or involving an Indemnified Person without first
obtaining such Person’s written consent thereto, which consent shall not be
unreasonably withheld. The obligations in this Section 11.04 shall survive the
resignation or replacement of Agent and the payment of all other Obligations
until all applicable statute of limitation periods with respect to actions that
may be brought against an Indemnified Person have run. All amounts owing under
this Section 11.04 shall be paid within thirty (30) days after written demand.
This Section 11.04 shall not apply with respect to Taxes other than any Taxes
that represent Claims arising from any non- Tax Claim. Section 11.05. Limitation
on Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LOAN
AGREEMENT OR ANYWHERE ELSE, EACH LOAN PARTY AGREES THAT IT SHALL NOT SEEK FROM
AGENT OR ANY LENDER UNDER ANY THEORY OF LIABILITY (INCLUDING ANY THEORY IN
TORTS), ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (INCLUDING LOST
PROFITS) AND REGARDLESS OF THE FORUM OF ACTION. Section 11.06. Notices. All
notices and other communications given to or made upon any party hereto in
connection with this Loan Agreement shall be in writing and shall be delivered
by certified mail, postage prepaid, return receipt requested, by a nationally
recognized overnight courier, by facsimile, by electronic mail or other means of
electronic communication or personally delivered to the respective parties, as
follows: Loan Party: Sterling Construction Company, Inc. 1800 Hughes Landing
Blvd The Woodlands, TX 77380 Telephone: (281) 214-0800 Email:
ronballschmiede@strlco.com Attention: Chief Financial Officer with a copy to:
Andrews Kurth Kenyon, LLP 600 Travis, Suite 4200 Houston, TX 77002 Telephone:
(713) 220-4200 Fax: (713) 220-4285 Email: solson@andrewskurth.com Attention:
Scott Olson Agent: Wilmington Trust, National Association Rodney Square North 65
KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064079.jpg]
1100 North Market Street Wilmington, Delaware 19890 Telephone: (302) 636-5048
Fax: (302) 636-4145 Email: jkanderson@wilmingtontrust.com Attention: Jennifer K.
Anderson with a copy to: Oaktree Capital Management, L.P. 333 South Grand
Avenue, 28th Floor Los Angeles, CA 90071 Telephone: (213) 830-6805 Email:
nbasso@oaktreecapital.com Email: CorpActionAdmins@OakTreeCapital.com Attention:
Nick Basso with a copy to: Kirkland & Ellis LLP 333 South Hope Street, 29th
Floor Los Angeles, CA 90071 Telephone: (213) 680-8111 Fax: (213) 808-8107 Email:
david.nemecek@kirkland.com Attention: David Nemecek, P.C. with a copy to:
Kirkland & Ellis LLP 333 South Hope Street, 29th Floor Los Angeles, CA 90071
Telephone: (213) 680-8695 Fax: (213) 808-8081 Email:
nisha.kanchanapoomi@kirkland.com Attention: Nisha Kanchanapoomi Lender: to the
address specified in writing by such Lender to the Agent and the Borrower. or in
accordance with any subsequent written direction from any party to the others.
All such notices and other communications shall be effective, (i) in the case of
delivery by messenger or overnight delivery service, when left at the
appropriate address; (ii) in the case of facsimile transmission, upon the
sender’s receipt of electronic confirmation of receipt; (iii) in the case of
electronic mail, upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that
transmissions may be made by electronic mail only if delivered in compliance
with procedures of Agent or the applicable Lenders applicable at the time and
previously communicated to Borrower, (iv) in the case of notices or
communications posted to an Internet website, upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(iii) of notification that such notice or communication is available and
identifying the website address therefor; and (v) in all other cases, upon
actual receipt however evidenced. Section 11.07. Lenders and Allocations of
Loans. Notwithstanding anything herein to the contrary, each Lender severally
commits to make such Lender’s Loan Percentage of each Loan. No Lender shall have
liability for the commitment to make Loans of any other Lender. Borrower agrees
that by notice to Borrower, Agent may reallocate the Loan Percentages among the
Lenders or among the Lenders and other investment funds affiliated with Agent.
Whether or not specified in any provision of this Loan Agreement, all references
to Agent in this Loan Agreement shall mean Agent for the benefit of the Lenders
unless the context otherwise requires. Section 11.08. Severability. If any
provision of any Transaction Document is held invalid or unenforceable to any
extent or in any application, the remainder of such Transaction Document and all
other Transaction Documents, or the application of such provision to different
Persons or circumstances or in different jurisdictions, shall not be affected
thereby. 66 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064080.jpg]
Section 11.09. Reliance by Agent and the Lenders. All covenants, agreements,
representations and warranties made herein by any Loan Party shall be deemed to
be material to and have been relied upon by Agent and the Lenders,
notwithstanding investigation by Agent. Section 11.10. No Set-Offs by Borrower.
All sums payable by any Loan Party pursuant to this Loan Agreement or any of the
other Transaction Documents shall be payable without notice or demand and shall
be payable without set-off or deduction in any manner whatsoever. Section 11.11.
Survival. All representations, warranties, covenants and agreements of Borrower
contained herein or made in writing in connection herewith shall survive the
execution and delivery of the Transaction Documents, the making of Loans
hereunder, the granting of security and the issuance of the Notes. Section
11.12. Confidentiality. Agent and the Lenders agree to hold non-public
information regarding the Loan Parties received in confidence and shall not
disclose such information to third parties except on a confidential need-
to-know basis to their employees, members, partners or the partners of its
affiliated investment funds, their lenders, and professional advisors to the
foregoing, including attorneys and accountants, and others under a similar duty
of confidentiality, in each case, who have been informed of the confidential
nature of such information and have been advised of the obligation to keep
information of this type confidential, and as Agent or Lenders may deem
necessary in its reasonable judgment to satisfy its legal obligations or to
enforce Agent’s or Lenders’ rights under any Transaction Document; provided,
however, that nothing herein shall prevent any Lender (including Oaktree) from
disclosing any such information (i) with the Borrower’s prior consent, (ii) as
required by the order of any court or administrative agency or in any legal,
judicial or administrative proceeding, (iii) as otherwise required by any
applicable law, rule, regulation (including, without limitation, in connection
with filings, submissions and any other similar documentation required or
customary to comply with SEC filing requirements) or compulsory legal process,
(iv) upon the request or demand of any regulatory authority having jurisdiction
over a Lender or its affiliates or managed funds, (v) in connection with the
proposed transactions and on a confidential basis to the shareholders,
employees, directors, officers, legal counsel, lenders, investors, limited
partners, financing sources, independent auditors, professionals, advisors and
other experts or agents of such Lender or its affiliates or managed funds who
are informed of the confidential nature of such information and have been
advised of their obligation to keep information of this type confidential, (vi)
to any of such Lender’s respective affiliates or managed funds solely in
connection with the Transactions (provided, that any such affiliate is advised
of its obligation to retain such information as confidential), (vii) to the
extent any such information (a) becomes publicly available other than by reason
of a breach of the confidentiality obligations set forth in this Section 11.12,
(b) becomes available to such Lender on a non-confidential basis from a source
other than the Borrower or on its behalf and not in violation of any
confidentiality agreement or obligation owed to the Borrower, (3c) was available
to such Lender, as applicable, on a non-confidential basis prior to its
disclosure to such Lender by the Borrower, or (4d) was independently developed
by such Lender without reliance on confidential information, (viii) for purposes
of establishing any defense available under securities laws, including, without
limitation, establishing a “due diligence” defense or (ix) in protecting and
enforcing such Lenders’ rights with respect to this Loan Agreement and the other
Loan Documents. Each Loan Party acknowledges that Lenders may issue press
releases, advertisements, and other promotional materials, either in print or on
Lenders’ website(s), describing any successful outcome of services provided on
such Loan Party’s behalf; provided, that in the event any Loan Party identifies
the Lenders by name in any such press releases, advertisements or other
promotional materials, such Lenders shall have the ability to review such press
releases, advertisements or other promotional materials prior to the issuance
thereof. Each Loan Party agrees that Lenders shall have the right to identify
such Loan Party by name and use such Loan Party’s corporate name and logo in
those materials or deal terms in “tombstones” or other advertisements, public
statements or marketing materials, solely for marketing purposes, and provide
information concerning the Loans set forth herein to reporting services or
industry trade organizations. In no event shall this Section 11.12 or any other
provision of this Loan Agreement, any of the other Transaction Documents or
applicable law be deemed: (A) to apply to or restrict disclosure of information
that has been or is made public by the Loan Parties or any third party or
otherwise becomes generally available to the public other than as a result of a
disclosure in violation hereof, (B) to apply to or restrict disclosure of
information that was or becomes available to Agent or any Lender (or any
Affiliate of any Lender) on a non-confidential basis from a Person other than a
Loan Party, or (C) to require Agent or any Lender to return any materials
furnished by a Loan Party to Agent or a Lender or prevent Agent or a Lender from
responding to routine informational requests in accordance with the Code of
Ethics for the Exchange of Credit Information promulgated by The Robert Morris
Associates or other applicable industry standards relating to the exchange of
credit information. The obligations of Agent and Lenders under this Section
11.12 shall supersede 67 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064081.jpg]
and replace the obligations of Agent and Lenders under any confidentiality
letter signed prior to the date hereof or any other arrangements concerning the
confidentiality of information provided by any Loan Party to Agent or any
Lender. Section 11.13. Governing Law; Choice of Law and Venue; Jury Trial
Waiver; Waivers. (a) THIS LOAN AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW). BORROWER, EACH GUARANTOR, AGENT AND THE LENDERS HEREBY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN
THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT NOTHING IN THIS LOAN AGREEMENT
SHALL BE DEEMED TO OPERATE TO PRECLUDE AGENT OR ANY LENDER FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL
OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER IN FAVOR OF AGENT OR SUCH LENDER. (b) Borrower and each Guarantor
expressly submit and consent in advance to such jurisdiction in any action or
suit commenced in any such court, and each Borrower and Guarantor, for itself
and in connection with its properties, further agrees that the aforesaid courts
of the State of New York and of the United States of America for the Southern
District of New York shall have exclusive jurisdiction with respect to any claim
or counterclaim of Borrower or any Guarantor based upon the assertion that the
rate of interest charged by or under this Loan Agreement or under the other
Transaction Documents is usurious. Borrower and Guarantors hereby waive any
objection that they may have based upon lack of personal jurisdiction, improper
venue, or forum non conveniens and hereby consents to the granting of such legal
or equitable relief as is deemed appropriate by such court. Borrower and
Guarantors hereby waive personal service of the summons, complaints, and other
process issued in such action or suit and agrees that service of such summons,
complaints, and other process may be made by registered or certified mail
addressed to Borrower or Guarantors at the addresses set forth in Section 11.02
of this Loan Agreement and that service so made shall be deemed completed upon
the earlier to occur of Borrower’s or any Guarantor’s, as applicable, actual
receipt thereof or three (3) days after deposit in the U.S. mails, proper
postage prepaid. (c) BORROWER, EACH GUARANTOR, AGENT AND THE LENDERS HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF ANY OF THE TRANSACTION DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS LOAN AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN
ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS
THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 11.13 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER TRANSACTION DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF
LITIGATION, THIS LOAN AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY
THE COURT. (d) Each of Borrower and Guarantors hereby irrevocably and
unconditionally waives, to the maximum extent not prohibited by law, any right
it may have to claim or recover in any legal action or proceeding referred to in
this Section 11.13 any special, exemplary, punitive or consequential damages.
Section 11.14. Successors and Assigns. This Loan Agreement and the other
Transaction Documents shall be binding upon and inure to the benefit of Agent
and the Lenders, all future holders of a Note, Borrower and their 68 KE
52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064082.jpg]
respective successors and permitted assigns, except that Borrower may not assign
or transfer its rights hereunder or thereunder or any interest herein or therein
without the prior written consent of the Required Lenders. Agent or Lenders may
grant a security interest or assign all or any portion of their rights hereunder
and under one or more Notes or any of the Loan Documents to any of its
Affiliated investments funds or Affiliated companies or to any one or more
financial institutions or funds or companies or an agent or trustee for such
financial institutions or funds or companies (an “Assignee”) and may sell to any
of its Affiliated investments funds or Affiliated companies or to any one or
more financial institutions or funds or companies or an agent or trustee for
such financial institutions or funds or companies (a “Participant”)
participation interests in Agent’s or Lenders’ rights hereunder and under one or
more Notes; provided, however, that so long as no Event of Default has occurred
and is continuing, no Lender may assign or participate its interest under the
Loan Agreement or under one or more Notes without Borrower’s prior written
consent (not to be unreasonably withheld, conditioned or delayed) unless such
assignment or participation is made to an Affiliate of Lender or an Approved
Fund with respect to a Lender; provided, further, that (i) except as the Agent
and the Borrower may otherwise agree, no Assignee shall hold less than Five
Million Dollars ($5,000,000) of the principal amount of the Loans outstanding
and (ii) any such assignment of interest in the Loans by any Lender shall be
accomplished by Lender providing to Borrower and Agent a duly executed
Assignment and Assumption Agreement, in substantially the form of Exhibit F
hereto, identifying the Assignee and the amount of the Loan being assigned,
together with any existing Note (or a lost note affidavit in customary form)
subject to such assignment... Agent and the Lenders may disclose the Transaction
Documents and any other financial or other information relating to Borrower or
any Subsidiary to any potential Assignee or Participant, provided that such
Assignee or Participant agrees to protect the confidentiality of such documents
and information using the same measures that it uses to protect its own
confidential information and otherwise conform to the requirements of Section
11.12. The Agent shall maintain at the Agent’s office listed on a register for
the recordation of the names and addresses of the Lenders and principal amounts
(and stated interest) of the Notes or Loans owing to each Lender pursuant to the
terms hereof from time to time, together with any participations granted to any
Participant (the “Register”). The Register shall be available for inspection by
the Borrower, and a redacted version of the Register showing the entries with
respect to any Lender shall be available for inspection by such Lender, at any
reasonable time and from time to time upon reasonable prior notice. The entries
in the Register shall be conclusive and binding absent manifest error; provided,
failure to make any such recordation, or any error in such recordation, shall
not affect the Obligations in respect of any Note or Loan. The Borrower, the
Agent and the Lenders shall treat each Person in whose name any Note or Loan
hall be registered as the owner and the Lender thereof for all purposes hereof.
Any agreement or instrument pursuant to which a Lender sells a participation
shall provide that such Lender shall retain the sole right to enforce this Loan
Agreement and to approve any amendment, modification or waiver of any provision
of this Loan Agreement. The Borrower agrees that each Participant shall be
entitled to the benefits of Section 2.05 and Section 2.06 (subject to the
requirements and limitations therein, including the requirements under Section
2.05(f) (it being understood that the documentation required under Section
2.05(f) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to this
Section 11.14; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.08 as if it were an assignee under this Section 11.14;
and (B) shall not be entitled to receive any greater payment under Section 2.05
or Section 2.06, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.08 with respect to any Participant. Section 11.15. Counterparts.
This Loan Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which, when so
executed and delivered, shall be an original, but all such counterparts shall
together constitute one and the same instrument. Section 11.16. Further
Assurances. Borrower will, and will cause each of the other Loan Parties to, at
its own expense and at Agent’s or the Lenders’ request, from time to time do,
execute, acknowledge and deliver all and every further acts, deeds, conveyances,
transfers and assurances, and all financing and continuation statements and
similar notices, reasonably necessary or proper for the perfection of the
security interest being herein provided for in the Collateral, whether now owned
or hereafter acquired. Section 11.17. Entire Agreement. This Loan Agreement and
each of the other Transaction Documents, taken together, constitute and contain
the entire agreement of the Loan Parties, Agent and the Lenders and supersede
any 69 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064083.jpg]
and all prior agreements, negotiations, correspondence, understandings and
communications among the parties, whether written or oral, respecting the
subject matter hereof. Section 11.18. USA Patriot Act. The Agent and each Lender
subject to the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001) (the “Act”) hereby notifies the Loan Parties that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies each Person who opens an account and/or enters into
a business relationship with it, which information includes the name and address
of the Loan Parties and other information that will allow the Agent or such
Lender to identify such Person in accordance with the Act and any other
applicable law. The Loan Parties are hereby advised that any Loans hereunder are
subject to satisfactory results of such verification. Section 11.19. Rules of
Construction. Notwithstanding anything to the contrary contained herein or in
any of the Loan Documents, whenever in this Loan Agreement or any of the other
Loan Documents the words (i) “judgment”, “discretion” or “determination, or
words of similar import are used relating to the judgment, discretion or
determination of the Agent, such words shall mean (unless otherwise expressly
provided herein) and refer to the judgment, discretion or determination of the
Agent, in each case, acting at the direction of the Required Lenders, or (ii)
“consent”, “approval”, “satisfaction”, “establishment” or words of similar
import are used relating to the consent, approval, satisfaction, establishment
of the Agent, such words shall mean and refer to the consent, approval,
satisfaction or establishment of the Agent, in each case, acting at the
direction of the Required Lenders. Any requirement herein for the delivery to or
receipt by an Agent or words of similar import relating to the delivery to or
receipt by such Agent of any documents, agreements, deliverables, or any other
item shall mean and refer to the delivery to or receipt by such Agent and the
Lenders. Any item or action requested by the Agent or words of similar import
relating to the request by the Agent of any documents, agreements, deliverables,
or any other item or action shall mean and refer to the request by the Agent or
the Required Lenders. Section 11.20. Termination of Security Interest. Upon the
payment in full of all Obligations (other than inchoate indemnity obligations)
and the termination of any commitment to make Loans hereunder, the security
interest granted herein shall terminate and all rights to the Collateral shall
revert to the applicable Loan Party. Upon Agent’s or the Lenders’ written
verification to Borrower of receipt of such payment, Agent and Lenders hereby
authorize Borrower to file any UCC termination statements necessary to effect
such termination and Agent will return any Collateral in its possession to the
applicable Loan Party and will execute and deliver to the applicable Loan Party
any additional documents or instruments as the applicable Loan Party shall
reasonably request to evidence such termination, all at Borrower’s or any other
Loan Party’s sole cost and expense. Section 11.21. Acknowledgement and Consent
to Bail-In of EEA Financial Institutions. Notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by an EEA Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and (b) the effects of any Bail-inIn Action on any such
liability, including, if applicable, (i) a reduction in full or in part or
cancellation of any such liability, (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Loan Agreement or any other Loan
Document or (iii) the variation of the terms of such liability in connection
with the exercise of the write-down and conversion powers of any EEA Resolution
Authority. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] 70 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064084.jpg]
IN WITNESS WHEREOF, the parties hereto have executed this Loan Agreement as of
the date first written above. AGENT: WILMINGTON TRUST, NATIONAL ASSOCIATION, as
Agent By: Name: Title: [SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT] KE
52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064085.jpg]
IN WITNESS WHEREOF, the parties hereto have executed this Loan Agreement as of
the date first written above. BORROWER: Sterling Construction Company, Inc., a
Delaware corporation By: Name: Ronald A. Ballschmiede Title: Executive Vice
President, Chief Financial Officer and Treasurer [SIGNATURE PAGE TO LOAN AND
SECURITY AGREEMENT] KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064086.jpg]
IN WITNESS WHEREOF, the parties hereto have executed this Loan Agreement as of
the date first written above. GUARANTORS: Texas Sterling Construction Co. a
Delaware corporation By: Name: Brady A. Janes Title: Vice President & Chief
Financial Officer Ralph L. Wadsworth Construction Company, LLC a Utah limited
liability company By: Sterling Construction Company, Inc., its manager By: Name:
Ronald A. Ballschmiede Title: Executive Vice President, Chief Financial Officer
and Treasurer J. Banicki Construction, Inc. an Arizona corporation By: Name:
Ronald A. Ballschmiede Title: Chief Financial Officer & Treasurer Texas
Sterling-Banicki, JV LLC a Texas limited liability company By: Name: Brady A.
Janes Title: Vice President & Chief Financial Officer Road and Highway Builders
of California, Inc. a California corporation By: Name: Ronald A. Ballschmiede
Title: Senior Vice President & Chief Financial Officer [SIGNATURE PAGE TO LOAN
AND SECURITY AGREEMENT] KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064087.jpg]
Ralph L. Wadsworth Construction Co. LP a California limited partnership By:
Ralph L. Wodsworth Construction Company, LLC, its general partner By: Sterling
Construction Company, Inc., its manager By: Name: Ronald A. Ballschmiede Title:
Executive Vice President, Chief Financial Officer and Treasurer Tealstone
Residential Concrete, Inc. a Texas corporation By: Name: Ronald A. Ballschmiede
Title: Vice President - Finance Tealstone Commercial, Inc. a Texas corporation
By: Name: Ronald A. Ballschmiede Title: Vice President - Finance [SIGNATURE PAGE
TO LOAN AND SECURITY AGREEMENT] KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064088.jpg]
IN WITNESS WHEREOF, the parties hereto have executed this Loan Agreement as of
the date first written above. LENDERS: OCM STERLING E HOLDINGS, LLC By: Oaktree
Fund GP IIA, LLC Its: Manager By: Oaktree Fund GP II, L.P. Its: Managing Member
By: _________________________ Name: Title: Authorized Signatory By:
_________________________ Name: Title: Authorized Signatory OCM STERLING NE
HOLDINGS, LLC By: Oaktree Fund GP IIA, LLC Its: Manager By: Oaktree Fund GP II,
L.P. Its: Managing Member By: _________________________ Name: Title: Authorized
Signatory By: _________________________ Name: Title: Authorized Signatory
[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT] KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064089.jpg]
SCHEDULE 1 Guarantors Jurisdiction and Type of Organization Tealstone
Residential Concrete, Inc. Texas corporation Tealstone Commercial, Inc. Texas
corporation Road And Highway Builders Of California, Inc. California corporation
Texas Sterling Construction Co. Delaware corporation Ralph L. Wadsworth
Construction Company, Utah limited liability company LLC Texas Sterling -
Banicki, JV LLC Texas limited liability company J. Banicki Construction, Inc.
Arizona corporation Ralph L. Wadsworth Construction Co. LP California limited
partnership Schedule 1 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064090.jpg]
SCHEDULE 2 Lender Loan Percentage Loans OCM Sterling NE Holdings, LLC 38.37%
$32,610,301.96 OCM Sterling E Holdings, LLC 61.63% $52,389,698.04 Total 100.00%
$85,000,000.00 Schedule 2 KE 52826770.1



--------------------------------------------------------------------------------



 
[strl033118exhibit1064091.jpg]
SCHEDULE 3 On or prior to the first anniversary of the Closing Date, the Loan
Parties shall grant a security interest in the assets specified herein or
otherwise take any of the following actions described in clauses (i)-(vii) below
such that an equivalent amount of value equal to Twenty Million Dollars
($20,000,000) (which may be attributed based on the satisfaction of certain
actions set forth below) has been received, either in cash or Collateral
security, by the Lenders (the “Collateral Enhancement Requirement”), provided,
however that the failure to satisfy the Collateral Enhancement Requirement shall
not result in an Event of Default but rather the sole remedy of the Lenders
shall be the application of the Enhanced Rate Adjustment as set forth herein.
The value attributed to such Collateral Enhancement Requirement shall be deemed
to be (a) Ten Million Dollars ($10,000,000) upon the satisfaction of the actions
described in clauses (i), (ii) and (iv) below and (b) the dollar for dollar
amount of Loans prepaid in accordance with clauses (iii), (v), (vi) and (vii)
below (with the aggregate amount of attributable value described in this
sentence achieved by the Loan Parties and determined as of the first anniversary
of the Closing Date being the “Achieved Collateral Enhancement Value”). By way
of example, if the Loan Parties satisfy the actions described in clause (i)
below and repay Loans in an amount equal to Five Million Dollars ($5,000,000)
pursuant to clause (iii) below on or prior to the first anniversary of the
Closing Date, the Achieved Collateral Enhancement Value shall equal Fifteen
Million Dollars ($15,000,000) and as a result, the Enhanced Rate Adjustment
shall automatically and immediately apply. The satisfaction of any one of the
following actions shall count towards the Achieved Collateral Enhancement Value
and the Collateral Enhancement Requirement. (i) Terminating, discharging or
releasing in their entirety the Lien of RHB LLC and Myers securing Excluded
Property and subsequently granting a first priority security interest in such
Excluded Property in favor of the Agent, for the benefit of the Lenders pursuant
to the Mortgage, and either terminating, paying off and discharging in full the
Secured Intercompany Note or causing the aggregate outstanding balance under the
Secured Intercompany Note to be zero at all times thereafter. In the event such
Excluded Property becomes Collateral in accordance with this clause (i), the
Loan Parties shall comply with Section 6.13 of the Loan Agreement with respect
to such Excluded Property within thirty (30) days (rather than sixty (60) days)
of the termination, discharge or release of such Liens on the Excluded Property.
(ii) Obtaining a Lien on the Excluded Property in favor of the Agent, for the
benefit of the Lenders, pursuant to the Mortgage, whether by obtaining the
requisite approval of the parties necessary to cause such Excluded Property to
become Collateral or otherwise, and either terminating, paying off and
discharging in full the Secured Intercompany Note or causing the aggregate
outstanding balance under the Secured Intercompany Note to be zero at all times
thereafter. (iii) Transferring the fee-simple ownership interests in the
Excluded Property by the applicable Loan Party to a third- party buyer (that is
not another Loan Party or Subsidiary or an Affiliate thereof) resulting in the
receipt by such Loan Party of Net Cash Proceeds and the subsequent application
of such Net Cash Proceeds to the repayment of the Loans in accordance with
Section 2.02(d)(ii)(C) of the Loan Agreement, together with any accrued and
unpaid interest to the date of such prepayment on the amount so prepaid, plus
any applicable Prepayment Premium (for the avoidance of doubt, such Net Cash
Proceeds described in this clause (iii) shall not be permitted to be reinvested
in any assets of the Loan Parties or their respective Subsidiaries as
contemplated by Section 2.02(d)(ii)(C) of the Loan Agreement). (iv) Obtaining a
Lien on Equity Securities of RHB LLC owned by a Loan Party such that RHB LLC
becomes a Pledged Company under the Loan Agreement and Borrower pledges its
Equity Securities in RHB LLC in accordance with the Pledge Agreement. (v) Using
the proceeds arising from the Permitted Dispositions and/or the NTTA Matter in
accordance with the terms and conditions set forth in Section 2.02(d)(i) of the
Loan Agreement. (vi) Prepaying the Loans with proceeds in an amount equal to (a)
the Consolidated EBITDA for the trailing four fiscal quarter period ended as of
the last day of the most recent fiscal quarter for which Financial Statements
are required to have been delivered under the Loan Agreement (or if no financial
statements have been delivered pursuant to the Loan Agreement, the fiscal
quarter ended March 31, 2017), minus (b) Twelve Million Dollars ($12,000,000) of
assumed Schedule 3 KE 52826770.15



--------------------------------------------------------------------------------



 
[strl033118exhibit1064092.jpg]
Consolidated Capital Expenditures per fiscal year.1 Any such prepayment of the
Loans made pursuant to this clause (vi) shall be paid together with any accrued
and unpaid interest to the date of such prepayment on the amount so prepaid,
plus, any applicable Prepayment Premium set forth in Section 2.02(e) of the Loan
Agreement. (vii) Prepaying the Loans with proceeds from the issuance of any
Equity Securities in accordance with the terms and conditions set forth in
Section 2.02(d)(ii)(B) of the Loan Agreement. The satisfaction of any one or
more of the actions described in the foregoing clauses (i)-(vii) such that the
Collateral Enhancement Requirement is achieved shall not result in an Enhanced
Rate Adjustment as described in the Loan Agreement; provided, however, that the
failure to satisfy the Collateral Enhancement Requirement to the fullest extent
possible on or prior to the first anniversary of the Closing Date shall, upon
the written election of the Required Lenders to the Agent, result in the
application of the Enhanced Rate Adjustment based on the Achieved Collateral
Enhancement Value; provided, further, that the Loan Parties’ failure to satisfy,
or continue to satisfy, the Collateral Enhancement Requirement after the first
anniversary of the Closing Date shall subject the Loan Parties to the Enhanced
Rate Adjustment for so long as the Loan Parties are unable to satisfy the
Collateral Enhancement Requirement. 1 For purposes of this clause (vi),
Consolidated EBITDA for the trailing four fiscal quarter period ending March 31,
2017 through June 30, 2018 shall be deemed to be the Consolidated EBITDA amount
below set forth opposite the applicable fiscal quarter: Fiscal Quarter Ending:
Consolidated EBITDA March 31, 2017 $27,300,000 June 30, 2017 $31,700,000
September 30, 2017 $34,800,000 December 31, 2017 $36,300,000 March 31, 2018
$39,000,000 June 30, 2018 $42,000,000 Schedule 3 KE 52826770.15



--------------------------------------------------------------------------------



 